Exhibit 10.5

Execution Version

AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT

This AMENDMENT NO. 4 TO NOTE PURCHASE AGREEMENT (this “Agreement”), is made as
of September 18, 2017, by and among (a) AARON’S, INC., a Georgia corporation
(together with its successors and assigns, the “Company”), and AARON INVESTMENT
COMPANY, a Delaware corporation (together with its successors and assigns,
“AIC”, and together with the Company, collectively, the “Issuers”), and (b) each
of the Persons holding one or more Notes (as defined below) on the Fourth
Amendment Effective Date (as defined below) (collectively, the “Noteholders”),
with respect to that certain Note Purchase Agreement, dated as of April 14,
2014, as amended by that certain Amendment No. 1 to Note Purchase Agreement,
dated as of December 9, 2014, that certain Amendment No. 2 to Note Purchase
Agreement, dated as of September 21, 2015, and that certain Amendment No. 3 to
Note Purchase Agreement, dated as of June 30, 2016 (as so amended and in effect
immediately prior to giving effect to this Agreement, the “Current Note Purchase
Agreement” and, as amended pursuant to this Agreement and as may be further
amended, restated or otherwise modified from time to time, the “Note Purchase
Agreement”), by and among the Issuers and each of the Noteholders. Capitalized
terms used herein and not otherwise defined shall have the meanings ascribed to
them in the Current Note Purchase Agreement.

RECITALS:

A. The Issuers and Noteholders are parties to the Current Note Purchase
Agreement, pursuant to which the Issuers issued and sold an aggregate principal
amount of $75,000,000 of their 4.75% Series B Senior Notes due April 14, 2021
(the “Notes”) to the Noteholders;

B. The Noteholders are the holders of all outstanding Notes; and

C. The Issuers have requested, and the Noteholders have agreed to (i) certain
amendments and modifications to the provisions of the Current Note Purchase
Agreement and (ii) the release of certain Subsidiary Guarantors, in each case
subject to the terms and conditions set forth herein.

AGREEMENT:

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Issuers and the Noteholders agree as
follows:

 

1. AMENDMENTS TO CURRENT NOTE PURCHASE AGREEMENT.

Effective as of the Fourth Amendment Effective Date, the Current Note Purchase
Agreement (including all Schedules and Exhibits thereto) is hereby amended by
deleting the struck through text, and by inserting the underlined and bolded
text, in each case, as set forth in Exhibit A attached hereto.



--------------------------------------------------------------------------------

2. RELEASE OF CERTAIN SUBSIDIARY GUARANTORS.

Each of the undersigned Noteholders hereby agrees that effective as of the
Fourth Amendment Effective Date, the Inactive Subsidiaries are hereby released
as Subsidiary Guarantors and Obligors under the Financing Documents.

 

3. WARRANTIES AND REPRESENTATIONS.

To induce the Noteholders to enter into this Agreement, each of the Issuers
represents and warrants to each of the Noteholders that as of the Fourth
Amendment Effective Date:

 

  3.1. Corporate and Other Organization and Authority.

(a) Each Issuer is a corporation duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization, and is duly
qualified as a foreign corporation and is in good standing in each jurisdiction
in which such qualification is required by law, other than those jurisdictions
as to which the failure to be so qualified or in good standing could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; and

(b) Each of the Issuers has the requisite organizational power and authority to
execute and deliver this Agreement and to perform its obligations hereunder and
under the Note Purchase Agreement.

 

  3.2. Authorization, etc.

This Agreement has been duly authorized by all necessary corporate action on the
part of the Issuers. Each of this Agreement and the Note Purchase Agreement
constitutes a legal, valid and binding obligation of each Issuer, enforceable,
in each case, against such Issuer in accordance with its terms, except as such
enforceability may be limited by:

(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and

(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).

 

  3.3. No Conflicts, etc.

The execution and delivery by each Issuer of this Agreement and the performance
by such Issuer of its obligations under each of this Agreement and the Note
Purchase Agreement do not conflict with, result in any breach in any of the
provisions of, constitute a default under, violate or result in the creation of
any Lien upon any property of such Issuer under the provisions of:

(a) any charter document, constitutive document, agreement with shareholders,
bylaws or any other organizational or governing agreement of such Issuer;

 

2



--------------------------------------------------------------------------------

(b) any agreement, instrument or conveyance by which such Issuer or any of its
Subsidiaries or any of their respective properties may be bound or affected; or

(c) any statute, rule or regulation or any order, judgment or award of any
court, tribunal or arbitrator by which such Issuer or any of its Subsidiaries or
any of their respective properties may be bound or affected.

 

  3.4. Governmental Consent.

The execution and delivery by the Issuers of this Agreement and the performance
by the Issuers of their respective obligations hereunder and under the Note
Purchase Agreement do not require any consents, approvals or authorizations of,
or filings, registrations or qualifications with, any Governmental Authority on
the part of any Issuer.

 

  3.5. No Defaults.

No event has occurred and is continuing and no condition exists which,
immediately before or immediately after giving effect to the amendments provided
for in this Agreement, constitutes or would constitute a Default or an Event of
Default.

 

  3.6. Representations in Note Purchase Agreement.

After giving effect to this Agreement, the representations and warranties
contained in the Note Purchase Agreement are true and correct in all material
respects as of the Fourth Amendment Effective Date.

 

4. CONDITIONS TO EFFECTIVENESS OF AMENDMENTS.

The amendment of the Current Note Purchase Agreement and the release of certain
Subsidiary Guarantors as set forth above in this Agreement shall become
effective as of the date first written above (the “Fourth Amendment Effective
Date”), provided that each of the following conditions shall have been
satisfied:

(a) the Noteholders shall have received a fully executed copy of this Agreement
executed by the Issuers and the Noteholders;

(b) the Noteholders shall have received a fully executed copy of the
Reaffirmation of Guarantee attached hereto as Exhibit B executed by the
Subsidiary Guarantors (other than the Inactive Subsidiaries);

(c) the Noteholders shall have received a fully executed copy of the Amended and
Restated Intercreditor Agreement, duly executed by all relevant parties thereto,
in form and substance satisfactory to the Required Holders;

(d) each of Aaron’s Progressive Holding Company, AM2 Enterprises, LLC,
Approve.Me LLC and Woodhaven Furniture Industries, LLC shall have executed a
joinder to the Subsidiary Guarantee Agreement and a joinder to the Intercreditor
Agreement, each in form and substance satisfactory to the Required Holders;

 

3



--------------------------------------------------------------------------------

(e) the representations and warranties set forth in Section 3 of this Agreement
shall be true and correct on such date;

(f) the Noteholders shall have received fully executed copies of the following:

(i) that certain Amendment No. 4 to Note Purchase Agreement, dated as of the
Fourth Amendment Effective Date, by and among, inter alios, the Company, AIC,
and the Prudential Parties,

(ii) that certain Amendment No. 7 to Note Purchase Agreement, dated as of the
Fourth Amendment Effective Date, by and among, inter alios, the Company, AIC,
and the Existing Noteholders,

(iii) that certain Second Amended and Restated Revolving Credit and Term Loan
Agreement, dated as of the Fourth Amendment Effective Date, by and among, inter
alios, the Company, SunTrust Bank, acting as Administrative Agent and in certain
other capacities, and each of the lenders party thereto, and

(iv) that certain Sixth Amendment to Loan Facility Agreement, dated as of the
Fourth Amendment Effective Date, by and among, inter alios, the Company,
SunTrust and the other financial institutions party thereto,

and each of the amendments and amendments and restatements referred to in the
foregoing clauses (i) to (iv), inclusive, shall be in form and substance
reasonably satisfactory to the Noteholders and shall have become effective prior
to or concurrent with the effectiveness of this Agreement;

(g) the Noteholders shall have received a favorable legal opinion from each of
(i) Kilpatrick Townsend & Stockton LLP, as special counsel to the Obligors, and
(ii) Ballard Spahr LLP, as special local Utah counsel to the Obligors, in each
case dated as of the Fourth Amendment Effective Date and in form and substance
satisfactory to the Noteholders;

(h) the Noteholders shall have received a certificate from each Obligor executed
by the Secretary and one other officer of such Obligor (i) certifying as to the
certificate of formation, articles of incorporation, operating agreement,
by-laws or other similar organizational documents of such Obligor;
(ii) attaching authorizing resolutions on behalf of such Obligor (A) evidencing
approval of the transactions contemplated by this Agreement and the other
Financing Documents and the execution, delivery and performance hereof and
thereof on behalf of such Obligor, (B) authorizing certain officers to execute
and deliver the same on behalf of such Obligor, (C) certifying that such
resolutions were duly and validly adopted and have not since been amended,
revoked or rescinded,; (iii) attaching a certificate of good standing for such
Obligor issued by the Secretary of State of the state of formation of such
Obligor, dated as of a recent date; and (iv) certifying as to the names, titles
and true signatures of the officers authorized to sign this Agreement on behalf
of such Obligor;

(i) the Noteholders shall have received a fully executed copy of a side letter,
dated the date hereof and executed by the Issuers and the Noteholders, in form
and substance satisfactory to the Required Holders; and

 

4



--------------------------------------------------------------------------------

(j) the Company shall have paid all reasonable fees, charges and disbursements
of counsel to the Noteholders incurred in connection with this Agreement and the
transactions contemplated hereby.

 

5. MISCELLANEOUS.

 

  5.1. Governing Law.

THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH STATE THAT WOULD
REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER THAN SUCH STATE.

 

  5.2. Duplicate Originals; Electronic Signature.

Two or more duplicate originals of this Agreement may be signed by the parties,
each of which shall be an original but all of which together shall constitute
one and the same instrument. This Agreement may be executed in one or more
counterparts and shall be effective when at least one counterpart shall have
been executed by each party hereto, and each set of counterparts that,
collectively, show execution by each party hereto shall constitute one duplicate
original. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

  5.3. Waiver and Amendments.

Neither this Agreement nor any term hereof may be changed, waived, discharged or
terminated orally, or by any action or inaction, but only by an instrument in
writing signed by each of the parties signatory hereto.

 

  5.4. Costs and Expenses.

Whether or not the amendments contemplated by this Agreement become effective,
each of the Issuers confirms its obligation under paragraph 11B of the Note
Purchase Agreement and agrees that, on the Fourth Amendment Effective Date (or
if an invoice is delivered subsequent to the Fourth Amendment Effective Date or
if such amendments do not become effective, promptly after receiving any
statement or invoice therefor), it will pay all costs and expenses of the
Noteholders relating to this Agreement, including, but not limited to, the
statement for reasonable fees and disbursements of the Noteholders’ special
counsel presented to the Company on the Fourth Amendment Effective Date. The
Issuers will also promptly pay, upon receipt thereof, each additional statement
for reasonable fees and disbursements of the Noteholders’ special counsel
rendered after the Fourth Amendment Effective Date in connection with this
Agreement.

 

5



--------------------------------------------------------------------------------

  5.5. Successors and Assigns.

This Agreement shall inure to the benefit of and be binding upon the successors
and assigns of each of the parties hereto. The provisions hereof are intended to
be for the benefit of the Noteholders and shall be enforceable by any successor
or assign of any such Noteholder, whether or not an express assignment of rights
hereunder shall have been made by such Noteholder or its successors and assigns.

 

  5.6. Survival.

All warranties, representations, certifications and covenants made by the
Issuers in this Agreement shall be considered to have been relied upon by the
Noteholders and shall survive the execution and delivery of this Agreement,
regardless of any investigation made by or on behalf of the Noteholders.

 

  5.7. Part of Current Note Purchase Agreement; Future References, etc.

This Agreement shall be deemed to be, and is, a Financing Document. This
Agreement shall be construed in connection with and as a part of the Note
Purchase Agreement and, except as expressly amended by this Agreement, all
terms, conditions and covenants contained in the Current Note Purchase Agreement
are hereby ratified and shall be and remain in full force and effect. Any and
all notices, requests, certificates and other instruments executed and delivered
after the execution and delivery of this Agreement may refer to the Current Note
Purchase Agreement without making specific reference to this Agreement, but
nevertheless all such references shall include this Agreement, unless the
context otherwise requires.

 

  5.8. Affirmation of Obligations under Current Note Purchase Agreement and
Notes; No Novation.

Anything contained herein to the contrary notwithstanding, this Agreement is not
intended to and shall not serve to effect a novation of the obligations under
the Current Note Purchase Agreement. Instead, it is the express intention of the
parties hereto to reaffirm the indebtedness created under the Current Note
Purchase Agreement, as amended by this Agreement, and the Notes. The Issuers
hereby acknowledge and affirm all of their respective obligations under the
terms of the Current Note Purchase Agreement and the Notes. The execution,
delivery and effectiveness of this Agreement shall not be deemed, except as
expressly provided herein, (a) to operate as a waiver of any right, power or
remedy of any of the Noteholders under the Current Note Purchase Agreement or
the Notes, nor constitute a waiver or amendment of any provision thereunder, or
(b) to prejudice any rights which any Noteholder now has or may have in the
future under or in connection with the Note Purchase Agreement or the Notes or
under applicable law.

[Remainder of page intentionally left blank. Next page is signature page.]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Amendment No. 4
to Note Purchase Agreement to be executed on its behalf by a duly authorized
officer or agent thereof.

 

Very truly yours, ISSUERS: AARON’S, INC. By:   /s/ Steven A. Michaels Name:  
Steven A. Michaels Title:   Chief Financial Officer and   President of Strategic
Operations

 

AARON INVESTMENT COMPANY By:   /s/ Steven A. Michaels Name:   Steven A. Michaels
Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

Accepted and Agreed:

The foregoing Agreement is hereby accepted as of the date first above written.

METROPOLITAN LIFE INSURANCE COMPANY

GENERAL AMERICAN LIFE INSURANCE COMPANY

By:   Metropolitan Life Insurance Company, its   Investment Manager

 

  By:   /s/ John Wills   Name:   John Wills   Title:   Senior Vice President and
Managing Director

BRIGHTHOUSE LIFE INSURANCE COMPANY

(f/k/a MetLife Insurance Company USA)

By:   MetLife Investment Advisors, LLC, Its   Investment Manager

NEW ENGLAND LIFE INSURANCE COMPANY

By:   MetLife Investment Advisors, LLC, Its   Investment Manager

 

  By:   /s/ Frank O. Monfalcone   Name:   Frank O. Monfalcone   Title:  
Managing Director



--------------------------------------------------------------------------------

EXHIBIT A

Note Purchase Agreement



--------------------------------------------------------------------------------

[Conformed Copy – Incorporating Amendments 1, 2 & 3]EXHIBIT A

 

 

 

AARON’S, INC.

AARON INVESTMENT COMPANY

 

 

NOTE PURCHASE AGREEMENT

 

 

DATED AS OF APRIL 14, 2014

$75,000,000 4.75% SERIES B SENIOR NOTES DUE APRIL 14, 2021

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

                Page  

1.

     AUTHORIZATION OF ISSUE OF NOTES      1  

2.

     PURCHASE AND SALE OF NOTES      1  

3.

     CONDITIONS OF CLOSING      2       3A.      Execution and Delivery of
Documents      2       3B.      Opinion of Purchaser’s Special Counsel      3  
    3C.      Purchase Permitted By Applicable Laws      3       3D.      Payment
of Fees      3       3E.      Sale to Other Purchasers      3       3F.     
Changes in Corporate Structure      3       3G.      Private Placement Number   
  4       3H.      Performance; No Default      4       3I.      Representations
and Warranties      4       3J.      Prudential Note Purchase Agreement      4  
    3K.      SunTrust Amended and Restated Revolving Credit and Term Loan
Agreement      4       3L.      Intercreditor Agreement      4       3M.     
Subsidiary Guarantee Agreement      5       3N.      Closing Date Acquisition
Agreement      5       3O.      Amendment to Existing Note Purchase Agreement   
  5       3P.      Amended and Restated SunTrust Loan Facility Agreement      5
      3Q.      Payoff of Existing Indebtedness of Progressive Finance      5    
  3R.      Summary of Management Contracts      6  

4.

     PREPAYMENTS      6       4A.      Required Prepayments      6       4B.  
   Optional Prepayment With Yield-Maintenance Amount      6       4C.     
Notice of Optional Prepayment      6       4D.      Offer to Prepay upon Sale of
Assets      7       4E.      Offer to Prepay upon Incurrence of Indebtedness   
  8       4F.      Partial Payments Pro Rata      10       4G.      Retirement
of Notes      10  

5.

     AFFIRMATIVE COVENANTS      10       5A.      Financial Statements      10  
    5B.      Information Required by Rule 144A      12       5C.      Inspection
of Property      12       5D.      Corporate Existence, Etc.      12       5E.  
   Payment of Taxes and Claims      12       5F.      Line of Business      13  
    5G.      Maintenance of Most Favored Lender Status      13       5H.     
Covenant Relating to Domestic Subsidiaries      14       5I.      Compliance
with Laws      14  

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page     5J.    Notices of Material Events      14     5K.   
Payment of Obligations      15     5L.    Books and Records      15     5M.   
Maintenance of Properties; Insurance      15     5N.    Covenant Relating to
Foreign Subsidiaries      16     5O.    Post-Closing Covenant      17  

6.

     NEGATIVE COVENANTS      17     6A.    Fixed Charges Coverage Ratio      17
    6B.    Total Debt to EBITDA Ratio      17     6C.    Indebtedness      20  
  6D.    Liens      22     6E.    Sale of Assets      22     6F.    Restricted
Payments      23     6G.    Restricted Investments      24     6H.   
Restrictive Agreements      24     6I.    Amendments to Material Documents     
25     6J.    Accounting Changes      25     6K.    Fundamental Changes      25
    6L.    Transactions with Affiliates      25     6M.    Sale and Leaseback
Transactions      26     6N.    Terrorism Sanctions Regulations      26     6O.
   Activities of Aaron Rents and Blocker Corporations      27  

7.

     EVENTS OF DEFAULT      27     7A.    Acceleration      31     7B.   
Rescission of Acceleration      31     7C.    Notice of Acceleration or
Rescission      31     7D.    Other Remedies      32  

8.

     REPRESENTATIONS, COVENANTS AND WARRANTIES      32     8A.    Organization;
Authorization      32     8B.    Financial Statements      32     8C.    Actions
Pending      32     8D.    Outstanding Indebtedness      32     8E.    Title to
Properties      33     8F.    Taxes      33     8G.    Conflicting Agreements
and Other Matters      33     8H.    Offering of Notes      33     8I.    Use of
Proceeds      34     8J.    ERISA      34     8K.    Governmental Consent     
34     8L.    Compliance with Laws      35  

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

              Page       8M.    Environmental Compliance      35       8N.   
Utility Company Status      35       8O.    Investment Company Status      35  
    8P.    Rule 144A      35       8Q.    Disclosure      35       8R.   
Foreign Assets Control Regulations, etc.      36  

9.

     REPRESENTATIONS OF THE PURCHASER      37       9A.    Nature of Purchase   
  37       9B.    Source of Funds      38  

10.

     DEFINITIONS; ACCOUNTING MATTERS      39     10A.    Yield-Maintenance Terms
     39     10B.    Other Terms      40     10C.    Accounting and Legal
Principles, Terms and Determinations      58  

11.

     MISCELLANEOUS      59     11A.    Note Payments      59     11B.   
Expenses      59     11C.    Consent to Amendments      60     11D.    Form,
Registration, Transfer and Exchange of Notes; Lost Notes      60     11E.   
Persons Deemed Owners; Participations      61     11F.    Survival of
Representations and Warranties; Entire Agreement      61     11G.    Successors
and Assigns      61     11H.    Confidential Information      61     11I.   
Notices      62     11J.    Payments due on Non-Business Days      63     11K.
   Satisfaction Requirement      63     11L.    Governing Law      63     11M.
   Consent to Jurisdiction; Waiver of Immunities      64     11N.   
Severability      64     11O.    Descriptive Headings      64     11P.   
Counterparts      64     11Q.    Independence of Covenants      64     11R.   
Waiver of Jury Trial      64     11S.    Severalty of Obligations      65    
11T.    Independent Investigation      65     11U.    Directly or Indirectly   
  65  

 

iii



--------------------------------------------------------------------------------

Schedules and Exhibits

 

Schedule A

     —        Purchaser Schedule

Schedule 3F

     —        Changes in Corporate Structure

Schedule 5O

     —        Progressive Finance Subsidiaries

Schedule 6C

     —        Existing Indebtedness

Schedule 6D

     —        Existing Liens

Schedule 6G

     —        Existing Investments

Schedule 8B

     —        Disclosure Documents

Schedule 8G

     —        Restrictions on Indebtedness

Schedule 8I

     —        Use of Proceeds

Schedule  10

     —        Inactive Subsidiaries

Exhibit A

     —        Form of Note

Exhibit B

     —        Payment Instructions

Exhibit C

     —        Form of Opinion of Counsel for the Obligors

Exhibit D

     —        Intercreditor Agreement

Exhibit E

     —        Subsidiary Guarantee Agreement

Exhibit F

     —        Amendment to Existing Note Purchase Agreement



--------------------------------------------------------------------------------

AARON’S, INC.

AARON INVESTMENT COMPANY

Aaron Building

East Paces Ferry Road, NE

Atlanta, GA 30305-2377

Dated as of April 14, 2014

To Each of the Purchasers named on

the attached Purchaser Schedule

Ladies and Gentlemen:

Each of AARON’S, INC., a Georgia corporation (together with its successors and
assigns, the “Company”), and AARON INVESTMENT COMPANY, a Delaware corporation
(together with its successors and assigns, “AIC”, and, together with the
Company, collectively, the “Issuers”), hereby agrees with each Purchaser as
follows:

 

1. AUTHORIZATION OF ISSUE OF NOTES.

The Issuers will authorize the issue of their joint and several Series B Senior
Notes in the aggregate principal amount of $75,000,000, to be dated the date of
issue thereof, to mature April 14, 2021, to bear interest on the unpaid balance
thereof from the date thereof until the principal thereof shall have become due
and payable at the rate of 4.75% per annum and on overdue payments at the rate
specified therein, and to be substantially in the form of Exhibit A attached
hereto. The term “Notes” as used herein shall include each such senior
promissory note delivered pursuant to any provision of this Agreement and each
such senior promissory note delivered in substitution or exchange for any other
Note pursuant to any such provision.

 

2. PURCHASE AND SALE OF NOTES.

The Issuers hereby agree to sell to each Purchaser and, subject to the terms and
conditions herein set forth, each Purchaser agrees to purchase from the Issuers
Notes in the aggregate principal amount set forth opposite such Purchaser’s name
on the Purchaser Schedule hereto at 100% of such aggregate principal amount. The
Issuers will deliver to each Purchaser, at the offices of Bingham McCutchen LLP
at 399 Park Avenue, New York, NY 10022, one or more Notes registered in its
name, evidencing the aggregate principal amount of Notes to be purchased by such
Purchaser and in the denomination or denominations specified in the Purchaser
Schedule attached hereto, against payment of the purchase price thereof by
transfer of immediately available funds for credit to the Issuers’ accounts or
to such other account as Issuers’ shall specify, and at such bank as shall be
identified in a written instruction of the Issuers in the form of Exhibit B
attached hereto, delivered to each Purchaser at least one Business Day prior to
the date of closing, which date of closing shall be April 14, 2014 or any other
date upon which the parties hereto may mutually agree (herein called the
“Closing” or the “Date of Closing”).



--------------------------------------------------------------------------------

3. CONDITIONS OF CLOSING.

The obligation of each Purchaser to purchase and pay for the Notes to be
purchased by it hereunder is subject to the satisfaction, on or before the Date
of Closing, of the following conditions:

3A. Execution and Delivery of Documents. Such Purchaser shall have received the
following, each to be dated the Date of Closing unless otherwise indicated:

(i) the Note(s) to be purchased by such Purchaser;

(ii) a favorable opinion of Kilpatrick Townsend & Stockton LLP, special counsel
for the Obligors (or such other counsel designated by the Obligors and
acceptable to each Purchaser) satisfactory to each Purchaser and substantially
in the form of Exhibit C attached hereto and as to such other matters as a
Purchaser may reasonably request. The Obligors hereby direct each such counsel
to deliver such opinion, agree that the issuance and sale of any Notes will
constitute a reconfirmation of such direction, and understand and agree that
each Purchaser will and hereby is authorized to rely on such opinion;

(iii) the Articles/Certificate of Incorporation of each of the Obligors, each
certified as of a recent date by the Secretary of State of their respective
jurisdictions of incorporation;

(iv) the Bylaws of each of the Obligors, certified by each of their respective
Secretaries;

(v) an incumbency certificate from each Obligor signed by the Secretary or an
Assistant Secretary and one other officer (who is not signing any other document
or agreement in connection herewith) of each of the Obligors, certifying as to
the names, titles and true signatures of the officers of the Obligors authorized
to sign this Agreement and the Notes and the other documents to be delivered
hereunder;

(vi) a certificate of the Secretary of each of the Obligors (A) attaching
resolutions of the board of directors (or similar governing body) of the
Obligors evidencing approval of the transactions contemplated by this Agreement
and the issuance of the Notes and the execution, delivery and performance
thereof, and authorizing certain officers to execute and deliver the same, and
certifying that such resolutions were duly and validly adopted and have not
since been amended, revoked or rescinded, and (B) certifying that no dissolution
or liquidation proceedings as to the Obligors have been commenced or are
contemplated;

(vii) an Officer’s Certificate from the Company certifying that the conditions
specified in paragraphs 3F, 3H and 3I have been satisfied;

(viii) corporate good standing certificates as to each Obligor from their
respective jurisdictions of organization;

 

2



--------------------------------------------------------------------------------

(ix) a solvency certificate, dated as of the Closing Date and signed by the
chief financial officer of the Company, confirming that the Company is Solvent,
and the Company and its Subsidiaries on a consolidated basis, are Solvent before
and after giving effect to the sale of the Notes and any other extensions of
credit on the Closing Date and the consummation of the other transactions
contemplated herein (including the Closing Date Acquisition);

(x) (i) audited financial statements of (A) the Company and its Subsidiaries for
the period ending December 31, 2013 and (B) Progressive Finance and its
Subsidiaries, for the period ending December 31, 2012, (ii) unaudited financial
statements of Progressive Finance and its Subsidiaries, for the month ending
January 31, 2014 and (iii) financial projections for the Company and its
Subsidiaries after giving effect to the Closing Date Acquisition, the sale of
the Notes and the other extensions of credit on the Closing Date, in each case
on a pro forma basis (but only to the extent such financial projections are
required to be delivered under the SunTrust Agreement); and

(xi) such additional documents or certificates with respect to such legal
matters or corporate or other proceedings related to the transactions
contemplated hereby as may be reasonably requested by such Purchaser.

3B. Opinion of Purchaser’s Special Counsel. Such Purchaser shall have received
from Bingham McCutchen LLP a favorable opinion satisfactory to such Purchaser as
to such matters incident to the matters herein contemplated as it may reasonably
request.

3C. Purchase Permitted By Applicable Laws. The purchase of and payment for the
Notes to be purchased by such Purchaser on the Date of Closing on the terms and
conditions herein provided (including the use of the proceeds of such Notes by
the Issuers) shall not violate any applicable law or governmental regulation
(including, without limitation, section 5 of the Securities Act or Regulation T,
U or X of the Board of Governors of the Federal Reserve System) and shall not
subject such Purchaser to any tax, penalty, liability or other onerous condition
under or pursuant to any applicable law or governmental regulation, and such
Purchaser shall have received such certificates or other evidence as such
Purchaser may request to establish compliance with this condition.

3D. Payment of Fees. The Issuers shall have paid the reasonable fees and
expenses of Bingham McCutchen LLP, as set forth in a statement to be delivered
to the Company no later than two Business Days prior to the Date of Closing.

3E. Sale to Other Purchasers. The Issuers shall have sold to the other
Purchasers the Notes to be purchased by them at the Closing and shall have
received payment in full therefor.

3F. Changes in Corporate Structure. Except for the Closing Date Acquisition and
as set forth on Schedule 3F hereto, no Obligor shall have changed its
jurisdiction of organization or been a party to any merger or consolidation, nor
shall any Obligor have succeeded to all or any substantial part of the
liabilities of any other entity, at any time following the date of the most
recent financial statements referred to in paragraph 8B hereof. There shall have
been no Material Adverse Effect since December 31, 2013.

 

3



--------------------------------------------------------------------------------

3G. Private Placement Number. A Private Placement number issued by Standard &
Poor’s CUSIP Service Bureau (in cooperation with the Securities Valuation Office
of the National Association of Insurance Commissioners) shall have been obtained
for the Notes.

3H. Performance; No Default. The Issuers shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by them prior to or at the Closing and after giving
effect to the issue and sale of the Notes (and the application of the proceeds
thereof as contemplated by paragraph 8I) no Default or Event of Default shall
have occurred and be continuing.

3I. Representations and Warranties. The representations and warranties of the
Issuers in this Agreement shall be correct when made and at the time of Closing.

3J. Prudential Note Purchase Agreement. The Issuers shall have delivered to each
Purchaser certified copies of (a) that certain Note Purchase Agreement, dated as
of the Date of Closing (as amended, restated, supplemented, replaced, refinanced
or otherwise modified from time to time, the “Prudential NPA”), by and among the
Issuers and The Prudential Insurance Company of America and/or one or more of
its affiliates or Related Funds (collectively, the “Prudential Parties”),
pursuant to which the Prudential Parties shall have agreed to purchase
$225,000,000 in aggregate principal amount of the Issuers’ Series A Senior
Notes, and (b) each of the other documents, instruments and agreements executed
and/or delivered in connection therewith, each in form and substance reasonably
satisfactory to such Purchaser. Contemporaneously with the Closing, the Issuers
shall have satisfied the conditions precedent to the sale of notes under the
Prudential NPA (other than the purchase of the Notes under this Agreement and
the making of loans under the SunTrust Agreement), and the notes thereunder
shall be issued and sold to the Prudential Parties substantially concurrently
with the issuance and sale of the Notes hereunder.

3K. SunTrust Amended and Restated Revolving Credit and Term Loan Agreement. The
Issuers shall have delivered to each Purchaser certified copies of (a) that
certain Amended and Restated Revolving Credit and Term Loan Agreement, dated as
of the Date of Closing (as amended, restated, supplemented, replaced, refinanced
or otherwise modified from time to time, the “SunTrust Agreement”), by and among
the Company, the Administrative Agent, SunTrust and the other lenders party
thereto, pursuant to which SunTrust and the other lenders party thereto shall
have agreed to provide to the Company, subject to the terms and conditions
thereof, a revolving loan facility in the aggregate principal amount of up to
$200,000,000 and term loans in the aggregate principal amount of $126,250,000,
and (b) each of the other documents, instruments and agreements executed and/or
delivered in connection therewith, each in form and substance reasonably
satisfactory to such Purchaser. All conditions to the obligation of SunTrust and
such other lenders to provide the loans, other than the purchase of the Notes
under this Agreement and the purchase of the Series A Senior Notes under the
Prudential NPA, shall have been satisfied prior to or concurrent with the
Closing.

3L. Intercreditor Agreement. The Prudential Parties, the Administrative Agent,
the Existing Noteholders, SunTrust, in its capacity as Servicer on behalf of
itself and other “Participants” party to the SunTrust Loan Facility Agreement,
and the other Purchasers shall have entered into an Intercreditor Agreement (as
amended, restated, supplemented, replaced or otherwise modified from time to
time, the “Intercreditor Agreement”), substantially in the form of Exhibit D
hereto, and the Obligors shall have entered into the acknowledgement and consent
attached thereto.

 

4



--------------------------------------------------------------------------------

3M. Subsidiary Guarantee Agreement. The Obligors shall have delivered to each
Purchaser (i) a fully executed copy of a subsidiary guarantee agreement in the
form of Exhibit E hereto (as amended, restated, supplemented, replaced, or
otherwise modified from time to time, the “Subsidiary Guarantee Agreement”)
dated as of the Date of Closing and executed by each of the Initial Subsidiary
Guarantors, and (ii) a fully executed copy of a Joinder Agreement executed by
Progressive Finance in the form of Annex 1 to the Subsidiary Guarantee Agreement
and a joinder to the Intercreditor Agreement executed by Progressive Finance in
the form of Schedule 1 to the Intercreditor Agreement.

3N. Closing Date Acquisition Agreement. The Issuers shall have delivered to each
Purchaser certified copies of the Closing Date Acquisition Agreement and all
other material Closing Date Acquisition Documents, each in form and substance
reasonably satisfactory to each Purchaser, and all conditions precedent to the
Closing Date Acquisition (including, without limitation, the filing with the
Delaware Secretary of State of the certificate of merger reflecting the merger
of Merger Sub with and into Progressive Finance), other than the purchase of the
Notes and the notes to be issued under the Prudential NPA, and the making of
loans under the Sun Trust Agreement, shall have been satisfied, and the Closing
Date Acquisition shall be consummated, substantially simultaneously with the
purchase of the Notes, in accordance with the Closing Date Acquisition
Agreement, without alteration, amendment or other change, supplement or
modification of the Closing Date Acquisition Agreement except for waivers of
conditions that are not material or adverse to the Purchasers.

3O. Amendment to Existing Note Purchase Agreement. The Obligors shall have
delivered to each Purchaser a fully executed copy of an amendment to the
Existing Note Purchase Agreement, in substantially the form attached as Exhibit
F and otherwise in form and substance reasonably satisfactory to such Purchaser.

3P. Amended and Restated SunTrust Loan Facility Agreement. The Issuers shall
have delivered to each Purchaser a fully executed copy of the SunTrust Loan
Facility Agreement and all documents, instruments and agreements executed and/or
delivered in connection therewith, each in form and substance reasonably
satisfactory to such Purchaser.

3Q. Payoff of Existing Indebtedness of Progressive Finance. All Indebtedness for
money borrowed (other than (a) trade debt incurred in the ordinary course of
business and (b) Capitalized Lease Obligations permitted to be incurred under
paragraph 6(C)) of Progressive Finance and the Progressive Finance Subsidiaries
shall have been repaid in full and all related Liens shall have been terminated
or authorized to have been terminated, in each case substantially concurrently
with the purchase of the Notes, and each Purchaser shall have received evidence
of the foregoing (including, without limitation, payoff letters, mortgage
discharges and appropriate terminations statements relating to any filings
evidencing Liens on the assets or property of Progressive Finance or any
Progressive Finance Subsidiary).

 

5



--------------------------------------------------------------------------------

3R. Summary of Management Contracts. The Issuers shall have delivered to each
Purchaser a summary of management contracts (or copies of such contracts in lieu
of any summary) with respect to officers of Progressive Finance and its
Subsidiaries that will remain in effect after consummation of the Closing Date
Acquisition and, if requested by the Required Holders, certified copies of such
management contracts.

 

4. PREPAYMENTS.

The Notes shall be subject to prepayment with respect to the required
prepayments specified in paragraph 4A, the optional prepayments permitted by
paragraph 4B and the offers to prepay required by paragraphs 4D and 4E.

4A. Required Prepayments. Until the Notes shall be paid in full, the Issuers
shall apply to the prepayment of the Notes, without Yield-Maintenance Amount,
the sum of $15,000,000 on April 14 in each of the years 2017 to 2021, inclusive,
and such principal amounts of the Notes, together with interest thereon to the
prepayment dates, shall become due on such prepayment dates; provided that upon
any partial prepayment of the Notes pursuant to paragraphs 4B, 4D or 4E, or
purchase of the Notes pursuant to paragraph 4G, the principal amount of each
required prepayment of the Notes becoming due under this paragraph 4A on and
after the date of such prepayment or purchase shall be reduced in the same
proportion as the aggregate unpaid principal amount of the Notes is reduced as a
result of such prepayment or purchase. The remaining principal amount of the
Notes, together with interest accrued thereon, shall become due on the maturity
date of the Notes.

4B. Optional Prepayment With Yield-Maintenance Amount. The Notes shall be
subject to prepayment, in whole at any time or from time to time in part (in a
minimum amount of $5,000,000 and in integral multiples of $100,000) at the
option of the Issuers, at 100% of the principal amount so prepaid plus interest
thereon to the prepayment date and the Yield-Maintenance Amount, if any, with
respect to each Note.

4C. Notice of Optional Prepayment. The Issuers shall give the holder of each
Note irrevocable written notice of any prepayment pursuant to paragraph 4B not
less than 10 Business Days prior to the prepayment date, specifying such
prepayment date and the principal amount of the Notes, and of the Notes held by
such holder, to be prepaid on such date and stating that such prepayment is to
be made pursuant to paragraph 4B. Notice of prepayment having been given as
aforesaid, the principal amount of the Notes specified in such notice, together
with interest thereon to the prepayment date and together with the
Yield-Maintenance Amount, if any, with respect thereto, shall become due and
payable on such prepayment date. The Issuers shall, on or before the day on
which it gives written notice of any prepayment pursuant to paragraph 4B, give
telephonic notice of the principal amount of the Notes to be prepaid and the
prepayment date to each Significant Holder which shall have designated a
recipient of such notices in the Purchaser Schedule attached hereto or by notice
in writing to the Issuers.

 

6



--------------------------------------------------------------------------------

4D. Offer to Prepay upon Sale of Assets.

(a) (a) Notice and Offer. In the event the Company or any of its Domestic
Subsidiaries receives (x) Net Cash Proceeds from any Asset Disposition (other
than from a sale or disposal of the types described in clauses (a) and (b) of
paragraph 6E) or (y) Net Cash Proceeds from any casualty insurance policies or
eminent domain, condemnation or similar proceeding (a “Casualty Event”) that,
with respect to clauses (x) and (y), results in Net Cash Proceeds in excess of
[$5,000,000](A) $15,000,000 for any such single Asset Disposition (or series of
related Asset Disposition) or for any single Casualty Event or [$20,000,000] (B)
as of any date of determination, an amount equal to two percent (2.0%) of the
aggregate book value of the total assets of the Company and its Subsidiaries
determined as of such date on a consolidated basis as of the last day of the
most recently ended Fiscal Quarter for which financial statements have been
delivered, for all such Asset Dispositions or Casualty Events from the date
hereof through the maturity date of the Notes (each, a “Debt Prepayment
Transfer”), the Company will, within ten (10) days of the occurrence thereof,
give written notice of such Debt Prepayment Transfer to each holder of Notes.
Subject to any required pro rata sharing of such Net Cash Proceeds with the
holders of other Senior Debt in accordance with the terms of the Intercreditor
Agreement and subject to the right of reinvestment set forth in the proviso
below, such written notice shall (i) contain, and such written notice shall
constitute, an irrevocable offer (the “Transfer Prepayment Offer”) to prepay, at
the election of each holder, a portion of the Notes held by such holder equal to
such holder’s Ratable Portion of the Net Cash Proceeds in respect of such Debt
Prepayment Transfer, together with interest on the amount to be so prepaid
accrued to the Transfer Prepayment Date and (ii) shall specify a date (the
“Transfer Prepayment Date”) that is not less than thirty (30) days and not more
than sixty (60) days after the date of such notice on which such prepayment is
to be made. If the Transfer Prepayment Date shall not be specified in such
notice, the Transfer Prepayment Date shall be the Business Day that falls on or
next following the fortieth (40th) day after the date of such notice; provided
that the Issuers shall not be required to make a Transfer Prepayment Offer with
respect to Net Cash Proceeds from any Debt Prepayment Transfer to the extent
such Net Cash Proceeds (x) to the extent required to be applied to repay or
provide cash collateral for Indebtedness under the Dent-A-Med Credit Agreement
(regardless of permanent commitment reductions thereunder), subject to any
exceptions or reinvestment rights provided for in the Dent-A-Med Credit
Agreement as in effect on the [Second]Fourth Amendment Effective Date, arise
from (1) sales of assets by the Dent-A-Med Entities or (2) any casualty
insurance policies or eminent domain, condemnation or similar proceedings if the
beneficiary under any such policy or the party to any such proceedings is any
Dent-A-Med Entity, or (y) are reinvested in assets then used or usable in the
business of the Issuers and its Subsidiaries within 180 days following receipt
thereof or committed to be reinvested pursuant to a binding contract prior to
the expiration of such 180-day period and are actually reinvested within 360
days following receipt thereof.

(b) (b) Acceptance and Rejection. To accept such Transfer Prepayment Offer, a
holder of Notes shall cause a notice of such acceptance to be delivered to the
Company not later than fifteen (15) days after the date of such written notice
from the Company, provided, that failure to accept such offer in writing within
fifteen (15) days after the date of such written notice shall be deemed to
constitute a rejection of the Transfer Prepayment Offer. If a Transfer
Prepayment Offer is rejected or deemed to have been rejected, the Company may
apply the amount that was the subject of such Transfer Prepayment Offer to
prepay other Senior Debt.

 

7



--------------------------------------------------------------------------------

(c) (c) Payment. If accepted by any holder of a Note, such offered prepayment
(equal to or not less than such holder’s Ratable Portion of the Net Cash
Proceeds in respect of such Debt Prepayment Transfer) shall be due and payable
on the Transfer Prepayment Date. Such offered prepayment shall be made at one
hundred percent (100%) of the principal amount of such Notes being so prepaid,
together with interest on such principal amount then being prepaid accrued to
the Transfer Prepayment Date, but, in any case, without any Yield-Maintenance
Amount or any other premium.

(d) (d) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4D shall be accompanied by an Officer’s Certificate, dated the date of
such offer, specifying (i) the Transfer Prepayment Date, (ii) the Net Cash
Proceeds in respect of the applicable Debt Prepayment Transfer, (iii) that such
offer is being made pursuant to this paragraph 4D, (iv) the principal amount of
each Note offered to be prepaid, (v) the interest that would be due on each Note
offered to be prepaid, accrued to the Transfer Prepayment Date, and (vi) in
reasonable detail, the nature of the Transfer giving rise to such Debt
Prepayment Transfer and certifying that no Default or Event of Default exists or
would exist after giving effect to the prepayment contemplated by such offer.

(e) (e) Notice Concerning Status of Holders of Notes. Promptly after each
Transfer Prepayment Date and the making of all prepayments contemplated on such
Transfer Prepayment Date under this paragraph 4D (and, in any event, within 30
days thereafter), the Company shall deliver to each then current holder of
Notes, if any, an Officer’s Certificate containing a list of the then current
holders of Notes (together with their addresses) and setting forth as to each
such holder the outstanding principal amount of Notes held by such holder at
such time, (in each case calculated after giving effect to the prepayments made
on such Transfer Prepayment Date).

4E. Offer to Prepay upon Incurrence of Indebtedness.

(a) (a) Notice and Offer. In the event that the Company or any Subsidiary
(x) incurs Indebtedness not permitted pursuant to paragraph 6C (an “Unpermitted
Debt Incurrence”), or (y) issues any capital stock or other equity interests (an
“Equity Issuance”), the Company will, within ten (10) days after such
Unpermitted Debt Incurrence or Equity Issuance (as applicable), give written
notice of such Unpermitted Debt Incurrence or Equity Issuance to each holder of
Notes. Such written notice shall (i) contain, and such written notice shall
constitute, an irrevocable offer (the “Prepayment Offer”) to prepay, at the
election of each holder, a portion of the Notes held by such holder equal to
such holder’s Ratable Portion of the Net Cash Proceeds of such Unpermitted Debt
Incurrence or Equity Issuance, as the case may be, together with interest on the
amount to be so prepaid accrued to the Prepayment Date (subject to any required
pro rata sharing of such Net Cash Proceeds with the holders of other Senior Debt
in accordance with the terms of the Intercreditor Agreement) and (ii) shall
specify a date (the “Prepayment Date”) that is not less than thirty (30) days
and not more than sixty (60) days after the date of such notice on which such
prepayment is to be made; provided, however, that no such Prepayment Offer shall
be required to be made in respect of any Equity Issuance if, at the time such
Equity Issuance is consummated, no loan agreement, credit agreement, note
purchase agreement, promissory note or other similar documentation evidencing
any

 

8



--------------------------------------------------------------------------------

Senior Debt, similarly requires that such Senior Debt be repaid or prepaid in
connection with any such Equity Issuance. If the Prepayment Date shall not be
specified in such notice, the Prepayment Date shall be the Business Day that
falls on or next following the fortieth (40th) day after the date of such
notice.

(b) (b) Acceptance and Rejection. To accept such Prepayment Offer, a holder of
Notes shall cause a notice of such acceptance to be delivered to the Company not
later than fifteen (15) days after the date of such written notice from the
Company, provided, that failure to accept such offer in writing within fifteen
(15) days after the date of such written notice shall be deemed to constitute a
rejection of the Prepayment Offer. If a Prepayment Offer is rejected or deemed
to have been rejected, the Company may apply the amount that was the subject of
such Prepayment Offer to prepay other Senior Debt.

(c) (c) Payment. If accepted by any holder of a Note, such offered prepayment
(equal to or not less than such holder’s Ratable Portion of the Net Cash
Proceeds of such Unpermitted Debt Incurrence or the Net Cash Proceeds of such
Equity Issuance, as the case may be) shall be due and payable on the Prepayment
Date. Such offered prepayment shall be made at one hundred percent (100%) of the
principal amount of such Notes being so prepaid, together with interest on such
principal amount then being prepaid accrued to the Prepayment Date, but, in any
case, without any Yield-Maintenance Amount or any other premium.

(d) (d) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
paragraph 4E shall be accompanied by an Officer’s Certificate, dated the date of
such offer, specifying (i) the Prepayment Date, (ii) the Net Cash Proceeds of
such Unpermitted Debt Incurrence or the Net Cash Proceeds of such Equity
Issuance, as applicable, (iii) that such offer is being made pursuant to this
paragraph 4E, (iv) the principal amount of each Note offered to be prepaid, and
(v) the interest that would be due on each Note offered to be prepaid, accrued
to the Prepayment Date and certifying that no Default or Event of Default exists
or would exist after giving effect to the prepayment contemplated by such offer
(other than, if applicable, the Event of Default arising under paragraph 7A(v)
as a result of the breach by the Issuers of paragraph 6C in connection with the
Unpermitted Debt Incurrence).

(e) (e) Notice Concerning Status of Holders of Notes. Promptly after each
Prepayment Date and the making of all prepayments contemplated on such
Prepayment Date under this paragraph 4E (and, in any event, within 30 days
thereafter), the Company shall deliver to each then current holder of Notes, if
any, an Officer’s Certificate containing a list of the then current holders of
Notes (together with their addresses) and setting forth as to each such holder
the outstanding principal amount of Notes held by such holder at such time, (in
each case calculated after giving effect to the prepayments made on such
Prepayment Date).

(f) (f) Continuing Default. Nothing contained in this paragraph 4E shall be
deemed to constitute a consent to, or waiver of any Default or Event of Default
arising under this Agreement as a result of, any Unpermitted Debt Incurrence.
Any Default or Event of Default arising from such Unpermitted Debt Incurrence
shall be deemed to be continuing following any Prepayment Offer (and any related
prepayment of the Notes in connection therewith) made in connection with such
Unpermitted Debt Incurrence, regardless of whether such Prepayment Offer is
accepted or rejected by any holder of Notes.

 

9



--------------------------------------------------------------------------------

4F. Partial Payments Pro Rata. Upon any partial prepayment of the Notes pursuant
to paragraph 4A or 4B, the principal amount so prepaid shall be allocated to all
Notes at the time outstanding in proportion to the respective outstanding
principal amounts thereof.

4G. Retirement of Notes. The Issuers shall not, and shall not permit any of
their Subsidiaries or Affiliates to, prepay or otherwise retire in whole or in
part prior to their stated final maturity (other than by prepayment pursuant to
paragraphs 4A, 4B, 4D or 4E or upon acceleration of such final maturity pursuant
to paragraph 7A), or purchase or otherwise acquire, directly or indirectly,
Notes held by any holder unless such Issuer or such Subsidiary or Affiliate
shall have offered to prepay or otherwise retire or purchase or otherwise
acquire, as the case may be, the same proportion of the aggregate principal
amount of Notes held by each other holder of Notes at the time outstanding upon
the same terms and conditions. Any Notes so prepaid or otherwise retired or
purchased or otherwise acquired by the Issuers or any of their Subsidiaries or
Affiliates shall be promptly canceled and shall not be deemed to be outstanding
for any purpose under this Agreement.

 

5. AFFIRMATIVE COVENANTS.

5A. Financial Statements. The Company covenants that it will deliver to each
Significant Holder in duplicate:

(i) as soon as practicable and in any event within 45 days after the end of each
quarterly period (other than the last quarterly period) in each fiscal year,
consolidated statements of income, cash flows and changes in financial position
of the Company and its Subsidiaries for the period from the beginning of the
current fiscal year to the end of such quarterly period, and a consolidated
balance sheet of the Company and its Subsidiaries as at the end of such
quarterly period, setting forth in each case in comparative form figures for the
corresponding period in the preceding fiscal year, all in reasonable detail and
satisfactory in form to the Required Holder(s) and certified by an authorized
financial officer of the Company, subject to changes resulting from year-end
adjustments; provided, however, that delivery pursuant to clause (iii) below of
copies of the Quarterly Report on Form 10-Q of the Company for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
clause (i);

(ii) as soon as practicable and in any event within 90 days after the end of
each fiscal year, consolidated statements of income, cash flows and changes in
financial position for the Company and its Subsidiaries for such year, and a
consolidated balance sheet of the Company and its Subsidiaries as at the end of
such year, setting forth in each case in comparative form corresponding
consolidated figures from the preceding annual audit, all in reasonable detail
and satisfactory in form to the Required Holder(s) and, as to the consolidated
statements, reported on by independent public accountants of recognized national
standing selected by the Company whose report shall be without limitation as to

 

10



--------------------------------------------------------------------------------

the scope of the audit and satisfactory in substance to the Required Holder(s);
provided, however, that delivery pursuant to clause (iii) below of copies of the
Annual Report on Form 10-K of the Company for such fiscal year filed with the
SEC shall be deemed to satisfy the requirements of this clause (ii);

(iii) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed with the SEC, or
with any national securities exchange, or distributed by the Company to its
shareholders generally, as the case may be, it being agreed that the
requirements of this subsection may be satisfied by the delivery of the
applicable reports, statements or other materials to the SEC to the extent that
such reports, statements or other materials are available to each Significant
Holder on EDGAR;

(iv) promptly upon receipt thereof, a copy of each other report submitted to the
Company or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Company or any
Subsidiary;

(v) as soon as available and in any event within 60 days after the end of each
fiscal year of the Company, a forecasted income statement, balance sheet, and
statement of cash flows for the following fiscal year, provided that, the
Company shall not be required to deliver such financial statements so long as
the Company is not required to provide such information to any other lender,
whether pursuant to the SunTrust Agreement or otherwise;

(vi) promptly upon receipt thereof, a copy of any notice (including notices of
default or acceleration) received from any lender, creditor, holder,
administrative agent or trustee under or with respect to the SunTrust Agreement,
the Prudential NPA, the Existing Note Purchase Agreement or the SunTrust Loan
Facility Agreement (excluding notices sent to any such Person in the ordinary
course of administration of a credit facility, such as information relating to
pricing, fees and borrowing availability); and

(vii) with reasonable promptness, such other information and documents as such
Significant Holder may reasonably request.

Together with each delivery of financial statements required by clauses (i) and
(ii) above, the Company will deliver to each Significant Holder an Officer’s
Certificate demonstrating (with computations in reasonable detail) compliance by
the Company and its Subsidiaries with the provisions of paragraphs 6A and 6B and
stating that there exists no Event of Default or Default, or, if any Event of
Default or Default exists, specifying the nature and period of existence thereof
and what action the Company proposes to take with respect thereto. Together with
each delivery of financial statements required by clause (ii) above, the Company
will deliver to each Significant Holder a certificate of such accountants
stating that, in making the audit necessary for their report on such financial
statements, they have obtained no knowledge of any Event of Default or Default,
or, if they have obtained knowledge of any Event of Default or Default,
specifying the nature and period of existence thereof. Such accountants,
however, shall not be liable to anyone by reason of their failure to obtain
knowledge of any Event of Default or Default which would not be disclosed in the
course of an audit conducted in accordance with generally accepted auditing
standards.

 

11



--------------------------------------------------------------------------------

5B. Information Required by Rule 144A. The Issuers covenant that they will, upon
the request of the holder of any Note, provide such holder, and any qualified
institutional buyer designated by such holder, such financial and other
information as such holder may reasonably determine to be necessary in order to
permit compliance with the information requirements of Rule 144A under the
Securities Act in connection with the resale of Notes, except at such times as
the Issuers are subject to the reporting requirements of section 13 or 15(d) of
the Exchange Act. For the purpose of this paragraph 5B, the term “qualified
institutional buyer” shall have the meaning specified in Rule 144A under the
Securities Act.

5C. Inspection of Property. The Company shall permit the representatives of each
Significant Holder that is an Institutional Investor:

No Default — if no Default or Event of Default then exists, at the expense of
such Significant Holder and upon reasonable prior notice to the Company, to
visit the principal executive office of the Company, to discuss the affairs,
finances and accounts of the Company and its Subsidiaries with the Company’s
officers, and (with the consent of the Company, which consent will not be
unreasonably withheld) its independent public accountants, and (with the consent
of the Company, which consent will not be unreasonably withheld) to visit the
other offices and properties of the Company and each Subsidiary, all at such
reasonable times and as often as may be reasonably requested in writing; and

Default — if a Default or Event of Default then exists, at the expense of the
Company to visit and inspect any of the offices or properties of the Company or
any Subsidiary, to examine all their respective books of account, records,
reports and other papers, to make copies and extracts therefrom, and to discuss
their respective affairs, finances and accounts with their respective officers
and independent public accountants (and by this provision the Company authorizes
said accountants to discuss the affairs, finances and accounts of the Company
and its Subsidiaries), all at such times and as often as may be requested.

5D. Corporate Existence, Etc. Subject to paragraph 6K, each Issuer will at all
times preserve and keep in full force and effect its organizational existence.
Subject to paragraphs 6E and 6K, the Company will at all times preserve and keep
in full force and effect the organizational existence of each of its
Subsidiaries and all rights and franchises of the Company and its Subsidiaries
unless, in the good faith judgment of the Company, the termination of or failure
to preserve and keep in full force and effect such corporate existence, right or
franchise would not, individually or in the aggregate, have a Material Adverse
Effect.

5E. Payment of Taxes and Claims. The Company will and will cause each of its
Subsidiaries to file all tax returns required to be filed in any jurisdiction
and to pay and discharge all taxes shown to be due and payable on such returns
and all other taxes, assessments, governmental charges, or levies imposed on
them or any of their properties, assets, income or franchises, to the extent
such taxes and assessments have become due and payable and before they

 

12



--------------------------------------------------------------------------------

have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company or any
Subsidiary, provided that neither the Company nor any Subsidiary need pay any
such tax or assessment or claims if (i) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (ii) the nonpayment of all such taxes and
assessments in the aggregate could not reasonably be expected to have a Material
Adverse Effect.

5F. Line of Business. The Company will not, and will not permit any of its
Subsidiaries to, engage in any business if, as a result, the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, would
then be engaged would be substantially changed from (i) the general nature of
the business in which the Company and its Subsidiaries, taken as a whole, are
engaged on the date of this Agreement, which business may include but is not
limited to the business of leasing and selling furniture, consumer electronics,
computers, appliances and other household goods and accessories inside and
outside of the United States of America, through both independently-owned and
franchised stores, providing lease-purchase solutions, credit and other
financing solutions to customers for the purchase and lease of such products,
the manufacture and supply of furniture and bedding for lease and sale in such
stores, and the provision of virtual rent-to-own programs inside and outside of
the United States of America (including but not limited to point-of-sale lease
purchase programs), and (ii) any other ancillary businesses which are
complementary to the business of the Company and its Subsidiaries as conducted
as of the Fourth Amendment Effective Date and that generally provide goods or
services to the same types of consumers serviced by the businesses of the
Company and its Subsidiaries as of the Fourth Amendment Effective Date.

5G. Maintenance of Most Favored Lender Status. The Issuers hereby covenant that
if the Obligors shall enter into any credit facility or loan agreement or any
amendment thereof (including, without limitation, any amendment to the SunTrust
Agreement, the Prudential NPA or the Existing Note Purchase Agreement) pursuant
to which the credit commitments available to the Obligors, individually or in
the aggregate to one or more of the Obligors under such credit facility or loan
agreement, and/or outstanding principal indebtedness incurred thereunder or in
respect thereof equals or exceeds $25,000,000 and which provides for the benefit
of the lenders thereunder any covenants or events of default which are more
favorable to such lenders than the covenants and events of default provided for
in paragraphs [5 or]5, 6 and 7 hereof for the benefit of the holders of the
Notes then, and in each and any such event, the covenants and events of default,
as applicable, in this Agreement shall be and shall be deemed to be,
notwithstanding paragraph 11C and without any further action on the part of the
Obligors or any other Person being necessary or required, amended to afford the
holders of the Notes the same benefits and rights as such amendments, or other
agreements, provide the lenders thereof. The Issuers will promptly deliver to
each holder of Notes a copy of each such agreement or amendment, or any waiver
or modification thereof. Notwithstanding the foregoing, the Issuers agree to
enter into such documentation as the Required Holders may reasonably request to
evidence the amendments provided for in this paragraph 5G.

 

13



--------------------------------------------------------------------------------

5H. Covenant Relating to Domestic Subsidiaries. The Company will not permit any
Domestic Subsidiary (other than the Dent-A-Med Entities in the case of the
Dent-A-Med Credit Agreement or Progressive Finance solely in respect of its
obligations under the DAMI Pledge Agreement, in each case, for so long as the
Dent-A-Med Credit Agreement has not been repaid in full and the commitments
thereunder to extend credit terminated) or any other Domestic Controlled
Affiliate to enter into any Guarantee or otherwise become liable (including as a
borrower or co-borrower) in respect of the obligations under the SunTrust
Agreement, the SunTrust Loan Facility Agreement, the Prudential NPA, the
Existing Note Purchase Agreement or any other agreement providing for the
incurrence of Senior Debt by the Company or any Subsidiary, unless at the time
of entering into such Guarantee, such Domestic Subsidiary or Domestic Controlled
Affiliate (a “Subsidiary Guarantor”) contemporaneously therewith executes and
delivers, to each of the holders of the Notes (i) a duly authorized joinder
agreement to the Subsidiary Guarantee Agreement in the form of Annex 1 thereto
(a “Joinder Agreement”), (ii) a duly authorized joinder to the Intercreditor
Agreement in substantially the form of Schedule 1 thereto and (iii) a
certificate of such Domestic Subsidiary’s or Domestic Controlled Affiliate’s
secretary or another responsible officer certifying attached copies of such
Domestic Subsidiary’s or Domestic Controlled Affiliate’s constitutive documents
and relevant resolutions, and an opinion of counsel to such Person regarding the
authorization, execution and delivery of the joinder agreements in clauses
(i) and (ii) hereof and their enforceability, which opinion shall be
satisfactory in all respects to the Required Holders.

5I. Compliance with Laws. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA PATRIOT Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

5J. Notices of Material Events. The Company will furnish to each Significant
Holder prompt written notice of the following:

(a) the occurrence of any Default or Event of Default;

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against the Company or any Subsidiary
which, if adversely determined, could reasonably be expected to result in a
Material Adverse Effect;

(c) the occurrence of any event or any other development by which the Company or
any of its Subsidiaries (i) fails to comply with any Environmental Law or to
obtain, maintain or comply with any permit, license or other approval required
under any Environmental Law, (ii) becomes subject to any Environmental Liability
in excess of $[10,000,000,] 25,000,000, (iii) receives notice of any claim with
respect to any Environmental Liability in excess of $[10,000,000,] 25,000,000,
or (iv) becomes aware of any basis for any Environmental Liability in excess of
$[10,000,000] 25,000,000 and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be

 

14



--------------------------------------------------------------------------------

expected to result in a Material Adverse Effect, provided that, the Company
shall not be required to deliver such information set forth in this clause
(c) so long as the Company is not required to provide such information to any
other lenders, whether pursuant to the SunTrust Agreement or otherwise;

(d) the occurrence of any ERISA Event that alone, or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Company and its Subsidiaries in an aggregate amount exceeding
$[10,000,000]25,000,000; and

(e) any other development known to the Company that results in, or could
reasonably be expected to result in, a Material Adverse Effect.

Each notice delivered under this Paragraph 5J shall be accompanied by a written
statement of a Responsible Officer setting forth in reasonable details a
description of the event or development requiring such notice and any action
taken or proposed to be taken with respect thereto.

5K. Payment of Obligations. The Company will, and will cause each of its
Subsidiaries to, pay and discharge at or before maturity, all of its obligations
and liabilities before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Company or such Subsidiary has set aside on its
books adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

5L. Books and Records. The Company will, and will cause each of its Subsidiaries
to, keep proper books of record and account in which full, true and correct
entries shall be made of all dealings and transactions in relation to its
business and activities to the extent necessary to prepare the consolidated
financial statements of the Company in conformity with GAAP.

5M. Maintenance of Properties; Insurance. The Company will, and will cause each
of its Subsidiaries to, (a) keep and maintain all property material to the
conduct of its business in good working order and condition, ordinary wear and
tear excepted, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect and (b) maintain with financially sound and reputable insurance
companies, insurance (including self-insurance in amounts not exceeding the
customary amounts maintained by similarly situated companies and for which
adequate reserves are maintained) with respect to its properties and business,
and the properties and business of its Subsidiaries, against loss or damage of
the kinds customarily insured against by companies in the same or similar
businesses operating in the same or similar locations. In addition, and not in
limitation of the foregoing, the Company shall maintain and keep in force
insurance coverage on its inventory, as is consistent with best industry
practices.

 

15



--------------------------------------------------------------------------------

5N. Covenant Relating to Foreign Subsidiaries.

(a) The Company may acquire or form additional Foreign Subsidiaries; provided
that, if the aggregate EBITDA attributable to all Foreign Subsidiaries whose
stock has not been pledged to secure the Notes pursuant to this paragraph 5N for
the most recently ended twelve month period exceeds twenty percent (20%) of
Consolidated EBITDA for the most recently ended twelve month period (the
“Foreign Pledge Date”), the Company (i) shall notify the holders of the Notes
thereof, (ii) subject to any required intercreditor arrangements entered into
between the holders of the Notes and all other creditors of the Company having a
similar covenant with the Company in order to accomplish any required equal
sharing of such pledged collateral (as provided in the penultimate sentence
hereof), deliver stock certificates and related pledge agreements, in form
satisfactory to a collateral agent acceptable to the Required Holders,
evidencing the pledge of 66% (or such greater percentage which would not result
in material adverse tax consequences) of the issued and outstanding capital
stock (or other similar equity interests) entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and outstanding
capital stock (or other similar equity interests) not entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) of one or more Foreign
Subsidiaries directly owned by the Company or any Domestic Subsidiary to secure
the obligations under and in respect of the Notes to the extent necessary such
that, after giving effect to such pledge, the EBITDA attributable to all Foreign
Subsidiaries whose capital stock (or other similar equity interests) has not
been pledged to secure such obligations pursuant to this paragraph 5N for the
most recently ended twelve month period does not exceed twenty percent (20%) of
Consolidated EBITDA for the most recently ended twelve month period, and
(iii) cause such Foreign Subsidiary whose stock is pledged pursuant to the
immediately preceding clause (ii) to deliver simultaneously therewith similar
documents applicable to such Foreign Subsidiary of the type described in
paragraphs 3A(iii) to 3A(vi), inclusive, and such other documents as may be
reasonably requested by the Required Holders; and provided, further, that in no
event shall any such Foreign Subsidiary be required to enter into a Guarantee or
a Joinder Agreement or otherwise guarantee any of the obligations under or in
respect of the Notes, except to the extent that any such Foreign Subsidiary
enters into any Guarantee of the obligations under the SunTrust Agreement, the
SunTrust Loan Facility Agreement, the Prudential NPA or the Existing Note
Purchase Agreement. Upon the occurrence of the Foreign Pledge Date, the Company
will be required to comply with the terms of this paragraph 5N within thirty
(30) days after any new Foreign Subsidiary is acquired or formed. Upon the
occurrence of the Foreign Pledge Date and within a reasonable time thereafter,
the holders of the Notes shall enter into an intercreditor agreement, in form
and substance satisfactory to the Required Holders, with all other creditors of
the Company having a similar covenant with the Company. For purposes hereof, the
“EBITDA” attributable to any such Foreign Subsidiary shall be determined in a
manner consistent with the method for determining Consolidated EBITDA, but on a
non-consolidated basis.

(b) Notwithstanding anything to the contrary in this Agreement, (i) none of the
[Merger Sub]Inactive Subsidiaries shall[ not] be required to become a Subsidiary
Guarantor or to execute the Subsidiary Guarantee Agreement, [provided that
Merger Sub is merged into Progressive Finance on the Date of Closing, with
Progressive Finance being the surviving entity of such merger, in accordance
with the Closing Date Acquisition Agreement and Progressive Finance complies
with all requirements to become an Obligor in accordance with paragraph 5H
hereof, (ii) none of Aaron Rents Puerto Rico or the Blocker Corporations shall
be required to become Subsidiary Guarantor or to execute] the Subsidiary
Guarantee Agreement[, ]subject to compliance with paragraph 6O hereof[.] and
(ii) the Company shall cause each Inactive Subsidiary to be dissolved as soon as
practicable without incurring adverse tax consequences unless otherwise
permitted by the Required Holders (which permission shall not be unreasonably
withheld, conditioned or delayed).

 

16



--------------------------------------------------------------------------------

5O. Post-Closing Covenant. Within ten (10) Business Days after the Date of
Closing (or such later date as the Required Holders agree), the Company shall
cause each of the Progressive Finance Subsidiaries to become a Subsidiary
Guarantor by complying with the requirements of paragraph 5H with respect to
such Progressive Finance Subsidiary and executing a joinder to the Intercreditor
Agreement in substantially the form of Schedule 1 thereto.

5P. Dent-A-Med Credit Agreement. On or prior to October 31, 2017 (or such later
date as the Required Holders may agree in their sole discretion), the Company
shall have caused the commitments under the Dent-A-Med Credit Agreement to be
terminated in full and all security interests granted in favor of Wells Fargo
Bank, National Association to have been terminated and released.

5Q. Dent-A-Med Entity Subsidiary Guaranty. Within thirty (30) days after the
termination of the commitments under the Dent-A-Med Credit Agreement, as
provided for in paragraph 5P (or such later date as the Required Holders may
agree in their sole discretion), the Company shall cause each of the Dent-A-Med
Entities to become a Subsidiary Guarantor by complying with the requirements of
paragraph 5H with respect to such Dent-A-Med Entity and executing a joinder to
the Intercreditor Agreement in substantially the form of Schedule 1 thereto.

 

6. NEGATIVE COVENANTS.

So long as any Note or amount owing under this Agreement shall remain unpaid,
each Issuer covenants as follows that:

6A. Fixed Charges Coverage Ratio. The Company will not permit the Consolidated
Fixed Charge Coverage Ratio [to be less than (a) with respect to the]as of the
last day of each fiscal quarter [of the Company ending December 31, 2014 and
each fiscal quarter of the Company ending thereafter through and including
December 31, 2015, 1.75 to 1.00, and (b) for each fiscal quarter ending
thereafter, 2.00]ending after the Fourth Amendment Effective Date to be less
than 2.50 to 1.00.

6B. Total Debt to EBITDA Ratio. The Company will not, at any time, permit the
Total Debt to EBITDA Ratio to be greater than[ (a) for the period from the First
Amendment Effective Date to and including March 30, 2016, 3.25 to 1.00 and
(b) from and including March 31, 2016,] 3.00 to 1.00.

6C. Indebtedness. The Company will not, and will not permit any of its
Subsidiaries to, create, incur, assume or suffer to exist any Indebtedness,
except:

(a) Indebtedness created pursuant to this Agreement and the Notes;

 

17



--------------------------------------------------------------------------------

(b) Indebtedness of the Company owing to any Obligor and of any Subsidiary owing
to any Obligor;

(c) Indebtedness of the Company or any Subsidiary incurred[ after the Date of
Closing] to finance the acquisition, construction or improvement of any fixed or
capital assets, including Capitalized Lease Obligations and any Indebtedness
assumed in connection with the acquisition of any such assets or secured by a
Lien on any such assets prior to the acquisition thereof; provided[,] that such
Indebtedness is incurred prior to or within 90 days after such acquisition or
the completion of such construction or improvements or extensions, renewals, and
replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (immediately prior to giving effect to such extension,
renewal or replacement) or shorten the maturity or the weighted average life
thereof; provided, further, [that](i) the aggregate principal amount of such
Indebtedness, does not [exceed $60,000,000 at any time outstanding and that]at
any time exceed three percent (3.0%) of the aggregate book value of the total
assets of the Company and its Subsidiaries determined on a consolidated basis as
of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered, and (ii) the aggregate principal amount of such
Indebtedness incurred by Foreign Subsidiaries under this clause (c), together
with the principal amount of Indebtedness permitted to be incurred by Foreign
Subsidiaries under clause (e) below, does not at any time exceed 20% of the
aggregate book value of the total assets of the Company and its Subsidiaries
measured on a consolidated basis in accordance with GAAP as of the end of the
immediately preceding fiscal quarter for which financial statements have been
delivered (giving [pro forma ]effect to [such acquisition]any Acquisition
financed with such Indebtedness on a Pro Forma Basis);

(d) Guarantees by the Company of Indebtedness of any other Obligor and
Guarantees by any Obligor of Indebtedness of the Company or any other Obligor;

(e) unsecured Indebtedness of Foreign Subsidiaries (whether such Indebtedness
represents loans made by the Company or any of its Subsidiaries or by a third
party) so long as after giving effect to the incurrence of such Indebtedness on
a [pro forma basis]Pro Forma Basis, (i) the Total Debt to EBITDA Ratio measured
as of the last day of the most recently ended fiscal quarter for which financial
statements have been delivered does not exceed the maximum threshold then
permitted under paragraph 6B, (ii) no Default or Event of Default has occurred
and is continuing, or would result therefrom and (iii) the aggregate principal
amount of such Indebtedness, together with the[ aggregate] principal amount of
Indebtedness permitted to be incurred by such Foreign Subsidiaries under clause
(c) above, does not exceed 20% of the aggregate book value of the total assets
of the Company and its Subsidiaries measured on a consolidated basis in
accordance with GAAP as of the end of the immediately preceding fiscal quarter
for which financial statements have been delivered (giving effect to any
Acquisition financed with such Indebtedness on a [pro forma basis]Pro Forma
Basis);

 

18



--------------------------------------------------------------------------------

(f) Guarantees by the Company of Indebtedness of certain franchise operators of
the Company, provided such Guarantees are given by the Company in connection
with (1) loans made pursuant to the terms of the SunTrust Loan Facility
Agreement or (2) loans made pursuant to the terms of any other [unsecured ]loan
facility agreements and guaranteed on an unsecured basis with terms otherwise
reasonably acceptable to the Required Holders entered into after the date hereof
in an aggregate principal amount [not to exceed $50,000,000 ]at any time
outstanding not to exceed, as of any date of determination, three percent
(3.0%) of the aggregate book value of the total assets of the Company and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recently ended fiscal quarter for which financial statements have been
delivered;

(g) Endorsed negotiable instruments for collection in the ordinary course of
business;

(h) Guarantees by the Company of Indebtedness of Foreign Subsidiaries permitted
by clause (e) above;

(i) Indebtedness existing on the Date of Closing and set forth on Schedule 6C
and extensions, renewals and replacements of any such Indebtedness that do not
increase the outstanding principal amount thereof (immediately prior to giving
effect to such extension, renewal or replacement) or shorten the maturity or the
weighted average life thereof;

(j) Indebtedness under the SunTrust Agreement and the SunTrust Loan Facility
Agreement;

(k) Indebtedness in respect of Private Placement Debt in respect of the Existing
Note Purchase Agreement and the Prudential NPA in an aggregate principal amount
not to exceed $350,000,000 at any time, together with, (i) so long as no Default
or Event of Default has occurred and is continuing, or would result therefrom,
amendments, extensions, renewals, refinancings and replacements of any such
Indebtedness that do not (A) increase the outstanding principal amount thereof
or shorten the maturity or the weighted average life thereof, (B) have financial
and other terms that are materially more onerous in the aggregate than the terms
set forth in this Agreement and do not have defaults, rights or remedies more
burdensome in the aggregate to the obligors thereunder than the Indebtedness
under this Agreement and (C) include an obligor that is not an Obligor and
(ii) Guarantees of such Indebtedness by any Subsidiaries of the Company (so long
as such Subsidiaries are Obligors hereunder);

(l) secured Indebtedness in an aggregate principal amount not to exceed
(including any such Indebtedness resulting from any exercise of any incremental
facility provisions) $110,000,000 under the Dent-A-Med Credit Agreement, as may
be amended and otherwise modified, so long as the terms of such facility are not
amended to be more restrictive than those in effect on the Third Amendment
Effective Date or in a manner that would be materially adverse to the holders of
the Notes and all Indebtedness incurred thereunder remains non-recourse to the
Company or any of its Subsidiaries (other than the Dent-A-Med Entities); and

 

19



--------------------------------------------------------------------------------

(m) any other unsecured Indebtedness of the Company or any Domestic Subsidiary,
so long as after giving effect to the incurrence of such Indebtedness on a [pro
forma basis]Pro Forma Basis, (w) the Total Debt to EBITDA Ratio measured as of
the last day of the most recently ended fiscal quarter for which financial
statements have been delivered does not exceed the maximum threshold then
permitted under paragraph 6B, (x) no Default or Event of Default has occurred
and is continuing, or would result therefrom, (y) the terms of such Indebtedness
are not on financial and other terms that are materially more onerous in the
aggregate than the Indebtedness under this Agreement and do not have defaults,
rights or remedies more burdensome in the aggregate to the obligors thereunder
than the Indebtedness under this Agreement and (z) such Indebtedness does not
include an obligor that is not an Obligor.

6D. Liens. The Company will not, and will not permit any of its Subsidiaries to,
create, incur, assume or suffer to exist any Lien on any of its assets or
property now owned or hereafter acquired, except:

(a) Liens on any property or asset of the Company or any Subsidiary existing on
the Date of Closing set forth on Schedule 6D; provided, that such Lien shall not
apply to any property or asset of the Company or any Subsidiary not encumbered
thereby on the date hereof;

(b) Liens for taxes, assessments, governmental charges or levies, statutory
Liens of landlords and Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens, in each case, incurred in the ordinary
course of business for sums not yet due or the payment of which is not at the
time required by paragraph 5E;

(c) Liens (other than any Lien imposed by ERISA) incurred or deposits made in
the ordinary course of business (i) in connection with workers’ compensation,
unemployment insurance and other types of social security or retirement
benefits, or (ii) to secure (or to obtain letters of credit that secure) the
performance of tenders, statutory obligations, surety bonds, appeal bonds, bids,
leases (other than leases providing for Capitalized Lease Obligations),
performance bonds, purchase, construction or sales contracts or other similar
obligations, in each case not incurred or made in connection with the borrowing
of money, the obtaining of advances or credit or the payment of a deferred
purchase price, and which do not, in the aggregate, materially detract from the
value of the Company’s property or assets or impair the use thereof or operation
of its business;

(d) Liens on property or assets of the Company or any Subsidiary securing
obligations of such Obligor or Subsidiary to the Company or a Wholly Owned
Subsidiary of the Company;

(e) Liens on insurance policies owned by the Company on the lives of its
officers securing policy loans obtained from the insurers under such policies,
provided that (i) the aggregate amount borrowed on each policy shall not exceed
the loan value thereof, and (ii) the Company shall not incur any liability to
repay any such loans;

 

20



--------------------------------------------------------------------------------

(f) Liens in respect of purchase money obligations in any fixed or capital
assets to secure the purchase price or the cost of construction or improvement
of such fixed or capital assets or to secure Indebtedness incurred solely for
the purpose of financing the acquisition, construction or improvement of such
fixed or capital assets (including Liens securing any Capitalized Lease
Obligations); provided, that (i) such Lien secures Indebtedness permitted by
paragraph 6C(c), (ii) such Lien attaches to such asset concurrently or within 90
days after the acquisition, improvement or completion of the construction
thereof; (iii) such Lien does not extend to any other asset; and (iv) the
Indebtedness secured thereby does not exceed the cost of acquiring, constructing
or improving such fixed or capital assets together with all interest, fees and
costs incurred in connection therewith;

(g) Liens (i) existing on any asset of any Person at the time such Person
becomes a Subsidiary of the Company, (ii) existing on any asset of any Person at
the time such Person is merged with or into the Company or any Subsidiary of the
Company or (iii) existing on any asset prior to the acquisition thereof by the
Company or any Subsidiary of the Company; provided, that any such Lien was not
created in contemplation of any of the foregoing and any such Lien secures only
those obligations which it secures on the date that such Person becomes a
Subsidiary or the date of such merger or the date of such acquisition;

(h) Liens on shares of stock or other equity interests of any Foreign
Subsidiary, only to the extent that the Notes and the obligations relating
thereto are secured pari passu with any other Indebtedness or obligations
secured thereby;

(i) judgment Liens not giving rise to an Event of Default or Liens created by or
existing from any litigation or legal proceedings that are currently being
contested in good faith for which adequate reserves have been established;

(j) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or materially interfere with the ordinary conduct
of business of any Obligor or any Subsidiary;

(k) other Liens incidental to the conduct of the business of any Obligor or any
Subsidiary or the ownership of its property and assets which were not incurred
in connection with the borrowing of money or the obtaining of advances or
credit, and which do not in the aggregate materially detract from the value of
its property or assets or materially impair the use thereof in the operation of
its business;

(l) extensions, renewals, or replacements of any Lien referred to above in
subparagraphs (a), (b), (c), (e), (f), (g), (i) and (j) of this paragraph 6D;
provided, that the principal amount of the Indebtedness secured thereby is not
increased and that any such extension, renewal or replacement is limited to the
assets originally encumbered thereby; [and]

 

21



--------------------------------------------------------------------------------

(m) Liens securing Indebtedness permitted by paragraph 6C(l); provided that such
Liens apply only to (i) the Capital Stock of Dent-A-Med and (ii) the assets of
the Dent-A-Med Entities, including the Capital Stock of any Subsidiaries of
Dent-A-Med[.] ; and

(n) Liens securing obligations (other than Indebtedness) incurred in the
ordinary course of business in an aggregate principal amount not to exceed at
any time $5,000,000.

6E. Sale of Assets. The Company will not, and will not permit any of its
Subsidiaries to, convey, sell, lease, assign, transfer or otherwise dispose of,
any of its assets, business or property, whether now owned or hereafter
acquired, or, in the case of any Subsidiary, issue or sell any shares of such
Subsidiary’s common stock or other equity interests to any Person other than an
Obligor (or to qualify directors if required by applicable law) (any such
transaction, an “Asset Disposition”), except (a) the sale or other disposition
for fair market value of obsolete or worn out property or other property not
necessary for operations, disposed of in the ordinary course of business;
(b) the sale, lease or other disposition of inventory and Permitted Investments
in the ordinary course of business, (c) sales and dispositions permitted under
paragraph 6K and sale and leaseback transactions permitted under paragraph 6M,
(d) the sale of a store (and related assets) owned by the Company to a
franchisee of the Company, (e) sales of receivables and other assets by the
Dent-A-Med Entities to the extent permitted by the Dent-A-Med Credit Facility
and (f) other sales of assets not to exceed[ $100,000,000 in book value in the
aggregate for all such sales], as of any date of determination, for all such
sales made on or after the Fourth Amendment Effective Date, an amount equal to
five percent (5.0%) of the aggregate book value of the total assets of the
Company and its Subsidiaries determined on a consolidated basis as of the last
day of the then most recently ended fiscal quarter for which financial
statements have been delivered, provided that, with respect to any such Asset
[Dispositon] Disposition (other than sales and disposals of the types described
in the foregoing clauses (a) and (b)), (i) no Event of Default shall have
occurred and be continuing at the time of, or result from, any such transaction
and (ii) the Company shall make a Transfer Prepayment Offer to the extent
required by paragraph 4D in connection with such transaction.

6F. Restricted Payments. The Company will not, and will not permit its
Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any dividend on any class of its stock or other equity interests, or
make any payment on account of, or set apart assets for a sinking or other
analogous fund for, the purchase, redemption, retirement, defeasance or other
acquisition of, any shares of common stock or other equity interests or
Indebtedness subordinated to the obligations of the Issuers under the Notes or
any options, warrants, or other rights to purchase such common stock or other
equity interests or such subordinated Indebtedness, whether now or hereafter
outstanding (each, a “Restricted Payment”), except for (i) dividends payable by
the Company solely in shares of any class of its common stock, (ii) Restricted
Payments made by any Subsidiary to any Obligor, (iii) the payment by the Company
or any Subsidiary thereof of the “Merger Consideration” (as such term is defined
in the Closing Date Acquisition Agreement) to the holders of record of any
“Company Units” (as such term is defined in the Closing Date Acquisition
Agreement) and the payment by the Company or any Subsidiary thereof of the
“Blocker Merger Consideration” (as such term is defined in the Closing Date
Acquisition Agreement) to the “Blocker Owners” (as such term is defined in the
Closing Date Acquisition

 

22



--------------------------------------------------------------------------------

Agreement), in each case pursuant to the terms of the Closing Date Acquisition
Documents, (iv) repayment in full by the Company or the Dent-A-Med Entities of
any existing subordinated Indebtedness of the Dent-A-Med Entities on the Second
Amendment Effective Date in connection with the Company’s acquisition of the
Dent-A-Med Entities and (v) other Restricted Payments made by the Company in
cash so long as (x) no Default or Event of Default has occurred and is
continuing or would result therefrom and (y) after giving effect to the payment
thereof on a [pro forma basis]Pro Forma Basis, the Company and its Subsidiaries
would be in compliance with the financial covenants in paragraphs 6A and 6B
measured as of the last day of the most recently ended fiscal quarter for which
financial statements are required to have been delivered hereunder.

6G. Restricted Investments. The Company will not, and will not permit any of its
Subsidiaries to, purchase, hold or acquire (including pursuant to any merger
with any Person that was not a Wholly Owned Subsidiary prior to such merger),
any common stock or other equity interests, evidence of Indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, or make or
permit to exist any investment or any other interest in, any other Person (all
of the foregoing being collectively called “Investments”), or purchase or
otherwise acquire (in one transaction or a series of transactions) any assets of
any other Person that constitute a business unit, or create or form any
Subsidiary, except:

(a) Permitted Investments;

(b) Permitted Acquisitions;

(c) Investments made by any Obligor in any other Obligor;

(d) loans or advances in the ordinary course of business to officers,
stockholders and directors provided that the aggregate amount of all such loans
does not exceed $2,000,000 at any time outstanding;

(e) loans to franchise operators and owners of franchises acquired or funded
pursuant to the SunTrust Loan Facility Agreement and the other credit facility
agreements referenced in paragraph 6C(f);

(f) Guarantees permitted under paragraph 6C(f);

(g) loans to, and other investments in, Foreign Subsidiaries; provided that the
aggregate amount of such outstanding loans to and investments in such Foreign
Subsidiaries, together with the aggregate principal amount of Indebtedness
permitted to be incurred under clauses (c) and (e) of paragraph 6C, does not
exceed 20% of the aggregate book value of the total assets of the Company and
its Subsidiaries measured on a consolidated basis in accordance with GAAP as of
the end of the immediately preceding fiscal quarter for which financial
statements have been delivered (giving pro forma effect to any Acquisition
financed with such Indebtedness);

(h) the acquisition or ownership of stock, obligations or securities received in
settlement of debt (created in the ordinary course of business) owing to the
Company or any Subsidiary;

 

23



--------------------------------------------------------------------------------

(i) Investments (other than Permitted Investments) existing on the date hereof
and set forth on Schedule 6G (including Investments in Subsidiaries);

(j) Investments in investment grade corporate bonds and variable rate demand
notes having a rating of BBB+ (or the equivalent) or higher, at the time of
acquisition thereof, from S&P or Moody’s Investors Service, Inc. and in either
case maturing within two years from the date of acquisition thereof in an
aggregate amount not to exceed $[125,000,000]150,000,000 at any time;

(k) Investments by any Dent-A-Med Entity in any other Dent-A-Med Entity; [and]

(l) other Investments not to exceed $75,000,000 [in the aggregate at any
time.]at any time; and

(m) other Investments not to exceed at any time an amount equal to three percent
(3.0%) of the aggregate book value of the total assets of the Company and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recently ended fiscal quarter for which financial statements have been
delivered.

6H. Restrictive Agreements. The Company will not, and will not permit any
Subsidiary to, directly or indirectly, enter into, incur or permit to exist any
agreement that prohibits, restricts or imposes any condition upon (a) the
ability of the Company or any Subsidiary to create, incur or permit any Lien
upon any of its assets or properties, whether now owned or hereafter acquired,
or (b) the ability of any Subsidiary to pay dividends or other distributions
with respect to its common stock or other equity interests, to make or repay
loans or advances to the Company or any other Subsidiary, to Guarantee
Indebtedness of the Company or any other Subsidiary or to transfer any of its
property or assets to the Company or any Subsidiary of the Company; provided,
that (i) the foregoing shall not apply to restrictions or conditions imposed by
law or by this Agreement, the Prudential NPA, the SunTrust Agreement, the
SunTrust Loan Facility Agreement, or the Existing Note Purchase Agreement (or
any other indenture, note purchase agreement or loan agreement in connection
with any permitted refinancing of the Indebtedness under the SunTrust Agreement,
the SunTrust Loan Facility Agreement, the Prudential NPA or the Existing Note
Purchase Agreement), (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder,
(iii) clause (a) shall not apply to restrictions or conditions imposed by any
agreement relating to secured Indebtedness permitted by this Agreement if such
restrictions and conditions apply only to the property or assets securing such
Indebtedness, (iv) clause (a) shall not apply to customary provisions in leases
restricting the assignment thereof, and (v) the foregoing shall not apply to
restrictions or conditions imposed by the Dent-A-Med Credit Agreement (in the
case of clause (a), solely if such restrictions and conditions apply only to the
property or assets securing such Indebtedness).

6I. Amendments to Material Documents. The Company will not, and will not permit
any Subsidiary to, amend, modify or waive any of its rights in a manner that
would have a Material Adverse Effect under their respective certificates of
incorporation, bylaws or other organizational documents.

 

24



--------------------------------------------------------------------------------

6J. Accounting Changes. The Company will not, and will not permit any Subsidiary
to, (a) make any significant change in accounting treatment or reporting
practices other than those permitted by GAAP (each a “Permitted Change”),
provided that a Permitted Change will only be permitted to the extent that no
Event of Default would occur at the end of the fiscal quarter of the Company in
which such Permitted Change is to occur, or at the end of the next succeeding
fiscal quarter of the Company, in each case if such Permitted Change were not to
be made, or (b) change the fiscal year of the Company or of any Subsidiary,
except to change the fiscal year of a Subsidiary to conform its fiscal year to
that of the Company.

6K. Fundamental Changes. The Company will not, and will not permit any
Subsidiary to, merge into or consolidate into any other Person, or permit any
other Person to merge into or consolidate with it, or sell, lease, transfer or
otherwise dispose of (in a single transaction or a series of transactions) all
or substantially all of its assets (in each case, whether now owned or hereafter
acquired) or all or substantially all of the stock or other equity interests of
any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that (a) [the Blocker Corporations may merge
or liquidate]any Inactive Subsidiary may (A) liquidate into its immediate parent
company or dissolve, (B) merge into any other Inactive Subsidiary or (C) merge
into any Obligor, provided that such Obligor is the survivor of such merger, and
(b) if at the time thereof and immediately after giving effect thereto, no
Default or Event of Default shall have occurred and be continuing (1) the
Company or any Subsidiary may merge with a Person if the Company (or such
Subsidiary if the Company is not a party to such merger) is the surviving
Person, (2) any Subsidiary may merge into another Subsidiary or the Company;
provided, however, that if the Company is a party to such merger, the Company
shall be the surviving Person, provided, further, that if any Subsidiary to such
merger is an Obligor, the Obligor shall be the surviving Person, (3) any
Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to the Company or to an Obligor, or (4) any
other Subsidiary may liquidate or dissolve if the Company determines in good
faith that such liquidation or dissolution does not have a Material Adverse
Effect and such Subsidiary liquidates or dissolves into another Obligor or the
Company; provided, that any such merger involving a Person that is not a
Wholly-Owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by paragraph 6G.

6L. Transactions with Affiliates. The Company will not, and will not permit any
of its Subsidiaries to, sell, lease or otherwise transfer any property or assets
to, or purchase, lease or otherwise acquire any property or assets from, or
otherwise engage in any other transactions with, any of its Affiliates, except
(a) in the ordinary course of business at prices and on terms and conditions not
less favorable to the Company or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Company and its Wholly-Owned Subsidiaries not involving any other
Affiliates, (c) any Restricted Payment permitted by paragraph 6F and
(d) transactions permitted under paragraph 6G(d).

6M. Sale and Leaseback Transactions. The Company will not, and will not permit
any of its Subsidiaries to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or

 

25



--------------------------------------------------------------------------------

hereinafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property sold or transferred; provided, however, the Company may engage
in such sale and leaseback transactions so long as the aggregate fair market
value of all assets sold and leased back does not exceed $300,000,000 from and
after the Date of Closing.

6N. Terrorism Sanctions Regulations. The Company will not and will not permit
any Controlled Entity (a) to become (including by virtue of being owned or
controlled by a Blocked Person), own or control a Blocked Person or any Person
that is the target of sanctions imposed by the United Nations or by the European
Union, or (b) directly or indirectly to have any investment in or engage in any
dealing or transaction (including, without limitation, any investment, dealing
or transaction involving the proceeds of the Notes) with any Person if such
investment, dealing or transaction (i) would cause any holder to be in violation
of any law or regulation applicable to such holder, or (ii) is prohibited by or
subject to sanctions under any U.S. Economic Sanctions, or (c) to engage in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.

6O. Activities of [Aaron Rents and Blocker Corporations]Inactive Subsidiaries.
[(a) ]Unless [Aaron Rents Puerto Rico]any Inactive Subsidiary has become a
Subsidiary Guarantor, the Company will not permit [Aaron Rents Puerto Rico]such
Inactive Subsidiary to engage in any business[ or] activity other than
(i) maintaining its existence and/or winding up its affairs and (ii) activities
related to the completion of any ongoing tax [audit]audits, and [the Company
shall not, and shall not permit any Subsidiary to,](x) no Obligor shall make any
additional Investment in [Aaron Rents Puerto Rico]any Inactive Subsidiary other
than in connection with the business and activities set forth in clauses (i) and
(ii) above[.] of this paragraph 6O and (y) no Inactive Subsidiary shall incur
Indebtedness of any type (including, without limitation, any guaranties).
Further, the Inactive Subsidiaries shall not at any time after the Fourth
Amendment Effective Date have (a) assets with an aggregate book value in excess
of $1,000,000, or (b) annual revenue in excess of $1,000,000 in the aggregate.

6P. Ownership of Subsidiaries. Notwithstanding any other provisions of this
Agreement to the contrary, the Company will not, and will not permit any of the
Subsidiaries to (a) permit any Person (other than the Company, any other Obligor
or any wholly owned Subsidiary thereof) to own any capital stock of any
Subsidiary, except to qualify directors if required by applicable law, and
except for any dispositions of Subsidiaries otherwise permitted under this
Agreement, or (b) permit any Subsidiary to issue or have outstanding any shares
of preferred capital stock.

6Q. [Unless a Blocker Corporation has become a Subsidiary Guarantor, the Company
will not permit such Blocker Corporation to engage in any business or activity
other than the following activities (i) maintaining its existence and/or winding
up its affairs, (ii) merging or liquidating into the Company or another
Subsidiary, with the Company or such Subsidiary being the survivor of such
merger or liquidation, and (iii) holding the membership interests of Progressive
Finance, and the Company shall not, and shall not permit any Subsidiary to, make
any additional Investment in either Blocker Corporation other than in connection
with the activities set

 

26



--------------------------------------------------------------------------------

forth in clauses (i), (ii) and (iii) above.]Legal Name, State of Formation and
Form of Entity. The Company will not, and will not permit any Subsidiary to,
without providing ten (10) days prior written notice to each Significant Holder
(or such lesser period as each such Significant Holder may agree), change its
name, state of formation or form of organization.

 

7. EVENTS OF DEFAULT.

7A. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

(i) the Issuers default in the payment of any principal of or Yield-Maintenance
Amount payable with respect to any Note or any fee that may be due in connection
with any of the matters specified in paragraph 11B(ii)(C) when the same shall
become due, either by the terms thereof or otherwise as herein provided; or

(ii) the Issuers default in the payment of any interest on any Note for more
than 3 Business Days after the date due; or

(iii) (A) any Obligor or any Subsidiary defaults (whether as primary obligor or
as guarantor or other surety) in any payment of principal of or interest on the
SunTrust Agreement, the SunTrust Loan Facility Agreement, the Existing Note
Purchase Agreement or the Prudential NPA beyond any period of grace provided
with respect thereto, or the Obligors or any Subsidiary fail to perform or
observe any other agreement, term or condition contained in such agreements (or
if any other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is to cause, or to
permit the holder or holders of such obligation (or a trustee on behalf of such
holder or holders) to cause, such obligation to become due prior to any stated
maturity, or any such obligation shall be declared to be due and payable, or
required to be prepaid or redeemed (other than a regularly scheduled required
prepayment or redemption), purchased or defeased, or any offer to prepay,
redeem, purchase, repurchase or defease such obligation shall be required to be
made (other than in respect of an event of the type requiring an offer to prepay
hereunder pursuant to paragraphs 4D or 4E), in each case prior to the stated
maturity thereof; or (B) any Obligor or any Subsidiary defaults (whether as
primary obligor or as guarantor or other surety) in any payment of principal of
or interest on Indebtedness or any Capitalized Lease Obligation, any obligation
under a conditional sale or other title retention agreement, any obligation
issued or assumed as full or partial payment for property whether or not secured
by a purchase money mortgage or any obligation under notes payable or drafts
accepted representing extensions of credit (other than, in each case in this
paragraph 7A(iii)(B), (x) the SunTrust Agreement, the SunTrust Loan Facility
Agreement, the Existing Note Purchase Agreement and the Prudential NPA, which
are addressed in paragraph 7A(iii)(A), and (y)[ any] Indebtedness, Capitalized
Lease Obligations [or]and other [obligation] obligations in an aggregate
principal amount that does not exceed [$20,000,000]two percent (2.0%) of the
aggregate book value of the total assets of the Company and its Subsidiaries
determined on a consolidated basis as of the last day of the most recently ended
Fiscal Quarter for which financial statements have been delivered) beyond any
period of grace provided

 

27



--------------------------------------------------------------------------------

with respect thereto, or the Obligors or any Subsidiary fail to perform or
observe any other agreement, term or condition contained in any agreement under
which any such obligation is created (or if any other event thereunder or under
any such agreement shall occur and be continuing) and the effect of such failure
or other event is to cause, or to permit the holder or holders of such
obligation (or a trustee on behalf of such holder or holders) to cause, such
obligation to become due prior to any stated maturity, or any such obligation
shall be declared to be due and payable; or required to be prepaid or redeemed
(other than a regularly scheduled required prepayment or redemption), purchased
or defeased, or any offer to prepay, redeem, purchase, repurchase or defease
such obligation shall be required to be made (other than in respect of an event
of the type requiring an offer to prepay hereunder pursuant to paragraphs 4D or
4E), in each case prior to the stated maturity thereof; or

(iv) any representation or warranty made by or on behalf of any Obligor or by
any officer of any Obligor herein or in any other Financing Document or other
writing furnished in connection with or pursuant to this Agreement or the
transactions contemplated hereby shall be false in any material respect on the
date as of which made; or

(v) the Issuers fail to perform or observe any agreement contained in paragraph
6 or paragraphs 5A, 5D (solely with respect to either Issuer’s existence), 5J(a)
or 5O; or

(vi) the Company or any other Obligor fails to perform or observe any other
agreement, term or condition contained herein or in any other Financing Document
and such failure shall not be remedied within 30 days after the earlier of
(A) any Responsible Officer obtaining actual knowledge thereof or (B) notice
thereof being given to the Issuers by any Purchaser; or

(vii) the Company or any Subsidiary makes an assignment for the benefit of
creditors or is generally not paying its debts as such debts become due; or

(viii) any decree or order for relief in respect of the Company, any Material
Subsidiary or, to the extent such action could reasonably be expected to have a
Material Adverse Effect, any other Subsidiary is entered under any bankruptcy,
reorganization, compromise, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law, whether now or hereafter in effect
(herein called the “Bankruptcy Law”), of any jurisdiction; or

(ix) the Company, any Material Subsidiary or, to the extent such action could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
petitions or applies to any tribunal for, or consents to, the appointment of, or
taking possession by, a trustee, receiver, custodian, liquidator or similar
official of the Company, any Material Subsidiary or, to the extent such action
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary, or of any substantial part of the assets of the Company, any
Material Subsidiary or, to the extent such action could reasonably be expected
to have a Material Adverse Effect, any other Subsidiary, or commences a
voluntary case under the Bankruptcy Law of the United States or any proceedings
relating to the Company, any Material Subsidiary or, to the extent such action
could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary under the Bankruptcy Law of any other jurisdiction; or

 

28



--------------------------------------------------------------------------------

(x) any such petition or application is filed, or any such proceedings are
commenced, against the Company, any Material Subsidiary or, to the extent such
action could reasonably be expected to have a Material Adverse Effect, any other
Subsidiary and the Company, such Material Subsidiary or such Subsidiary (as
applicable) by any act indicates its approval thereof, consent thereto or
acquiescence therein, or an order, judgment or decree is entered appointing any
such trustee, receiver, custodian, liquidator or similar official, or approving
the petition in any such proceedings, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

(xi) any order, judgment or decree is entered in any proceedings against the
Company decreeing the dissolution of the Company and such order, judgment or
decree remains unstayed and in effect for more than 60 days; or

(xii) any order, judgment or decree is entered in any proceedings against the
Company or any Subsidiary decreeing a split-up of the Company or such Subsidiary
which requires the divestiture of assets representing a substantial part, or the
divestiture of the stock of a Subsidiary whose assets represent a substantial
part, of the consolidated assets of the Company and its Subsidiaries (determined
in accordance with GAAP) or which requires the divestiture of assets, or stock
of a Subsidiary, which shall have contributed a substantial part of the
consolidated net income of the Company and its Subsidiaries (determined in
accordance with GAAP) for any of the three fiscal years then most recently
ended, and such order, judgment or decree remains unstayed and in effect for
more than 60 days ( as used in this clause (xii), “substantial” shall mean in
excess of 20% of consolidated assets or consolidated net income, as the case may
be); or

(xiii) any one or more judgments or orders in an aggregate amount in excess of[
$20,000,000,], as of any date of determination, an amount equal to two percent
(2.0%) of the aggregate book value of the total assets of the Company and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recently ended Fiscal Quarter for which financial statements have been
delivered, to the extent such judgments or orders are not covered by insurance
for which coverage has been acknowledged by the insurance carrier, are rendered
against the Company, any Material Subsidiary or, to the extent such action could
reasonably be expected to have a Material Adverse Effect, any other Subsidiary
and either (a) enforcement proceedings have been commenced by any creditor upon
any such judgments or orders or (b) within 30 days after entry thereof, any such
judgments or orders are not discharged or execution thereof stayed pending
appeal, or within 30 days after the expiration of any such stay, any such
judgments or orders are not discharged; or

(xiv) (A) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under section 412 of
the Code, (B) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be

 

29



--------------------------------------------------------------------------------

filed with the PBGC or the PBGC shall have instituted proceedings under ERISA
section 4042 to terminate or appoint a trustee to administer any Plan or the
PBGC shall have notified the Company or any ERISA Affiliate that a Plan may
become a subject of such proceedings, (C) the aggregate “amount of unfunded
benefit liabilities” (within the meaning of section 4001(a)(18) of ERISA) under
all Plans, determined in accordance with Title IV of ERISA, shall exceed[
$20,000,000,], as of any date of determination, an amount equal to two percent
(2.0%) of the aggregate book value of the total assets of the Company and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recently ended fiscal quarter for which financial statements have been
delivered, (D) the Company or any ERISA Affiliate shall have incurred or is
reasonably expected to incur any liability pursuant to Title I or IV of ERISA or
the penalty or excise tax provisions of the Code relating to employee benefit
plans, (E) the Company or any ERISA Affiliate withdraws from any Multiemployer
Plan, or (F) the Company or any Subsidiary establishes or amends any employee
welfare benefit plan that provides post-employment welfare benefits in a manner
that would increase the liability of the Company or any Subsidiary thereunder;
and any such event or events described in clauses (A) through (F) above, either
individually or together with any other such event or events, could reasonably
be expected to have a Material Adverse Effect; or

(xv) a Change in Control shall occur or exist; or

(xvi) any provision of the Subsidiary Guarantee Agreement shall for any reason
cease to be valid and binding on, or enforceable against any Subsidiary
Guarantor, or any Subsidiary Guarantor or other Obligor shall so state in
writing, or any Subsidiary Guarantor shall seek to terminate its Guarantee under
the Subsidiary Guarantee Agreement;

(xvii) any other Financing Document, at any time after its execution and
delivery and for any reason other than as expressly permitted hereunder or
thereunder or satisfaction in full of Notes and all other amounts owing under
the Financing Documents, ceases to be in full force and effect; or any Obligor
or any other Person contests in any manner the validity or enforceability of any
Financing Document; or any Obligor denies that it has any or further liability
or obligation under any Financing Document, or purports to revoke, terminate or
rescind any Financing Document, or an event of default occurs under any
Financing Document, other than this Agreement (after giving effect to any
applicable grace period);

then (a) if such event is an Event of Default specified in clause (i) or (ii) of
this paragraph 7A, the holder of any Note (other than the Obligors or any of
their Subsidiaries or Affiliates) may at its option during the continuance of
such Event of Default, by notice in writing to the Issuers, declare such Note to
be, and such Note shall thereupon be and become, immediately due and payable at
par, together with interest accrued thereon, without presentment, demand,
protest or other notice of any kind, all of which are hereby waived by the
Issuers, (b) if such event is an Event of Default specified in clause (viii),
(ix) or (x) of this paragraph 7A with respect to any Obligor, all of the Notes
at the time outstanding shall automatically become immediately due and payable,
together with interest accrued thereon and the Yield-Maintenance Amount, if any,
with respect to each Note, without presentment, demand, protest or notice of any
kind, all of which are hereby waived

 

30



--------------------------------------------------------------------------------

by the Issuers, on behalf of themselves and the other Obligors, and (c) with
respect to any event constituting an Event of Default (including an event
described in clause (a), above), the Required Holder(s) may at its or their
option, by notice in writing to the Issuers, declare all of the Notes to be, and
all of the Notes shall thereupon be and become, immediately due and payable
together with interest accrued thereon and together with the Yield-Maintenance
Amount, if any, with respect to each Note, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Issuers.

The Issuers acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Issuers (except as herein specifically provided for) and that the
provision for payment of the Yield-Maintenance Amount by the Issuers in the
event that the Notes are prepaid or are accelerated as a result of an Event of
Default, is intended to provide compensation for the deprivation of such right
under such circumstances.

7B. Rescission of Acceleration. At any time after any or all of the Notes shall
have been declared immediately due and payable pursuant to paragraph 7A, the
Required Holder(s) may, by notice in writing to the Issuers, rescind and annul
such declaration and its consequences if (i) the Issuers shall have paid all
overdue interest on the Notes, the principal of and Yield-Maintenance Amount, if
any, payable with respect to any Notes which have become due otherwise than by
reason of such declaration, and interest on such overdue interest and overdue
principal and Yield-Maintenance Amount at the rate specified in the Notes,
(ii) the Issuers shall not have paid any amounts which have become due solely by
reason of such declaration, (iii) all Events of Default and Defaults, other than
non-payment of amounts which have become due solely by reason of such
declaration, shall have been cured or waived pursuant to paragraph 11C, and
(iv) no judgment or decree shall have been entered for the payment of any
amounts due pursuant to the Notes or this Agreement. No such rescission or
annulment shall extend to or affect any subsequent Event of Default or Default
or impair any right arising therefrom.

7C. Notice of Acceleration or Rescission. Whenever any Note shall be declared
immediately due and payable pursuant to paragraph 7A or any such declaration
shall be rescinded and annulled pursuant to paragraph 7B, the Issuers shall
forthwith give written notice thereof to the holder of each Note at the time
outstanding.

7D. Other Remedies. If any Event of Default or Default shall occur and be
continuing, the holder of any Note may proceed to protect and enforce its rights
under this Agreement and such Note by exercising such remedies as are available
to such holder in respect thereof under applicable law, either by suit in equity
or by action at law, or both, whether for specific performance of any covenant
or other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon the
holder of any Note is intended to be exclusive of any other remedy, and each and
every such remedy shall be cumulative and shall be in addition to every other
remedy conferred herein or now or hereafter existing at law or in equity or by
statute or otherwise.

 

31



--------------------------------------------------------------------------------

8. REPRESENTATIONS, COVENANTS AND WARRANTIES.

Each Issuer represents, covenants and warrants as follows:

8A. Organization; Authorization. Each Issuer and each of its Subsidiaries is a
corporation or limited liability company duly organized and existing in good
standing under the respective laws of its jurisdiction of organization, and is
duly qualified as a foreign corporation and is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each of the Obligors has the corporate power and
authority to own or hold under lease the properties it purports to own or hold
under lease, to transact the business it transacts and proposes to transact, to
execute and deliver this Agreement, the Notes and the other Financing Documents
to which it is a party and to perform the provisions hereof and thereof. This
Agreement and the Notes have been duly executed and delivered by each Issuer,
and constitute, and each other Financing Document to which any Obligor is a
party, when executed and delivered by such Obligor, will constitute, valid and
binding obligations of such Issuer or such other Obligor (as the case may be),
enforceable against it in accordance with their respective terms, except as may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium, or
similar laws affecting the enforcement of creditors’ rights generally and by
general principles of equity.

8B. Financial Statements. The Company has furnished each Purchaser with the
following financial statements, identified by a principal financial officer of
the Company: (i) a consolidated balance sheet of the Company and its
Subsidiaries as at December 31 in each of the years 2011 to 2013, inclusive, and
consolidated statements of income, cash flows and changes in financial position
of the Company and its Subsidiaries for each such year, all reported on by
Ernst & Young; and (ii) the other financial statements, Company presentations
and other disclosure materials set forth on Schedule 8B. Such financial
statements (including any related schedules and/or notes) are true and correct
in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with GAAP consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Company and its Subsidiaries
required to be shown in accordance with such principles. The balance sheets
fairly present the condition of the Company and its Subsidiaries as at the dates
thereof, and the statements of income, cash flows and changes in financial
position fairly present the results of the operations of the Company and its
Subsidiaries and their cash flows for the periods indicated. There has been no
change in the business, condition (financial or otherwise) or operations of the
Company and its Subsidiaries taken as a whole that would have a Material Adverse
Effect since December 31, 2013.

8C. Actions Pending. There is no action, suit, investigation or proceeding
pending or, to the knowledge of the Issuers, threatened against the Company or
any of its Subsidiaries, or any properties or rights of the Company or any of
its Subsidiaries, by or before any court, arbitrator or administrative or
governmental body which the Company believes would result in a Material Adverse
Effect.

8D. Outstanding Indebtedness. Neither the Company nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by paragraph 6C. There
exists no default under the provisions of any instrument evidencing such
Indebtedness or of any agreement relating thereto.

 

32



--------------------------------------------------------------------------------

8E. Title to Properties. The Company and each of its Subsidiaries have good and
marketable title to each of their respective real properties (other than
properties which it leases) and good title to all other respective properties
and assets, including the properties and assets reflected in the balance sheet
as at December 31, 2013 referred to in paragraph 8B (other than properties and
assets disposed of in the ordinary course of business), subject to no Lien of
any kind except Liens permitted by paragraph 6F. All leases necessary in any
material respect for the conduct of the respective businesses of the Company and
its Subsidiaries are valid and subsisting and are in full force and effect.

8F. Taxes. The Company and each of its Subsidiaries have filed all federal,
state and other income tax returns which, to the knowledge of the officers of
the Company, are required to be filed, and each has paid all taxes as shown on
such returns and on all assessments received by it to the extent that such taxes
have become due, except such taxes as are being contested in good faith by
appropriate proceedings for which adequate reserves have been established in
accordance with GAAP.

8G. Conflicting Agreements and Other Matters. Neither the Company nor any of its
Subsidiaries is a party to any contract or agreement or subject to any charter
or other corporate restriction which materially and adversely affects its
business, property or assets, or financial condition. Neither the execution nor
delivery of this Agreement or the Notes, nor the offering, issuance and sale of
the Notes, nor fulfillment of nor compliance with the terms and provisions
hereof and of the Notes will conflict with, or result in a breach of the terms,
conditions or provisions of, or constitute a default under, or result in any
violation of, or result in the creation of any Lien upon any of the properties
or assets of the Company or any of its Subsidiaries pursuant to, the charter or
by-laws of the Company or any of its Subsidiaries, any award of any arbitrator
or any agreement (including any agreement with stockholders), instrument, order,
judgment, decree, statute, law, rule or regulation to which the Company or any
of its Subsidiaries is subject. Neither the Company nor any of its Subsidiaries
is a party to, or otherwise subject to any provision contained in, any
instrument evidencing Indebtedness of the Company or such Subsidiary, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company of the type to be evidenced by the
Notes except as set forth in the agreements listed in Schedule 8G attached
hereto.

8H. Offering of Notes.

(a) Neither the Issuers nor any agent acting on their behalf has, directly or
indirectly, offered the Notes or any similar security of the Issuers for sale
to, or solicited any offers to buy the Notes or any similar security of the
Issuers from, or otherwise approached or negotiated with respect thereto with,
any Person other than the Purchaser(s) and the Prudential Parties, each of which
has been offered the Notes or such similar securities of the Issuers at a
private sale for investment, and neither the Issuers nor any agent acting on
their behalf has taken or will take any action which would subject the issuance
or sale of the Notes to the provisions of section 5 of the Securities Act or to
the provisions of any securities or Blue Sky law of any applicable jurisdiction.

 

33



--------------------------------------------------------------------------------

(b) Neither the Company nor any Subsidiary, nor any of their respective
directors, executive officers or other officers participating in the offering of
the Notes, nor any predecessor of the Company or any Subsidiary, any affiliated
issuer of the Company or any Subsidiary, any beneficial owner of 20% or more of
the outstanding voting equity securities of the Company or any Subsidiary
participating in the offering of the Notes, calculated on the basis of voting
power, or any promoter currently connected with the Company and its Subsidiaries
in any capacity is subject to any of the “Bad Actor” disqualifications described
in Rule 506(d)(1)(i) to (viii) under the Securities Act.

8I. Use of Proceeds. The Issuers will apply the proceeds of the sale of the
Notes as set forth in Schedule 8I. No part of the proceeds from the sale of the
Notes hereunder will be used, directly or indirectly, for the purpose of buying
or carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any Securities under such circumstances as to
involve the Issuers in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220). Margin stock does not constitute more than 1% of the value of the
assets of the Company and its Subsidiaries and none of the Issuers has any
present intention that margin stock will constitute more than 1% of the value of
such assets. As used in this paragraph, the terms “margin stock” and “purpose of
buying or carrying” shall have the meanings assigned to them in said Regulation
U.

8J. ERISA. No accumulated funding deficiency (as defined in section 302 of ERISA
and section 412 of the Code), whether or not waived, exists with respect to any
Plan (other than a Multiemployer Plan). No liability to the PBGC has been or is
expected by the Company or any ERISA Affiliate to be incurred with respect to
any Plan (other than a Multiemployer Plan) by the Company, any Subsidiary or any
ERISA Affiliate which is or would be materially adverse to the business,
condition (financial or otherwise) or operations of the Company and its
Subsidiaries taken as a whole. Neither the Company, any Subsidiary nor any ERISA
Affiliate has incurred or presently expects to incur any withdrawal liability
under Title IV of ERISA with respect to any Multiemployer Plan which is or would
be materially adverse to the business, condition (financial or otherwise) or
operations of the Company and its Subsidiaries taken as a whole. The execution
and delivery of this Agreement and the issuance and sale of the Notes will be
exempt from, or will not involve any transaction which is subject to, the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code. The
representation by the Company in the next preceding sentence is made in reliance
upon and subject to the accuracy of the representation in paragraph 9B.

8K. Governmental Consent.

(i) Neither the nature of the Company or of any Subsidiary, nor any of their
respective businesses or properties, nor any relationship between the Company or
any Subsidiary and any other Person, nor any circumstance in connection with the
offering, issuance, sale or delivery of the Notes is such as to require any
authorization, consent, approval, exemption or other action by or notice to or
filing with any court or administrative or governmental body (other than routine
filings after the Date of Closing with the SEC and/or state blue sky
authorities) in connection with the execution and delivery of this Agreement,
the offering, issuance, sale or delivery of the Notes or fulfillment of or
compliance with the terms and provisions hereof or of the Notes.

 

34



--------------------------------------------------------------------------------

(ii) The Obligors have obtained all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any applicable laws, or by any contractual obligation of each
Obligor, in connection with the execution, delivery, performance, validity and
enforceability of the Financing Documents, the Closing Date Acquisition
Documents or any of the transactions contemplated thereby, and such consents,
approvals, authorizations, registrations, filings and orders are in full force
and effect and all applicable waiting periods have expired, and no known
investigation or inquiry by any Governmental Authority regarding the Notes or
any transaction being financed with the proceeds thereof (including the Closing
Date Acquisition) is ongoing.

8L. Compliance with Laws. The Company and its Subsidiaries and all of their
respective properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations,
including those relating to protection of the environment except, in any such
case, where failure to comply would not result in a Material Adverse Effect.

8M. Environmental Compliance. The Company and its Subsidiaries and all of their
respective properties and facilities have complied at all times and in all
respects with all foreign, federal, state, local and regional statutes, laws,
ordinances and judicial or administrative orders, judgments, rulings and
regulations relating to protection of the environment except, in any such case,
where failure to comply would not result in a Material Adverse Effect.

8N. Utility Company Status. Neither the Company nor any Subsidiary is a
(i) “holding company,” a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” as such terms are defined in the Public Utility Holding Company Act of
2005, as amended or (ii) public utility within the meaning of the Federal Power
Act, as amended.

8O. Investment Company Status. Neither the Company nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.

8P. Rule 144A. The Notes are not of the same class as securities of the
Obligors, if any, listed on a national securities exchange, registered under
Section 6 of the Exchange Act or quoted in a U.S. automated inter-dealer
quotation system.

8Q. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to any Purchaser by or on behalf of the Obligors in
connection herewith contains any untrue statement of a material fact or omits to
state a material fact necessary in order to make the statements contained herein
and therein not misleading. There is no fact peculiar to the Company or any of
its Subsidiaries which has or in the future may (so far as the Company can now
foresee) have a Material Adverse Effect and which has not been set forth in this
Agreement or in the other documents, certificates and statements furnished to
each Purchaser by or on behalf of the Obligors prior to the date hereof in
connection with the transactions contemplated hereby.

 

35



--------------------------------------------------------------------------------

8R. Foreign Assets Control Regulations, etc.

(i) Neither the Company nor any Controlled Entity is (a) a Person whose name
appears on the list of Specially Designated Nationals and Blocked Persons
published by the Office of Foreign Assets Control, United States Department of
the Treasury (“OFAC”) (an “OFAC Listed Person”) (b) an agent, department, or
instrumentality of, or is directly or indirectly controlled by or acting on
behalf of, or is, in the case of any Controlled Entity (that is not a
publicly-traded company), otherwise beneficially owned by, (x) any OFAC Listed
Person or (y) any Person, entity, organization, foreign country or regime that
is subject to any OFAC Sanctions Program, or (c) otherwise blocked, subject to
sanctions under or engaged in any activity in violation of other United States
economic sanctions, including but not limited to, the Trading with the Enemy
Act, the International Emergency Economic Powers Act, the Comprehensive Iran
Sanctions, Accountability and Divestment Act (“CISADA”) or any similar law or
regulation with respect to Iran or any other country, the Sudan Accountability
and Divestment Act, any OFAC Sanctions Program, or any economic sanctions
regulations administered and enforced by the United States or any enabling
legislation or executive order relating to any of the foregoing (collectively,
“U.S. Economic Sanctions”) (each OFAC Listed Person and each other Person,
entity, organization and government of a country described in clause (a), clause
(b) or clause (c), a “Blocked Person”). Neither the Company nor any Controlled
Entity has been notified that its name appears or may in the future appear on a
state list of Persons that engage in investment or other commercial activities
in Iran or any other country that is subject to U.S. Economic Sanctions.

(ii) No part of the proceeds from the sale of the Notes hereunder constitutes or
will constitute funds obtained on behalf of any Blocked Person or will otherwise
be used by the Company or any Controlled Entity, directly or indirectly, (a) in
connection with any investment in, or any transactions or dealings with, any
Blocked Person, or (b) otherwise in violation of U.S. Economic Sanctions.

(iii) Neither the Company nor any Controlled Entity (a) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist-related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti-Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (b) to the actual knowledge of
the Company, is under investigation by any Governmental Authority for possible
violation of Anti-Money Laundering Laws or any U.S. Economic Sanctions
violations, (c) has been assessed civil penalties under any Anti-Money
Laundering Laws or any U.S. Economic Sanctions, or (d) has had any of its funds
seized or forfeited in an action under any Anti-Money Laundering Laws. The
Company and each Controlled Entity is and will continue to be in compliance in
all material respects with all Anti-Money Laundering Laws and U.S. Economic
Sanctions and will establish such procedures and controls from time to time
which it reasonably believes are adequate to ensure such compliance.

 

36



--------------------------------------------------------------------------------

(iv) (a) Neither the Company nor any Controlled Entity (1) has been charged
with, or convicted of bribery or any other anti-corruption related activity
under any applicable law or regulation in a U.S. or any non-U.S. country or
jurisdiction, including but not limited to, the U.S. Foreign Corrupt Practices
Act and the U.K. Bribery Act 2010 (collectively, “Anti-Corruption Laws”), (2) to
the actual knowledge of the Company, is under investigation by any U.S. or
non-U.S. Governmental Authority for possible violation of Anti-Corruption Laws,
(3) has been assessed civil or criminal penalties under any Anti-Corruption Laws
or (4) has been or is the target of sanctions imposed by the United Nations or
the European Union;

(b) To the actual knowledge of the Company, neither the Company nor any
Controlled Entity has, within the last five years, directly or indirectly
offered, promised, given, paid or authorized the offer, promise, giving or
payment of anything of value to a Governmental Official or a commercial
counterparty for the purposes of: (1) influencing any act, decision or failure
to act by such Government Official in his or her official capacity or such
commercial counterparty, (2) inducing a Governmental Official to do or omit to
do any act in violation of the Governmental Official’s lawful duty, or
(3) inducing a Governmental Official or a commercial counterparty to use his or
her influence with a government or instrumentality to affect any act or decision
of such government or entity; in each case in order to obtain, retain or direct
business or to otherwise secure an improper advantage in violation of any
applicable law or regulation or which would cause any holder to be in violation
of any law or regulation applicable to such holder; and

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any improper payments, including bribes, to any
Governmental Official or commercial counterparty in order to obtain, retain or
direct business or obtain any improper advantage. The Company and each
Controlled Entity is and will continue to be in compliance in all material
respects with all Anti-Corruption Laws and will establish such procedures and
controls from time to time which it reasonably believes are adequate to ensure
such compliance.

 

9. REPRESENTATIONS OF THE PURCHASER.

Each Purchaser represents as follows:

9A. Nature of Purchase. Such Purchaser is not acquiring the Notes to be
purchased by it hereunder with a view to or for sale in connection with any
distribution thereof within the meaning of the Securities Act, provided that the
disposition of its property shall at all times be and remain within its control.

 

37



--------------------------------------------------------------------------------

9B. Source of Funds. At least one of the following statements is an accurate
representation as to each source of funds (a “Source”) to be used by such
Purchaser to pay the purchase price of the Notes to be purchased by such
Purchaser hereunder:

(i) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed 10% of the total
reserves and liabilities of the general account (exclusive of separate account
liabilities) plus surplus as set forth in the NAIC Annual Statement filed with
such Purchaser’s state of domicile; or

(ii) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or

(iii) the Source is either (a) an insurance company pooled separate account,
within the meaning of PTE 90-1 or (b) a bank collective investment fund, within
the meaning of the PTE 91-38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (iii), no employee benefit plan or
group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or

(iv) the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (a) the identity of such QPAM
and (b) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause
(iv); or

 

38



--------------------------------------------------------------------------------

(v) the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (a) the identity of such INHAM and (b) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or

(vi) the Source is a governmental plan; or

(vii) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (vii); or

(viii) the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.

As used in this paragraph 9B, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.

 

10. DEFINITIONS; ACCOUNTING MATTERS.

For the purpose of this Agreement, the terms defined in paragraphs 10A and 10B
(or within the text of any other paragraph) shall have the respective meanings
specified therein and all accounting matters shall be subject to determination
as provided in paragraph 10C.

10A. Yield-Maintenance Terms.

“Called Principal” shall mean, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to paragraph 4B or has become or is declared
to be immediately due and payable pursuant to paragraph 7A, as the context
requires.

“Discounted Value” shall mean, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (as converted to reflect
the periodic basis on which interest on the Notes is payable, if interest is
payable other than on a semi-annual basis) equal to the Reinvestment Yield with
respect to such Called Principal.

“Reinvestment Yield” shall mean, with respect to the Called Principal of any
Note, 0.50% over the yield to maturity implied by (i) the yields reported as of
10:00 a.m. (New York City local time) on the Business Day next preceding the
Settlement Date with respect to such Called Principal, on the display designated
as “Page PX1” (or such other display as may replace Page PX1) on Bloomberg
Financial Markets for the most recently issued actively traded on-the-run U.S.

 

39



--------------------------------------------------------------------------------

Treasury securities having a maturity equal to the Remaining Average Life of
such Called Principal as of such Settlement Date, or (ii) if such yields are not
reported as of such time or the yields reported as of such time are not
ascertainable (including by way of interpolation), the Treasury Constant
Maturity Series Yields reported, for the latest day for which such yields shall
have been so reported as of the Business Day next preceding the Settlement Date
with respect to such Called Principal, in Federal Reserve Statistical Release
H.15 (or any comparable successor publication) for actively traded on-the-run
U.S. Treasury securities having a constant maturity equal to the Remaining
Average Life of such Called Principal as of such Settlement Date. Such implied
yield shall be determined, if necessary, by (a) converting U.S. Treasury bill
quotations to bond equivalent yields in accordance with accepted financial
practice and (b) interpolating linearly between yields reported for various
maturities. The Reinvestment Yield shall be rounded to that number of decimal
places as appears in the coupon of the applicable Note.

“Remaining Average Life” shall mean, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (i) such Called Principal into (ii) the sum of the products obtained
by multiplying (a) each Remaining Scheduled Payment of such Called Principal
(but not of interest thereon) by (b) the number of years (calculated to the
nearest one-twelfth year) which will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” shall mean, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date.

“Settlement Date” shall mean, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to paragraph
4B or has become or is declared to be immediately due and payable pursuant to
paragraph 7A, as the context requires.

“Yield-Maintenance Amount” shall mean, with respect to any Note, an amount equal
to the excess, if any, of the Discounted Value of the Called Principal of such
Note over the sum of (i) such Called Principal plus (ii) interest accrued
thereon as of (including interest due on) the Settlement Date with respect to
such Called Principal. The Yield-Maintenance Amount shall in no event be less
than zero.

10B. Other Terms.

[“Aaron Rents Puerto Rico” shall mean Aaron Rents, Inc. Puerto Rico, a Puerto
Rico corporation.]

“Acquisition” shall mean any transaction in which the Company or any of its
Subsidiaries directly or indirectly (i) acquires any ongoing business,
(ii) acquires all or substantially all of the assets of any Person or division
thereof, whether through a purchase of assets, merger or otherwise,
(iii) acquires (in one transaction or as the most recent transaction in a series
of transactions) control of at least a majority of the voting stock of a
corporation, other than the acquisition of voting stock of a Wholly Owned
Subsidiary solely in connection with the organization and capitalization of that
Subsidiary by any Obligor, or (iv) acquires control of more than 50% ownership
interest in any partnership, joint venture or limited liability company.

 

40



--------------------------------------------------------------------------------

“Administrative Agent” shall have the meaning specified in the SunTrust
Agreement.

“Affiliate” shall mean any Person directly or indirectly controlling, controlled
by, or under direct or indirect common control with, the Issuers, except a
Subsidiary. A Person shall be deemed to control a corporation if such Person
possesses, directly or indirectly, the power to direct or cause the direction of
the management and policies of such corporation, whether through the ownership
of voting securities, by contract or otherwise.

“Agreement, this” shall mean this Note Purchase Agreement, as amended, restated,
supplemented or otherwise modified from time to time.

“Anti-Corruption Laws” shall have the meaning specified in paragraph 8R(iv)
hereof.

“Anti-Money Laundering Laws” shall have the meaning specified in paragraph
8R(iii) hereof.

“AIC” shall have the meaning specified in the introduction hereto.

“Asset Disposition” shall have the meaning specified in paragraph 6E hereof.

“Bankruptcy Law” shall have the meaning specified in paragraph 7A(viii).

“Blocked Person” shall have the meaning specified in paragraph 8R(i) hereof.

[“Blocker Corporations” shall mean the following corporations to be acquired by
the Company or a wholly-owned Subsidiary of the Company in connection with the
Closing Date Acquisition pursuant to the Closing Date Acquisition Documents:
(a) SP GE VIII-B Progressive Blocker Corp., a Delaware corporation, and (b) SP
SD IV-B Progressive Blocker Corp., a Delaware corporation.]

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in New York City are required or authorized to be closed.

“Capitalized Lease Obligation” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

“Cash Equivalents” shall mean, as at any date, (a) securities issued or directly
and fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
months from the date of acquisition, (b) Dollar denominated time deposits and
certificates of deposit of (i) any bank lender under the SunTrust Agreement,
(ii) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or

 

41



--------------------------------------------------------------------------------

(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s Investors Service, Inc. is at least
P-1 or the equivalent thereof (any such bank being an “Approved Bank”), in each
case with maturities of not more than 270 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s Investors
Service, Inc. and maturing within six months of the date of acquisition,
(d) repurchase agreements entered into by any Person with a bank or trust
company (including any Lender) or recognized securities dealer having capital
and surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States in which such Person shall have a perfected
first priority security interest (subject to no other Liens) and having, on the
date of purchase thereof, a fair market value of at least 100% of the amount of
the repurchase obligations and (e) investments, classified in accordance with
GAAP as current assets, in money market investment programs registered under the
Investment Company Act of 1940 which are administered by reputable financial
institutions having capital of at least $500,000,000 and the portfolios of which
are limited to Investments of the character described in the foregoing clauses
(a) through (d).

“Casualty Event” shall have the meaning specified in paragraph 4D hereof.

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Company to any Person or “group” (within the meaning of the Exchange Act
and the rules of the SEC thereunder in effect on the date hereof), (b) the
acquisition of ownership, directly or indirectly, beneficially or of record, by
any Person or “group” (within the meaning of the Exchange Act and the rules of
the SEC thereunder as in effect on the date hereof) of 33 1/3% or more of the
total voting power of shares of stock entitled to vote in the election of
directors of the Company; or (c) during any period of 24 consecutive months, a
majority of the members of the board of directors or other equivalent governing
body of the Company ceases to be composed of individuals (i) who were members of
that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (iii) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses
(i) and (ii) above constituting at the time of such election or nomination at
least a majority of that board or equivalent governing body.

“CISADA” shall have the meaning specified in paragraph 8R(i) hereof.

“Closing” shall have the meaning specified in paragraph 2 hereof.

“Closing Date Acquisition” shall mean the acquisition by the Company of all or
substantially all of the capital stock or assets of Progressive Finance and the
Progressive Finance Subsidiaries pursuant to the Closing Date Acquisition
Documents.

 

42



--------------------------------------------------------------------------------

“Closing Date Acquisition Agreement” shall mean that certain Agreement and Plan
of Merger, dated as of April 14, 2014, by and among the Company, Progressive
Finance, the Merger Sub and the Representative (as defined in Closing Date
Acquisition Agreement) party thereto, as such agreement may be amended,
supplemented, restated, or otherwise modified from time to time in accordance
with the terms of this Agreement.

“Closing Date Acquisition Documents” shall mean, collectively (i) the Closing
Date Acquisition Agreement, (ii) that certain Purchase Agreement dated as of
April 14, 2014, by and among the Company and the entities identified as “Blocker
Owners” therein, pursuant to which the Company or a Wholly Owned Subsidiary has
agreed to purchase, and such Blocker Owners have agreed to sell and assign to
the Company or another Obligor immediately prior to the effective time of the
Closing Date Acquisition, 100% of the outstanding equity interests in the
Blocker Corporations, (iii) the certificate of merger with respect to the merger
of Merger Sub with and into Progressive Finance to be filed with the Secretary
of State of the State of Delaware on the Date of Closing and (iv) each other
material document, instrument, certificate and agreement executed and delivered
in connection therewith, in each case as such agreements, documents,
instruments, certificates may be amended, supplemented, restated, or otherwise
modified from time to time in accordance with the terms of this Agreement.

“Company” shall have the meaning specified in the introduction hereto.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Consolidated EBITDA” shall mean[,] for the Company and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) for
any period, an amount equal to the sum of ([a]i) Consolidated Net Income for
such period plus ([b]ii ) to the extent deducted in determining Consolidated Net
Income for such period, [(i]but without duplication, (A) Consolidated Interest
Expense, ([ii]B) income tax expense, ([iii]C ) depreciation (excluding
depreciation of rental merchandise) and amortization, ([iv]D) all other non-cash
charges, ([v] E) closing costs, fees and expenses incurred during such period in
connection with the [Closing Date Acquisition and the ]transactions contemplated
by the Financing Documents, the [Prudential]MetLife NPA, the SunTrust Agreement,
the Existing Note Purchase Agreement and the SunTrust Loan Facility Agreement
(including the amendments thereto), in each case paid during such period to
Persons that are not Affiliates of the Company or any Subsidiary, [not to exceed
$15,000,000 in the aggregate, (vi) one-time fees, costs and expenses (including
without limitation legal and other professional fees) in connection with (x) the
retirement and severance of Ronald W. Allen and David Buck and (y) the bid by
Vintage Capital Management to acquire the Company, and other proxy contests and
shareholder proposals, including costs, expenses and fees relating to responding
to, defending and settling such matters, in each case to the extent such fees,
costs and expenses were incurred prior to the First Amendment Effective Date,
and (vii) transaction closing costs, fees and expenses actually incurred during
such period in connection with the negotiation and closing of the First
Amendment to NPA, and the related amendments to the SunTrust Loan Facility
Agreement, the SunTrust Agreement, the Prudential NPA, the Existing Note
Purchase Agreement, and the related transaction documents, in each case paid
during such period to Persons that are not Affiliates of the Company or any
Subsidiary](F) up to $16,600,000 in restructuring charges incurred in Fiscal
Year 2016 in connection with the closure and

 

43



--------------------------------------------------------------------------------

consolidation of 56 Company-operated stores, (G) up to $13,800,000 in
restructuring charges incurred in the first half of Fiscal Year 2017 in
connection with the closure and consolidation of 63 Company-operated stores,
(H) up to $2,000,000 in transaction fees and expenses (including legal fees and
expenses and investment banker fees) paid by Company in connection with the SEI
Acquisition, (I) up to $3,850,000 in reimbursement and/or settlement of any
expenses, indemnity claims and other items, in each case, to the extent payable
by Company to SEI or SEI’s subsidiaries or affiliates pursuant to the terms of
the SEI Acquisition Agreement or any related ancillary acquisition documents
between such parties, (J) up to $1,500,000 in advisory fees and expenses paid by
the Company to its third party consultant in the second and third Fiscal
Quarters of 2017, (K) up to $750,000 in construction and design related fees and
expenses; (L) business optimization, restructuring and transition expenses,
costs, charges, accruals or reserves incurred within three (3) years of any
Permitted Acquisition, which for the avoidance of doubt shall include severance
payments and costs, legal defense and settlement costs (including any costs paid
in satisfaction of judgments), relocation costs, costs related to the closure,
opening, curtailment and/or consolidation of facilities, retention charges,
systems establishment costs, spin-off costs, integration costs, signing costs,
retention and completion bonuses, amortization of signing bonuses, inventory
optimization expenses, contract termination costs, transaction costs, costs
related to entry into new markets, consulting fees and recruiter fees;
(M) business optimization, restructuring and transition related expenses, costs,
charges, accruals or reserves which are unrelated to any Permitted Acquisition
or divestiture of assets, all as determined on a consolidated basis for the
Company and its Subsidiaries (other than, at any time prior to the DAMI Joinder
Date, the Dent-A-Med Entities) for such period; provided that the aggregate
amount for all such items under this clause (M) shall not exceed $10,000,000 in
the aggregate during any four fiscal quarter period; (N) loss of on-lease and
off-lease inventory, physical damage to stores, infrastructure, capital assets
and other assets of the business and loss of revenue, in each case, (1) to the
extent reasonably identifiable by the Company as having resulted from
significant weather events or other natural disasters in areas that have been
declared a federal disaster or otherwise qualify for federal emergency
assistance, (2) to the extent occurring within twelve (12) months after the
occurrence of such significant weather event or natural disaster, and (3) net of
all related insurance proceeds received related thereto (including, without
limitation, all business interruption insurance and casualty insurance), all as
determined on a consolidated basis for the Company and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) for
such period; and (O) the amount of cost savings and synergies projected by the
Company in good faith to be reasonably anticipated to be realized from actions
taken or committed to be taken during such period in connection with any
Permitted Acquisition or any permitted disposition of assets (in each case
calculated on a Pro Forma Basis as though such cost savings and synergies had
been realized on the first day of such period, net of the amount of actual
benefits realized prior to or during such period from such actions); provided
that such actions have been taken or have been committed to be taken, and the
benefits resulting therefrom are anticipated by the Company in good faith to be
realized within twenty-four (24) months after the completion of the related
Permitted Acquisition or permitted disposition of assets; and provided, further,
that the aggregate amount for all such items under this clause (O) shall not
exceed $50,000,000 in the aggregate during the term of this Agreement, all as
determined on a consolidated basis for the

 

44



--------------------------------------------------------------------------------

Company and its Subsidiaries (other than, at any time prior to the DAMI Joinder
Date, the Dent-A-Med Entities) for such period. Notwithstanding the foregoing,
the amounts added back to Consolidated Net Income in reliance on clauses
(ii)(L), (ii)(M) and (ii)(N) above shall not exceed $50,000,000 in the aggregate
during any four fiscal quarter period.

“Consolidated EBITDAR” shall mean, for the Company and its Subsidiaries for any
period, an amount equal to the sum of (a) Consolidated EBITDA and
(b) Consolidated Lease Expense.

“Consolidated Fixed Charge Coverage Ratio” shall mean, at any date of
determination, the ratio of (a) Consolidated EBITDAR for the period of four
consecutive fiscal quarters of the Company ending on, or most recently ended as
of, such date, to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” shall mean, for the Company and its Subsidiaries
for any period, [determined on a consolidated basis in accordance with GAAP,
]the sum (without duplication) of (a) Consolidated Interest Expense paid or
payable for such period plus (b[) Consolidated Scheduled Debt Payments for such
period plus (c]) Consolidated Lease Expense.

“Consolidated Interest Expense” shall mean, for the Company and its Subsidiaries
(other than, at any time prior to the DAMI Joinder Date, the Dent-A-Med
Entities) for any period, determined on a consolidated basis in accordance with
GAAP, total cash interest expense, including without limitation the interest
component of any payments in respect of Capitalized Lease Obligations
capitalized or expensed during such period (whether or not actually paid during
such period).

“Consolidated Lease Expense” shall mean, for any period, the aggregate amount of
fixed and contingent rentals payable by the Company and its Subsidiaries (other
than, at any time prior to the DAMI Joinder Date, the Dent-A-Med Entities) with
respect to leases of real and personal property (excluding Capitalized Lease
Obligations) determined on a consolidated basis in accordance with GAAP for such
period.

“Consolidated Net Income” shall mean, for any period, the net income (or loss)
of the Company and its Subsidiaries (other than, at any time prior to the DAMI
Joinder Date, the Dent-A-Med Entities) for such period determined on a
consolidated basis in accordance with GAAP, but excluding therefrom (to the
extent otherwise included therein) (i) any extraordinary gains or losses,
(ii) any gains attributable to write-ups of assets and (iii) any equity interest
of the Company and its Subsidiaries[ (other than the Dent-A-Med Entities)] in
the unremitted earnings of any Person that is not the Company or a Subsidiary,
and (iv) any income (or loss) of any Person accrued prior to the date it becomes
a Subsidiary of the Company or is merged into or consolidated with the Company
or a Subsidiary[ (other than the Dent-A-Med Entities).][“Consolidated Scheduled
Debt Payments” means for any period for the Company and its Subsidiaries on a
consolidated basis, the sum of all scheduled payments of principal on
Consolidated Total Debt. For purposes of this definition, “scheduled payments of
principal” (a) shall be determined without giving effect to any reduction of
such scheduled payments resulting from the application of any voluntary or
mandatory prepayments made during the applicable period and (b) shall not
include any voluntary or mandatory prepayments (other than regularly scheduled
amortization payments of Consolidated Total Debt).], except to the extent
provided for in the definition of Pro Forma Basis in connection with a Permitted
Acquisition.

 

45



--------------------------------------------------------------------------------

“Consolidated Total Debt” shall mean, at any time, all then currently
outstanding obligations, liabilities and indebtedness of the Company and its
Subsidiaries (other than, at any time prior to the DAMI Joinder Date, the
Dent-A-Med Entities) on a consolidated basis of the types described in the
definition of Indebtedness.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise. The term
“Controlled” shall have a correlative meaning.

“Controlled Entity” shall mean any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates.

“DAMI Joinder Date” means the date the Dent-A-Med Entities become Subsidiary
Guarantors by executing and delivering a joinder to the Subsidiary Guarantee
Agreement.

“DAMI Pledge Agreement” means that certain Collateral Pledge Agreement, dated on
or about the Second Amendment Effective Date, made and executed by Progressive
Finance in favor of Wells Fargo Bank, N.A.

“Date of Closing” shall have the meaning specified in paragraph 2 hereof.

“Debt Prepayment Transfer” shall have the meaning specified in paragraph 4D(a)
hereof.

“Default” shall mean any of the events specified in paragraph 7A, whether or not
any requirement for such event to become an Event of Default has been satisfied.

“Dent-A-Med” means Dent-A-Med Inc., an Oklahoma corporation.

“Dent-A-Med Credit Agreement” means that certain Loan and Security Agreement
dated as of May 18, 2011 by and among the Dent-A-Med Entities, as co-borrowers,
the lenders party thereto and Wells Fargo Bank, N.A. (as successor by merger to
Wells Fargo Preferred Capital, Inc.), as agent for the lenders thereunder as in
effect on the [Third]Fourth Amendment Effective Date.

“Dent-A-Med Entities” means Dent-A-Med, [Dent-A-Med Receivables Corporation, a
Delaware corporation, ]HC Recovery, Inc., an Oklahoma corporation and any other
direct or indirect subsidiary of Dent-A-Med formed after the [Second]Fourth
Amendment Effective Date.

“Domestic Controlled Affiliate” shall mean each Affiliate of the Company that is
(a) Controlled by the Company, and (b) incorporated or organized under the laws
of any State of the United States, the District of Columbia or Puerto Rico.

 

46



--------------------------------------------------------------------------------

“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
incorporated or organized under the laws of any State of the United States of
America, the District of Columbia or Puerto Rico.

“EBITDA” shall have the meaning specified in paragraph 5N.

“EDGAR” shall mean the SEC’s Electronic Data Gathering, Analysis and Retrieval
System or any successor SEC electronic filing system for such purposes.

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials, air emissions and discharges to waste or
public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Company or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Equity Issuance” shall have the meaning specified in paragraph 4E(a) hereof.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the rules and regulations promulgated thereunder
from time to time in effect.

“ERISA Affiliate” shall mean any corporation which is a member of the same
controlled group of corporations as the Company within the meaning of section
414(b) of the Code, or any trade or business which is under common control with
the Company within the meaning of section 414(c) of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Company or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Company or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan;
(f) the incurrence by the Company or any of its ERISA Affiliates of any
liability with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the

 

47



--------------------------------------------------------------------------------

Company or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Company or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Event of Default” shall mean any of the events specified in paragraph 7A,
provided that there has been satisfied any requirement in connection with such
event for the giving of notice, or the lapse of time, or the happening of any
further condition, event or act.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.

“Existing Note Purchase Agreement” shall mean that certain Note Purchase
Agreement, dated as of July 5, 2011, by and among the Issuers, the other
Obligors party thereto and each of the Existing Noteholders, pursuant to which
the Issuers issued the Existing Notes, as amended by that certain Amendment
No. 1 to Note Purchase Agreement dated as of December 19, 2012, that certain
Amendment No. 2 to Note Purchase Agreement dated as of October 8, 2013[ and]
that certain Amendment No. 3 to Note Purchase Agreement dated as of April 14,
2014, that certain Amendment No. 4 to Note Purchase Agreement dated as of
December 9, 2014, that certain Amendment No. 5 to Note Purchase Agreement dated
as of September 21, 2015, that certain Amendment No. 6 to Note Purchase
Agreement dated as of June 30, 2016, that certain Amendment No. 7 to Note
Purchase Agreement dated the Date of Closing and as may be further amended,
restated, supplemented or otherwise modified from time to time.

“Existing Noteholders” shall mean each holder of an Existing Note.

“Existing Note(s)” shall mean those certain Second Amended and Restated Senior
Notes due April 27, 2018, issued pursuant to the Existing Note Purchase
Agreement.

“Financing Documents” means this Agreement, the Notes, the Intercreditor
Agreement (including each joinder thereto), the Subsidiary Guarantee Agreement
and each Joinder Agreement.

“First Amendment Effective Date” means December 9, 2014.

“First Amendment to NPA” means that certain Amendment No. 1 to Note Purchase
Agreement, dated as of the First Amendment Effective Date, by and among the
Issuers and each of the holders of the Notes party thereto.

“Fiscal Quarter” means a fiscal quarter of the Company.

“Fiscal Year” means a fiscal year of the Company.

“Foreign Pledge Date” shall have the meaning set forth in paragraph 5N.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fourth Amendment Effective Date” means September 18, 2017.

 

48



--------------------------------------------------------------------------------

“GAAP” shall have the meaning set forth in paragraph 10C.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Governmental Official” means any governmental official or employee, employee of
any government-owned or government-controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.

“Guarantee” of or by any Person (the “Guarantor”) shall mean any obligation,
contingent or otherwise, of the Guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “Primary Obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the Guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the Primary Obligor so as to enable the Primary Obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided that the term “Guarantee” shall not include endorsements
for collection or deposits in the ordinary course of business. The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith. The term “Guarantee” used as a verb has
a corresponding meaning.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Inactive Subsidiaries” means the Subsidiaries of Company identified on Schedule
10 attached hereto.

“including” shall mean, unless the context clearly requires otherwise,
“including without limitation”.

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred

 

49



--------------------------------------------------------------------------------

purchase price of property or services (other than trade payables incurred in
the ordinary course of business; provided that for purposes of paragraph
7A(iii), trade payables overdue by more than 120 days shall be included in this
definition except to the extent that any of such trade payables are being
disputed in good faith and by appropriate measures), (iv) all obligations of
such Person under any conditional sale or other title retention agreement(s)
relating to property acquired by such Person, (v) all Capitalized Lease
Obligations of such Person, (vi) all obligations, contingent or otherwise, of
such Person in respect of letters of credit, acceptances or similar extensions
of credit, (vii) all Guarantees of such Person of the type of Indebtedness
described in clauses (i) through (v) above, (viii) all Indebtedness of a third
party secured by any Lien on property owned by such Person, whether or not such
Indebtedness has been assumed by such Person, (ix) all obligations of such
Person, contingent or otherwise, to purchase, redeem, retire or otherwise
acquire for value any common stock or other equity interests of such Person, and
(x) Off-Balance Sheet Liabilities. The Indebtedness of any Person shall include
the Indebtedness of any partnership or joint venture in which such Person is a
general partner or a joint venturer, except to the extent that the terms of such
Indebtedness provide that such Person is not liable therefor.

“INHAM Exemption” shall have the meaning specified in paragraph 9B(v) hereof.

“Initial Subsidiary Guarantors” shall mean, collectively, (a) Aaron’s Logistics,
LLC, a Georgia limited liability company, (b) Aaron’s Strategic Services, LLC, a
Georgia limited liability company, (c) Aaron’s Procurement Company, LLC, a
Georgia limited liability company, (d) Aaron’s Production Company, a Georgia
corporation, and (e) 99 LTO, LLC, a Georgia limited liability company.

“Institutional Investor” shall mean any insurance company, commercial,
investment or merchant bank, finance company, mutual fund, registered money or
asset manager, savings and loan association, credit union, registered investment
advisor, pension fund, investment company or fund, licensed broker or dealer,
“qualified institutional buyer” (as such term is defined under Rule 144A
promulgated under the Securities Act, or any successor law, rule or regulation)
or institutional “accredited investor” (as such term is defined under Regulation
D promulgated under the Securities Act, or any successor law, rule or
regulation).

“Intercreditor Agreement” shall have the meaning specified in paragraph 3L
hereof.

“Investment” shall have the meaning specified in paragraph 6G.

“Joinder Agreement(s)” shall have the meaning specified in paragraph 5H.

“Lenders” shall mean the “Lenders” under the SunTrust Agreement.

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing). A covenant not to grant a Lien or a “negative pledge” shall
not be a Lien for purposes of this Agreement.

 

50



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean (i) a material adverse effect on the
business, assets, liabilities, operations or financial condition of the Company
and its Subsidiaries, taken as a whole, (ii) a material impairment of the
Obligors’ ability to perform any of their respective obligations under the
Agreement, the Notes or any other Financing Document to which they are parties,
or (iii) a material impairment of the validity or enforceability of this
Agreement, the Notes or any other Financing Document.

“Material Subsidiary” shall mean, at any time, any direct or indirect Subsidiary
of the Company having: (a) assets in an amount equal to at least 5% of the
aggregate book value of the total assets of the Company and its Subsidiaries
determined on a consolidated basis in accordance with GAAP as of the last day of
the most recent fiscal quarter of the Company at such time; or (b) revenues or
net income in an amount equal to at least 5% of the total revenues or net income
of the Company and its Subsidiaries on a consolidated basis in accordance with
GAAP for the 12-month period ending on the last day of the most recent fiscal
quarter of the Company at such time.

“Merger Sub” shall mean Virtual Acquisition Company, LLC, a Delaware corporation
and a direct wholly-owned Subsidiary of the Company.

“Multiemployer Plan” shall mean any Plan which is a “multiemployer plan” (as
such term is defined in section 4001(a)(3) of ERISA).

“NAIC Annual Statement” shall have the meaning specified in paragraph 9B(i)
hereof.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by the Company or any Domestic Subsidiary in respect of (a) any Asset
Disposition, (b) any Casualty Event, (c) any Unpermitted Debt Incurrence or
(d) any Equity Issuance, in each case net of direct costs incurred in connection
therewith (including legal, accounting and investment banking fees, and sales
commissions), taxes paid or payable as a result thereof and, in the case of any
Asset Disposition or Casualty Event, the amount necessary to retire any
Indebtedness secured by a Lien permitted under this Agreement (ranking senior to
any Lien of the Administrative Agent) on the related property; it being
understood that “Net Cash Proceeds” shall include any cash or Cash Equivalents
received upon the sale or other disposition of any non-cash consideration
received by the Company or any Domestic Subsidiary in connection with any Asset
Disposition by the Company or any of its Subsidiaries, any Casualty Event or any
issuance of Indebtedness not permitted under paragraph 6C.

“Notes” shall have the meaning specified in paragraph 1 hereto.

“Obligors” shall, collectively, the Issuers and each Subsidiary Guarantor.

“OFAC” shall have the meaning specified in paragraph 8R(i) hereof.

“OFAC Listed Person” shall have the meaning specified in paragraph 8R(i) hereof.

“OFAC Sanctions Program” shall mean any program identified at
http://www.ustreas.gov/offices/enforcement/ofac/programs/.

 

51



--------------------------------------------------------------------------------

“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, other than indemnity obligations for any breach
of any representation or warranty which are customary in nonrecourse sales of
such assets, (ii) any liability of such Person under any sale and leaseback
transactions which do not create a liability on the balance sheet of such
Person, (iii) any liability of such Person under any so-called “synthetic” lease
transaction or (iv) any obligation arising with respect to any other transaction
which is the functional equivalent of or takes the place of borrowing but which
does not constitute a liability on the balance sheet of such Person.

“Officer’s Certificate” shall mean a certificate signed in the name of the
Company by any one or more of its President, its Executive Vice President, its
Chief Financial Officer, any one of its Vice Presidents or its Treasurer.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA or any successor thereto.

“Permitted Acquisitions” shall mean (a) the [Closing Date]SEI Acquisition,[ the
Dent-A-Med Acquisition (as such term is defined in the Second Amendment to NPA)]
and (b) any other Acquisition (whether foreign or domestic) so long as[, in each
case with respect to the Dent-A-Med Acquisition or any such other Acquisition,
(a] (i) immediately before and after giving effect to such Acquisition, no
Default or Event of Default is in existence, ([b] ii) such Acquisition has been
approved by the board of directors of the Person being acquired prior to any
public announcement thereof, ([c]iii ) to the extent such Acquisition is of a
Person or Persons that are not organized in the United States and/or of all or
substantially all of the assets of a Person located outside the United States
and the aggregate EBITDA attributable to all Foreign Subsidiaries for the most
recently ended twelve month period (after giving pro forma effect to such
Acquisition) exceeds twenty percent (20%) of Consolidated EBITDA for the most
recently ended twelve month period, the Company complies with paragraph 5N
hereof, and ([d]iv) immediately after giving effect to such Acquisition, the
Company and its Subsidiaries will not be engaged in any business other than
(x) businesses of the type conducted by the Company and its Subsidiaries on the
Fourth Amendment Effective Date[ of Closing] and businesses reasonably related
thereto, and (y) any other ancillary businesses which are complementary to the
business of the Company and its Subsidiaries as conducted as of the Fourth
Amendment Effective Date and that generally provide goods or services to the
same types of consumers serviced by the businesses of the Company and its
Subsidiaries as of the Fourth Amendment Effective Date. As used herein,
Acquisitions will be considered related Acquisitions if the sellers under such
Acquisitions are the same Person or any affiliate thereof.

“Permitted Change” shall have the meaning specified in paragraph 6J.

“Permitted Investments” shall mean:

(i) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States (or by any agency thereof
to the extent such obligations are backed by the full faith and credit of the
United States), in each case maturing within one year from the date of
acquisition thereof;

 

52



--------------------------------------------------------------------------------

(ii) commercial paper having an A or better rating, at the time of acquisition
thereof, from S&P or Moody’s Investors Service, Inc., and in either case
maturing within one year from the date of acquisition thereof;

(iii) certificates of deposit, bankers’ acceptances and time deposits maturing
within one year of the date of acquisition thereof issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(iv) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (i) above and entered into with a
financial institution satisfying the criteria described in clause (iii) above;
and

(v) mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.

“Person” shall mean any individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, or a government or
agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Prepayment Date” shall have the meaning specified in paragraph 4E(a) hereof.

“Prepayment Offer” shall have the meaning specified in paragraph 4E(a) hereof.

“Private Placement Debt” shall mean Indebtedness incurred by the Company or its
Subsidiaries in respect of the issuance and sale of notes or other securities by
the Company or its Subsidiaries to Institutional Investors, which issuance and
sale does not require registration of such securities with the SEC pursuant to
the Securities Act.

“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any asset sale, casualty event, Permitted Acquisition, Restricted
Payment or incurrence of Indebtedness, or any other transaction subject to
calculation on a “Pro Forma Basis” as indicated herein (including without
limitation, for purposes of determining compliance with the financial covenants
in paragraphs 6A and 6B) that such transaction shall be deemed to have occurred
as of the first day of the period of four Fiscal Quarters most recently ended
(the “Reference Period”) for which the Company has delivered financial
statements pursuant to paragraph 5A. For purposes of any such calculation in
respect of any Permitted Acquisition, (a) income statement and cash flow
statement items attributable to the Person or property subject to such Permitted
Acquisition shall be included in Consolidated EBITDA for such Reference Period
after giving pro forma effect thereto as if such Permitted Acquisition occurred
on the first day of such Reference Period; (b) any

 

53



--------------------------------------------------------------------------------

Indebtedness incurred or assumed by any Company or any Subsidiary (including the
Person or property acquired) in connection with such transaction and any
Indebtedness of the Person or property acquired which is not retired in
connection with such transaction (i) shall be deemed to have been incurred as of
the first day of the applicable period and (ii) if such Indebtedness has a
floating or formula rate, shall have an implied rate of interest for the
applicable period for purposes of this definition determined by utilizing the
rate which is or would be in effect with respect to such Indebtedness as at the
relevant date of determination; (c) capital expenditures attributable to the
Person or property acquired shall be included beginning as of the first day of
the applicable period, and (d) except as permitted pursuant to clauses (L),
(M) and (O) of the definition of Consolidated EBITDA, no adjustments for
unrealized synergies shall be included.

“Progressive Finance” shall mean Progressive Finance Holdings, LLC, a Delaware
limited liability company.

“Progressive Finance Subsidiaries” shall mean the direct and indirect
Subsidiaries of Progressive Finance acquired by the Company on the consummation
of the Closing Date Acquisition as further identified on Schedule 5O hereto.

“Prudential NPA” shall have the meaning specified in paragraph 3J hereof.

“Prudential Parties” shall have the meaning specified in paragraph 3J hereof.

“PTE” shall have the meaning specified in paragraph 9B(i) hereof.

“Purchaser” shall mean each Person named on the Purchaser Schedule attached
hereto.

“Purchaser Schedule” shall mean that Purchaser Schedule attached as Schedule A
hereto.

“QPAM Exemption” shall have the meaning specified in paragraph 9B(iv) hereof.

“Ratable Portion” shall mean, with respect of any holder of any Note in
connection with any prepayment pursuant to paragraph 4D or 4E hereof resulting
from any Debt Prepayment Transfer, any Unpermitted Debt Incurrence or any Equity
Issuance, an amount equal to the quotient of (a) the aggregate outstanding
principal amount of the Notes held by such holder, divided by (b) the aggregate
principal amount of all Notes then outstanding.

“Related Fund” shall mean, with respect to any holder of any Note, any fund or
entity that (a) invests in Securities or bank loans, and (b) is advised or
managed by such holder, the same investment advisor as such holder or by an
affiliate of such holder or such investment advisor.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

54



--------------------------------------------------------------------------------

“Required Holder(s)” shall mean the holder or holders of at least 51% of the
aggregate principal amount of the Notes from time to time outstanding (exclusive
of Notes then owned by the Company, any Subsidiary of the Company or any of
their respective Affiliates).

“Responsible Officer” shall mean the chief executive officer, chief operating
officer, chief financial officer or chief accounting officer of each of the
Issuers or any other officer of the Issuers involved principally in its
financial administration or its controllership function.

“Restricted Payment” shall have the meaning specified in paragraph 6F hereto.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of McGraw-Hill,
Inc., and any successor thereto.

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any or all of the functions of said
Commission.

“SEI” shall mean SEI/Aaron’s, Inc., a Georgia corporation.

“SEI Acquisition” shall mean the acquisition by the Company of substantially all
of the assets of its franchisee, SEI/Aaron’s, Inc., which acquisition was
consummated on or about July 27, 2017.

“SEI Acquisition Agreement” shall mean that certain Asset Purchase Agreement
dated as of July 27, 2017, by and among SEI, certain subsidiaries and affiliates
of SEI party thereto and the Company.

“Second Amendment Effective Date” means September 21, 2015.

“Second Amendment to NPA” means that certain Amendment No. 2 to Note Purchase
Agreement, dated as of the Second Amendment Effective Date, by and among the
Issuers and each of the holders of the Notes party thereto.

“Securities Act” shall mean the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

“Senior Debt” shall mean the Notes and any other Indebtedness of the Company or
its Subsidiaries that by its terms is not in any manner subordinated in right of
payment to any other unsecured Indebtedness of the Company or any Subsidiary
(including, without limitations, the obligations of the Company under this
Agreement or the Notes).

“Significant Holder” shall mean (i) each Purchaser, so long as it shall hold (or
be committed under this Agreement to purchase) any Note, or (ii) any other
holder of at least 5% of the aggregate principal amount of the Notes from time
to time outstanding.

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including subordinated and contingent liabilities,
of such Person; (b) the present fair saleable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability

 

55



--------------------------------------------------------------------------------

of such Person on its debts and liabilities, including subordinated and
contingent liabilities as they become absolute and matured; (c) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay as such debts and liabilities mature; and
(d) such Person is not engaged in a business or transaction, and is not about to
engage in a business or transaction, for which such Person’s property would
constitute an unreasonably small capital. The amount of contingent liabilities
(such as litigation, guaranties and pension plan liabilities) at any time shall
be computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that would reasonably be expected to
become an actual or matured liability.

“Source” shall have the meaning specified in paragraph 9B hereof.

“Subsidiary” shall mean any corporation, partnership, joint venture, limited
liability company, association or other entity the accounts of which would be
consolidated with those of the Company in the Company’s consolidated financial
statements if such financial statements were prepared in accordance with GAAP as
of such date, as well as any other corporation, partnership, joint venture,
limited liability company, association or other entity of which securities or
other ownership interests representing more than 50% of the equity or more than
50% of the ordinary voting power, or in the case of a partnership, more than 50%
of the general partnership interest are, as of such date, owned, controlled or
held, by the Company or one of more subsidiaries of the Company. Unless
otherwise indicated, all references to a “Subsidiary” or “Subsidiaries” herein
shall mean a Subsidiary of the Company.

“Subsidiary Guarantee Agreement” shall have the meaning specified in paragraph
3M hereof.

“Subsidiary Guarantor” shall mean (a) each Initial Subsidiary Guarantor (other
than the Inactive Subsidiaries), (b) Progressive Finance, Prog Leasing, LLC,
NPRTO Arizona, LLC, NPRTO California, LLC, NPRTO Florida, LLC, NPRTO Georgia,
LLC, NPRTO Illinois, LLC, NPRTO Michigan, LLC, NPRTO New York, LLC, NPRTO Ohio,
LLC, NPRTO Texas, LLC, NPRTO Mid-West, LLC, NPRTO North-East, LLC, NPRTO
South-East, LLC, NPRTO West, LLC and (c) each other Subsidiary of the Company
that executes a Joinder Agreement to the Subsidiary Guarantee Agreement pursuant
to paragraph 5H or paragraph 5O hereof.

“SunTrust” shall mean SunTrust Bank, together with its successors and assigns.

“SunTrust Agreement” shall (a) have the meaning as specified in paragraph 3K
hereof prior to the Fourth Amendment Effective Date, and (b) on and after the
Fourth Amendment Effective Date, that certain Second Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of the Fourth Amendment
Effective Date, by and among the Company, the Administrative Agent, SunTrust and
the other lenders party thereto, pursuant to which SunTrust and the other
lenders party thereto shall have agreed to provide to the Company, subject to
the terms and conditions thereof, a revolving loan facility in the aggregate
principal amount of up to $400,000,000 and term loans in the aggregate principal
amount of $100,000,000, as amended, restated, supplemented, replaced, refinanced
or otherwise modified from time to time.

 

56



--------------------------------------------------------------------------------

“SunTrust Loan Facility Agreement” shall mean that certain Third Amended and
Restated Loan Facility Agreement and Guaranty, dated as of the Date of Closing,
by and among the Company, SunTrust and the financial institutions party thereto,
as amended by (i) that certain First Amendment to Loan Facility Agreement, dated
as of December 9, 2014, [and as](ii) that certain Second Amendment to Loan
Facility Agreement, dated as of September 11, 2015, (iii) that certain Third
Amendment to Loan Facility Agreement, dated as of December 4, 2015, (iv) that
certain Fourth Amendment to Loan Facility Agreement, dated as of June 30, 2016,
(v) that certain Fifth Amendment to Loan Facility Agreement, dated as of
December 6, 2016 and (vi) that certain Sixth Amendment to Loan Facility
Agreement, dated as of the Fourth Amendment Effective Date, and as may be
further amended, restated, supplemented, replaced, refinanced or otherwise
modified from time to time.

“Third Amendment Effective Date” means June 30, 2016.

“Total Debt to EBITDA Ratio” shall mean, at any date of determination, the ratio
of (a) Consolidated Total Debt as of such date to (b) Consolidated EBITDA for
the [period of ]four consecutive fiscal quarters [of the Company ]ending on, or
most recently [ending] ended as of, such date.

“Transfer Prepayment Date” shall have the meaning specified in paragraph 4D(a)
hereof.

“Transfer Prepayment Offer” shall have the meaning specified in paragraph 4D(a)
hereof.

“Transferee” shall mean any direct or indirect transferee of all or any part of
any Note purchased under this Agreement.

“Unpermitted Debt Incurrence” shall have the meaning specified in paragraph
4E(a) hereof.

“U.S. Economic Sanctions” shall have the meaning specified in paragraph 8R(i)
hereof.

“USA PATRIOT Act” shall mean United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Wholly Owned Subsidiary” shall mean any Subsidiary, all of the stock of every
class of which is, at the time as of which any determination is being made,
owned by the Company either directly or through Wholly Owned Subsidiaries, and
which has outstanding no options, warrants, rights or other securities entitling
the holder thereof (other than the Company or a Wholly Owned Subsidiary) to
acquire shares of capital stock of such corporation.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

57



--------------------------------------------------------------------------------

10C. Accounting and Legal Principles, Terms and Determinations.

(a) All references in this Agreement to “GAAP” shall mean generally accepted
accounting principles, as in effect in the United States from time to time,
applied on a basis consistent with the most recent audited consolidated
financial statement of the Company delivered pursuant to paragraph 5A(ii);
provided, that if the Company notified the holders of Notes that the Company
wishes to amend any covenant in paragraph 6A or 6B to eliminate the effect of
any change in GAAP on the operation of such covenant (or if the Required Holders
notify the Company that the Required Holders wish to amend paragraph 6A or 6B or
such purpose), then the Company and the holders of the Notes shall negotiate in
good faith to make such adjustments as shall be necessary to eliminate the
effect of such change in GAAP on such covenant; provided that, until agreement
is reached on such adjustments, the Company’s compliance with such covenant
shall be determined on the basis of GAAP in effect immediately before the
relevant change in GAAP became effective, until either such notice is withdrawn
or such covenant is amended in a manner satisfactory to the Company and the
Required Holders. Unless otherwise specified herein, all accounting terms used
herein shall be interpreted, all determinations with respect to accounting
matters hereunder shall be made, and all unaudited financial statements and
certificates and reports as to financial matters required to be furnished
hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the most recent audited consolidated financial statements of the
Company and its Subsidiaries delivered pursuant to paragraph 5A(i) or (ii) or,
if no such statements have been so delivered, the most recent audited financial
statements referred to in clause (i) of paragraph 8B. Any reference herein to
any specific citation, section or form of law, statute, rule or regulation shall
refer to such new, replacement or analogous citation, section or form should
such citation, section or form be modified, amended or replaced.

(b) Notwithstanding any other provision contained herein, (i) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification
Section 825-10 (or any other Financial Accounting Standard having a similar
result or effect) to value any Indebtedness or other liabilities of any Obligor
or any Subsidiary of any Obligor at “fair value”, as defined therein and
(ii) for purposes of this Agreement, any change in GAAP requiring leases which
were previously classified as operating leases to be treated as capitalized
leases shall be disregarded and such leases shall continue to be treated as
operating leases consistent with GAAP as in effect immediately before such
change in GAAP became effective.

(c) Notwithstanding the above, the parties hereto acknowledge and agree that all
calculations of the financial covenants in paragraphs 6A and 6B (including for
purposes of any transaction that by the terms of this Agreement requires that
any financial covenant contained in paragraphs 6A and 6B be calculated on a [pro
forma basis]Pro Forma Basis) shall be made on a [pro forma basis]Pro Forma Basis
with respect to (i) sales, leases, transfers and/or involuntary dispositions of
property in any period of twelve months with an aggregate fair market value in
excess of $15,000,000, (ii) any Acquisition, (iii) any incurrence of any
Incremental Term Loan and/or Incremental Revolving Commitment under, and as
defined in the SunTrust Agreement and (iv) any payment of a Restricted Payment
occurring during such period[, assuming, in each case, that each such
transaction specified in clauses (i) through (iv) above occurred on the first
day of the period for which such financial covenants are being tested].

 

58



--------------------------------------------------------------------------------

11. MISCELLANEOUS.

11A. Note Payments. So long as any Purchaser shall hold any Note, the Issuers
will make payments of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note, which comply with the terms of this
Agreement, by wire transfer of immediately available funds for credit (not later
than 12:00 noon, New York City time, on the date due) to such Purchaser’s
account or accounts as specified in the Purchaser Schedule attached hereto, or
such other account or accounts in the United States as such Purchaser may
designate in writing, notwithstanding any contrary provision herein or in any
Note with respect to the place of payment. Each Purchaser agrees that, before
disposing of any Note, it will make a notation thereon (or on a schedule
attached thereto) of all principal payments previously made thereon and of the
date to which interest thereon has been paid. The Issuers agree to afford the
benefits of this paragraph 11A to any Transferee which shall have made the same
agreement as the Purchasers have made in this paragraph 11A.

11B. Expenses. Whether or not the transactions contemplated hereby shall be
consummated, the Issuers shall pay, and save each Purchaser and any Transferee
harmless against liability for the payment of, all out-of-pocket expenses
arising in connection with such transactions, including:

(i) (A) all stamp and documentary taxes and similar charges, (B) costs of
obtaining a private placement number from S&P for the Notes and (C) fees and
expenses of brokers, agents, dealers, investment banks or other intermediaries
or placement agents, in each case as a result of the execution and delivery of
this Agreement or the issuance of the Notes;

(ii) document production and duplication charges and the reasonable fees and
expenses of any special counsel engaged by such Purchaser or such Transferee in
connection with (A) this Agreement and the transactions contemplated hereby,
(B) the execution and delivery of any Joinder Agreement by a Subsidiary
Guarantor, and (C) any subsequent proposed waiver, amendment or modification of,
or proposed consent under, this Agreement, whether or not such the proposed
action shall be effected or granted;

(iii) the costs and expenses, including reasonable attorneys’ and financial
advisory fees, incurred by such Purchaser or such Transferee in enforcing (or
determining whether or how to enforce) any rights under this Agreement or the
Notes or in responding to any subpoena or other legal process or informal
investigative demand issued in connection with this Agreement or the
transactions contemplated hereby or by reason of your or such Transferee’s
having acquired any Note, including without limitation costs and expenses
incurred in any workout, restructuring or renegotiation proceeding or bankruptcy
case;

 

59



--------------------------------------------------------------------------------

(iv) any judgment, liability, claim, order, decree, cost, fee, expense, action
or obligation resulting from the consummation of the transactions contemplated
hereby, including the use of the proceeds of the Notes by the Issuers; and

(v) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the
Securities Valuation Office of the National Association of Insurance
Commissioners; provided, that such costs and expenses under this clause
(c) shall not exceed $3,500.

The obligations of the Issuers under this paragraph 11B shall survive the
transfer of any Note or portion thereof or interest therein by any Purchaser or
Transferee and the payment of any Note.

11C. Consent to Amendments. This Agreement may be amended, and the Issuers may
take any action herein prohibited, or omit to perform any act herein required to
be performed by it, if the Issuers shall obtain the written consent to such
amendment, action or omission to act, of the Required Holder(s) except that,
without the written consent of the holder or holders of all Notes at the time
outstanding, no amendment to this Agreement shall change the maturity of any
Note, or change the principal of, or the rate, method of computation or time of
payment of interest on or any Yield-Maintenance Amount payable with respect to
any Note, or affect the time, amount or allocation of any prepayments, or change
the proportion of the principal amount of the Notes required with respect to any
consent, amendment, waiver or declaration. Each holder of any Note at the time
or thereafter outstanding shall be bound by any consent authorized by this
paragraph 11C, whether or not such Note shall have been marked to indicate such
consent, but any Notes issued thereafter may bear a notation referring to any
such consent. No course of dealing between the Issuers and the holder of any
Note nor any delay in exercising any rights hereunder or under any Note shall
operate as a waiver of any rights of any holder of such Note. As used herein and
in the Notes, the term “this Agreement” and references thereto shall mean this
Agreement as it may from time to time be amended or supplemented.

11D. Form, Registration, Transfer and Exchange of Notes; Lost Notes. The Notes
are issuable as registered notes without coupons in denominations of at least
$1,000,000, except as may be necessary to (i) reflect any principal amount not
evenly divisible by $1,000,000 or (ii) enable the registration of transfer by a
holder of its entire holding of Notes. The Company shall keep at its principal
office a register in which the Company shall provide for the registration of
Notes and of transfers of Notes. Upon surrender for registration of transfer of
any Note at the principal office of the Company, the Company shall, at its
expense, execute and deliver one or more new Notes of like tenor and of a like
aggregate principal amount, registered in the name of such transferee or
transferees. At the option of the holder of any Note, such Note may be exchanged
for other Notes of like tenor and of any authorized denominations, of a like
aggregate principal amount, upon surrender of the Note to be exchanged at the
principal office of the Company. Whenever any Notes are so surrendered for
exchange, the Issuers shall, at their expense, execute and deliver the Notes
which the holder making the exchange is entitled to receive. Every Note
surrendered for registration of transfer or exchange shall be duly endorsed, or
be accompanied by a written instrument of transfer duly executed, by the holder
of such Note or such holder’s attorney duly authorized in writing. Any Note or
Notes issued in exchange for any Note or upon transfer thereof shall carry the
rights to unpaid interest and interest to accrue which

 

60



--------------------------------------------------------------------------------

were carried by the Note so exchanged or transferred, so that neither gain nor
loss of interest shall result from any such transfer or exchange. Upon receipt
of written notice from the holder of any Note of the loss, theft, destruction or
mutilation of such Note and, in the case of any such loss, theft or destruction,
upon receipt of such holder’s unsecured indemnity agreement, or in the case of
any such mutilation upon surrender and cancellation of such Note, the Issuers
will make and deliver a new Note, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note. The Company shall give to any holder of a Note that
is an Institutional Investor promptly upon request therefor, a complete and
correct copy of the names and addresses of all registered holders of Notes.

11E. Persons Deemed Owners; Participations. Prior to due presentment for
registration of transfer, the Issuers may treat the Person in whose name any
Note is registered as the owner and holder of such Note for the purpose of
receiving payment of principal of, interest on and any Yield-Maintenance Amount
payable with respect to such Note and for all other purposes whatsoever, whether
or not such Note shall be overdue, and the Issuers shall not be affected by
notice to the contrary. Subject to the preceding sentence, the holder of any
Note may from time to time grant participations in such Note to any Person on
such terms and conditions as may be determined by such holder in its sole and
absolute discretion.

11F. Survival of Representations and Warranties; Entire Agreement. All
representations and warranties contained herein or made in writing by or on
behalf of the Issuers in connection herewith shall survive the execution and
delivery of this Agreement and the Notes, the transfer by a Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any Transferee, regardless of any investigation made at any
time by or on behalf of any Purchaser or any Transferee. Subject to the
preceding sentence, this Agreement and the Notes embody the entire agreement and
understanding between the Purchasers and the Issuers and supersede all prior
agreements and understandings relating to the subject matter hereof.

11G. Successors and Assigns. All covenants and other agreements in this
Agreement contained by or on behalf of either of the parties hereto shall bind
and inure to the benefit of the respective successors and assigns of the parties
hereto (including, without limitation, any Transferee) whether so expressed or
not.

11H. Confidential Information. For the purposes of this paragraph 11H,
“Confidential Information” means information delivered to you by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement that is proprietary in nature and
that was clearly marked or labeled or otherwise adequately identified when
received by you as being confidential information of the Company or such
Subsidiary, provided that such term does not include information that (a) was
publicly known or otherwise known to you prior to the time of such disclosure,
(b) subsequently becomes publicly known through no act or omission by you or any
person acting on your behalf, (c) otherwise becomes known to you other than
through disclosure by the Company or any Subsidiary or (d) constitutes financial
statements delivered to you under paragraph 5A that are otherwise publicly
available. You will maintain the confidentiality of such Confidential
Information in accordance with procedures adopted by you in good faith to
protect confidential information of third parties delivered to you, provided
that you may deliver or disclose Confidential Information to (i) your directors,
officers, employees, agents, attorneys and affiliates (to the extent such
disclosure

 

61



--------------------------------------------------------------------------------

reasonably relates to the administration of the investment represented by your
Notes), (ii) your financial advisors and other professional advisors who agree
to hold confidential the Confidential Information substantially in accordance
with the terms of this paragraph 11H, (iii) any other holder of any Note,
(iv) any Institutional Investor to which you sell or offer to sell such Note or
any part thereof or any participation therein (if such Person has agreed in
writing prior to its receipt of such Confidential Information to be bound by the
provisions of this paragraph 11H), (v) any Person from which you offer to
purchase any security of the Company (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this paragraph 11H), (vi) any federal or state regulatory authority having
jurisdiction over you, (vii) the National Association of Insurance Commissioners
or any similar organization, or any nationally recognized rating agency that
requires access to information about your investment portfolio or (viii) any
other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to you, (x) in response to any subpoena or other legal process,
(y) in connection with any litigation to which you are a party or (z) if an
Event of Default has occurred and is continuing, to the extent you may
reasonably determine such delivery and disclosure to be necessary or appropriate
in the enforcement or for the protection of the rights and remedies under your
Notes and this Agreement. Each holder of a Note, by its acceptance of a Note,
will be deemed to have agreed to be bound by and to be entitled to the benefits
of this paragraph 11H as though it were a party to this Agreement. On reasonable
request by the Company in connection with the delivery to any holder of a Note
of information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this paragraph 11H.

In the event that as a condition to receiving access to information relating to
the Company or its Subsidiaries in connection with the transactions contemplated
by or otherwise pursuant to this Agreement or any other Financing Document, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this paragraph 11H, this
paragraph 11H shall not be amended thereby and, as between such Purchaser or
such holder and the Issuers, this paragraph 11H shall supersede any such other
confidentiality undertaking.

11I. Notices. All written communications provided for hereunder shall be sent by
first class mail or nationwide overnight delivery service (with charges prepaid)
and (i) if to a Purchaser, addressed to it at the address specified for such
communications in the Purchaser Schedule attached hereto, or at such other
address as such Purchaser shall have specified to the Company in writing,
(ii) if to any other holder of any Note, addressed to such other holder at such
address as such other holder shall have specified to the Company in writing or,
if any such other holder shall not have so specified an address to the Company,
then addressed to such other holder in care of the last holder of such Note
which shall have so specified an address to the Company, and (iii) if to the
Issuers, addressed to them at:

The Company:

[1100 Aaron Building]

[309 East Paces Ferry Road, NE]

 

62



--------------------------------------------------------------------------------

400 Galleria Parkway SE, Suite 300

Atlanta, GA [30305-2377]30339

[Attention: Gilbert L. Danielson]

Attn: Chief Financial Officer

Telecopy [No. 404.240.6520]Number: (855) 778-8565

AIC:

Aaron Investment Company

[Two Greenville Crossing]

[4005 Kennett Pike, Suite 220]

[Greenville, Delaware 19807]

[Attention: Marianne Stearns and Linda Jones]

[Telecopy No.: 302.655.5209]

[With a copy to:]

[Aaron Investment Company]

[1100 Aaron Building]

[309 East Paces Ferry Road, NE]

400 Galleria Parkway SE, Suite 300

Atlanta, GA [30305-2377]30339

[Attention: Gilbert L. Danielson]

Attn: Chief Financial Officer

Telecopy [No.: 404.240.6520]Number: (855)-778-8565

or at such other address as the Issuers shall have specified to the holder of
each Note in writing; provided, however, that any such communication to the
Issuers may also, at the option of the holder of any Note, be delivered by any
other means either to the Issuers at the addresses specified above or to any
officer of the Issuers.

11J. Payments due on Non-Business Days. Anything in this Agreement or the Notes
to the contrary notwithstanding, any payment of principal of or interest on any
Note that is due on a date other than a Business Day shall be made on the next
succeeding Business Day. If the date for any payment is extended to the next
succeeding Business Day by reason of the preceding sentence, the period of such
extension shall not be included in the computation of the interest payable on
such Business Day.

11K. Satisfaction Requirement. If any agreement, certificate or other writing,
or any action taken or to be taken, is by the terms of this Agreement required
to be satisfactory to any Purchaser or to the Required Holder(s), the
determination of such satisfaction shall be made by such Purchaser or the
Required Holder(s), as the case may be, in the sole and exclusive judgment
(exercised in good faith) of the Person or Persons making such determination.

11L. Governing Law. This Agreement shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of New York.

 

63



--------------------------------------------------------------------------------

11M. Consent to Jurisdiction; Waiver of Immunities. The Issuers hereby
irrevocably submit to the jurisdiction of any New York state or Federal court
sitting in New York in any action or proceeding arising out of or relating to
this Agreement, and the Issuers hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined in New York
state or Federal court. The Issuers hereby irrevocably waive, to the fullest
extent they may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding. The Issuers agree and irrevocably
consent to the service of any and all process in any such action or proceeding
by the mailing, by registered or certified U.S. mail, or by any other means or
mail that requires a signed receipt, of copies of such process to CT Corporation
System at 1633 Broadway, New York, New York 10019. The Issuers agree that a
final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this paragraph 11M shall affect the right of any
holder of the Notes to serve legal process in any other manner permitted by law
or affect the right of any holder of the Notes to bring any action or proceeding
against the Issuers or their property in the courts of any other jurisdiction.
To the extent that the Issuers have or hereafter may acquire immunity from
jurisdiction of any court or from any legal process (whether through service of
notice, attachment prior to judgment, attachment in aid of execution, execution
or otherwise) with respect to themselves or their property, the Issuers hereby
irrevocably waive such immunity in respect of its obligations under this
agreement.

11N. Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11O. Descriptive Headings. The descriptive headings of the several paragraphs of
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement.

11P. Counterparts. This Agreement may be executed in any number of counterparts
(or counterpart signature pages), each of which shall be an original but all of
which together shall constitute one instrument. Each counterpart may consist of
a number of copies hereof, each signed by less than all, but together signed by
all, of the parties hereto. Delivery of a facsimile or electronic transmission
of an executed signature page shall be effective as delivery of an original.

11Q. Independence of Covenants. All covenants hereunder shall be given
independent effect so that if a particular action or condition is prohibited by
any one of such covenants, the fact that it would be permitted by an exception
to, or otherwise be in compliance within the limitations of, another covenant
shall not (i) avoid the occurrence of an Event of Default or Default if such
action is taken or such condition exists or (ii) in any way prejudice an attempt
by the holders to prohibit (through equitable action or otherwise) the taking of
any action by the Company or a Subsidiary which would result in an Event of
Default or Default.

11R. WAIVER OF JURY TRIAL. THE ISSUERS AND THE HOLDERS OF THE NOTES AGREE TO
WAIVE THEIR RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF THIS AGREEMENT, THE NOTES, OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT

 

64



--------------------------------------------------------------------------------

MATTER OF THIS TRANSACTION AND THE LENDER/BORROWER RELATIONSHIP THAT IS BEING
ESTABLISHED. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL-ENCOMPASSING OF ANY
AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT
MATTER OF THIS TRANSACTION, INCLUDING WITHOUT LIMITATION, CONTRACT CLAIMS, TORT
CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW AND STATUTORY CLAIMS.
THE HOLDERS OF THE NOTES AND THE ISSUERS EACH ACKNOWLEDGE THAT THIS WAIVER IS A
MATERIAL INDUCEMENT TO ENTER INTO THIS BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THE WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL
CONTINUE TO RELY ON THE WAIVER IN THEIR RELATED FUTURE DEALINGS. THE HOLDERS OF
THE NOTES AND THE ISSUERS FURTHER WARRANT AND REPRESENT THAT EACH HAS REVIEWED
THIS WAIVER WITH ITS LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND VOLUNTARILY
WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL
BY THE COURT.

11S. Severalty of Obligations. The sales of Notes to the Purchasers are to be
several sales, and the obligations of the Purchasers under this Agreement are
several obligations. Except as provided in paragraph 3E, no failure by any
Purchaser to perform its obligations under this Agreement shall relieve any
other Purchaser or any Issuer of any of its obligations hereunder, and no
Purchaser shall be responsible for the obligations of, or any action taken or
omitted by, any other Purchaser hereunder.

11T. Independent Investigation. Each Purchaser has made its own independent
investigation of the condition (financial and otherwise), prospects and affairs
of the Issuers in connection with its purchase of the Notes hereunder and has
made and shall continue to make its own appraisal of the creditworthiness of the
Issuers. No holder of Notes shall have any duty or responsibility to any other
holder of Notes, either initially or on a continuing basis, to make any such
investigation or appraisal or to provide any credit or other information with
respect thereto. No holder of Notes is acting as agent or in any other fiduciary
capacity on behalf of any other holder of Notes.

11U. Directly or Indirectly. Where any provision in this Agreement refers to
action to be taken by any Person, or which such Person is prohibited from
taking, such provision shall be applicable whether the action in question is
taken directly or indirectly by such Person.

[Remainder of page intentionally left blank. Next page is signature page.]

 

65



--------------------------------------------------------------------------------

Please sign the form of acceptance on the enclosed counterpart of this letter
and return the same to the Issuers, whereupon this letter shall become a binding
agreement between the Issuers and each Purchaser.

 

Very truly yours, AARON’S, INC. By:     Name:   Gilbert L. Danielson Title:  
Executive Vice President   and Chief Financial Officer AARON INVESTMENT COMPANY
By:     Name:   Gilbert L. Danielson Title:   Vice President and Treasurer



--------------------------------------------------------------------------------

The foregoing Agreement is hereby accepted

as of the date first above written.

METROPOLITAN LIFE INSURANCE COMPANY

METLIFE INVESTORS USA INSURANCE COMPANY

by Metropolitan Life Insurance Company, its Investment Manager

METLIFE INSURANCE COMPANY OF CONNECTICUT

by Metropolitan Life Insurance Company, its Investment Manager

NEW ENGLAND LIFE INSURANCE COMPANY

by Metropolitan Life Insurance Company, its Investment Manager

GENERAL AMERICAN LIFE INSURANCE COMPANY

by Metropolitan Life Insurance Company, its Investment Manager

 

By: 

   

Name:

 

Title:

 



--------------------------------------------------------------------------------

SCHEDULE A

PURCHASER SCHEDULE

 

Purchaser Name

  

METROPOLITAN LIFE INSURANCE COMPANY

Name in which to register Note(s)    METROPOLITAN LIFE INSURANCE COMPANY

Note registration number(s);

principal amount(s)

   RB-1; $57,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:          JPMorgan Chase Bank

ABA Routing #:    021-000-021

Account No.:         002-2-410591

Account Name:     Metropolitan Life Insurance Company

 

Ref:                       “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions [form]from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth below.

Accompanying Information   

Name of Issuers: AARON’S, INC.

AARON INVESTMENT COMPANY

 

Description of

Security:             4.75% Series B Senior Notes April 14, 2021

 

PPN:                   00256@ AC3

 

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # / Email for all

notices and communications

  

Metropolitan Life Insurance Company

Investments, Private Placements

[P.O. Box 1902]

[10 Park Avenue]

One MetLife Way

[Morristown]Whippany, New Jersey [07962-1902]07981

Attention: Edward Teagan, Director

[Facsimile: (973) 355-4250]

Emails: PPUCompliance@metlife.com and edward.teagan@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

Metropolitan Life Insurance Company, Investments Law

[P.O. Box 1902]

[10 Park Avenue]

One MetLife Way

[Morristown]Whippany, New Jersey [07962-1902]07981

Attention: Chief Counsel-[Securities ]Investments Law (PRIV)

Email: [sec_invest_law@metlife.com]sec_invest_law@metlife.com

 

Schedule A-1



--------------------------------------------------------------------------------

Purchaser Name

  

METROPOLITAN LIFE INSURANCE COMPANY

Instructions re Delivery of Notes   

Metropolitan Life Insurance Company

[Securities], Investments[, ]-Law [Department]

[10 Park Avenue]

[Morristown, New Jersey 07962]

One MetLife Way

Whippany, NJ 07981

Attention: Thomas Pasuit, [Esq.]VP & Associate General Counsel

Signature Block Format   

METROPOLITAN LIFE INSURANCE COMPANY

By:                                                                 

Name:

Title:

Tax Identification Number    13-5581829

 

Schedule A-2



--------------------------------------------------------------------------------

Purchaser Name

  

NEW ENGLAND LIFE INSURANCE COMPANY

Name in which to register Note(s)    NEW ENGLAND LIFE INSURANCE COMPANY Note
registration number(s); principal amount(s)    RB-4; $3,500,000

Payment on account of Note

 

Method

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:       JPMorgan Chase Bank

ABA Routing #: 021-000-021

Account No.:      955243246

Account Name: New England Life Insurance Company

Ref:                      “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth below.

Accompanying Information   

Name of Issuers: AARON’S, INC.

AARON INVESTMENT COMPANY

 

Description of

Security:                4.75% Series B Senior Notes April 14, 2021

 

PPN:                     00256@ AC3

 

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # / Email for all notices and communications   

New England Life Insurance Company

c/o MetLife Investment Advisors, LLC, Investments - Private Placements One
MetLife Way

Whippany, New Jersey 07981

Attention: Edward Teagan, Director

Emails: PPUCompliance@metlife.com and

edward.teagan@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

New England Life Insurance Company

c/o MetLife Investment Advisors, LLC, Investments Law

One MetLife Way

Whippany, New Jersey 07981

Attention: Chief Counsel-Investments Law (PRIV)

Email: sec_invest_law@metlife.com

Instructions re Delivery of Notes   

JP Morgan Chase Bank NA

4 Chase Metrotech Center, 3rd Floor

Brooklyn, NY 11245-0001

Attention: Physical Receive Department

Ref: G21717

cc:         tpasuit@metlife.com

 

Schedule A-3



--------------------------------------------------------------------------------

Purchaser Name

  

NEW ENGLAND LIFE INSURANCE COMPANY

Signature Block Format   

NEW ENGLAND LIFE INSURANCE COMPANY

By: MetLife Investment Advisors, LLC, Its Investment Manager

By:                                                          

Name:

Title:

Tax Identification Number    04-2708937

 

Schedule A-4



--------------------------------------------------------------------------------

Purchaser Name

  

[METLIFE INVESTORS USA]GENERAL AMERICAN LIFE

INSURANCE COMPANY

Name in which to register Note(s)   

[METLIFE INVESTORS USA]GENERAL AMERICAN LIFE

INSURANCE COMPANY

Note registration number(s); principal amount(s)    RB-[2]5;
$[9,000,000]2,000,000

Payment on account of Note

 

Method

 

Account information

  

 

 

Federal Funds Wire Transfer

 

Bank Name:        JPMorgan Chase Bank

ABA Routing #: 021-000-021

Account No.:      [002-2-431530]323-8-90946

Account Name:  [MetLife Investors USA]General American Life

    Insurance Company

Ref:                     “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions [form]from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth below.

Accompanying Information   

Name of Issuers: AARON’S, INC.

    AARON INVESTMENT COMPANY

 

Description of

Security:             4.75% Series B Senior Notes April 14, 2021

 

PPN:                   00256@ AC3

 

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # / Email for all notices   

[MetLife Investors USA]General American Life Insurance Company

c/o Metropolitan Life Insurance Company

Investments, Private Placements

[P.O. Box 1902]

[10 Park Avenue]

One MetLife Way

[Morristown]Whippany, New Jersey [07962-1902]07981

Attention: Edward Teagan, Director

[Facsimile (973) 355-4250]

Emails: PPUComplaince@metlife.com and

edward.teagan@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

[MetLife Investors USA]General American Life Insurance Company

c/o Metropolitan Life Insurance Company, Investments Law

[P.O. Box 1902]

[10 Park Avenue]

[Morristown, New Jersey 07962-1902]

One MetLife Way

Whippany, NJ 07981

Attention: Chief Counsel-[Securities ]Investments Law (PRIV)

Email: [sec_invest_law@metlife.com]sec_invest_law@metlife.com

 

Schedule A-5



--------------------------------------------------------------------------------

Purchaser Name

  

[METLIFE INVESTORS USA]GENERAL AMERICAN LIFE

INSURANCE COMPANY

Instructions re Delivery of Notes   

[MetLife Investors USA]General American Life Insurance Company c/o Metropolitan
Life Insurance Company

[Securities], Investments[,] Law[ Department]

[10 Park Avenue]

One MetLife Way

[Morristown]Whippany, New Jersey [07962]07981

Attention: Thomas Pasuit, [Esq.]VP & Associate General Counsel

Signature Block Format   

[METLIFE INVESTORS USA]GENERAL AMERICAN LIFE INSURANCE COMPANY

By:   Metropolitan Life Insurance Company,

its Investment Manager

 

By:                                                             

Name:

Title:

Tax Identification Number    [54]43-[0696644] 0285930

 

Schedule A-6



--------------------------------------------------------------------------------

[Purchaser Name]

  

[METLIFE INSURANCE COMPANY OF CONNECTICUT]

[Name in which to register Note(s) ]    [METLIFE INSURANCE COMPANY OF
CONNECTICUT] [Note registration number(s); principal amount(s)]    [RB-3;
$3,500,000]

[Payment on account of Note(s)]

 

[Method]

 

[Account information]

  

 

[Federal Funds Wire Transfer]

 

[Bank Name: JPMorgan Chase Bank]

[ABA Routing #: 021-000-021]

[Account No.: 910-2-587434]

[Account Name: MetLife Insurance Company of Connecticut]

[Ref: “Accompanying Information” below]

 

[For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.]

[Accompanying information]   

[Name of Issuers: AARON’S, INC.]

[ AARON INVESTMENT COMPANY ]

 

[Description of]

 

[Security: 4.75% Series B Senior Notes April 14, 2021]

 

[PPN: 00256@ AC3]

 

[Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.]

[Address / Fax # / Email for all notices and communications]   

[MetLife Insurance Company of Connecticut]

[Investments, Private Placements]

[P.O. Box 1902]

[10 Park Avenue]

[Morristown, New Jersey 07962-1902]

[Attention: Director]

[Facsimile (973) 355-4250]

 

[With a copy OTHER than with respect to deliveries of financial statements to:]

 

[MetLife Insurance Company of Connecticut]

[P.O. Box 1902]

[10 Park Avenue]

[Morristown, New Jersey 07962-1902]

[Attention: Chief Counsel-Securities Investments (PRIV)]

[Email: sec_invest_law@metlife.com]

[Instructions re Delivery of Note(s) ]   

[MetLife Insurance Company of Connecticut ]

[c/o Metropolitan Life Insurance Company]

[Securities Investments, Law Department]

[10 Park Avenue]

[Morristown, New Jersey 07962]

[Attention: Thomas Pasuit, Esq.]

 

Schedule A-7



--------------------------------------------------------------------------------

[Purchaser Name]

  

[METLIFE INSURANCE COMPANY OF CONNECTICUT]

[Signature Block]   

[METLIFE INSURANCE COMPANY OF CONNECTICUT

By:         Metropolitan Life Insurance Company, ]

[              its Investment Manager ] [
                By:_________________________________________

                Name:

                 Title:]

[Tax identification number]    [06-0566090]

[

 

Schedule A-8



--------------------------------------------------------------------------------

]

 

[]Purchaser Name

  

[NEW ENGLAND]BRIGHTHOUSE LIFE INSURANCE COMPANY

Name in which to register Note(s)    [NEW ENGLAND]BRIGHTHOUSE LIFE INSURANCE
COMPANY Note registration number(s); principal amount(s)    RB-[4]2/3;
$[3,500,000]12,500,000

Payment on account of Note

 

Method

 

Account information

  

 

Federal Funds Wire Transfer

 

Bank Name:        JPMorgan Chase Bank

ABA Routing #: 021-000-021

Account No.:      910-2-[778983]587434/G 05314

Account Name:  [New England]Brighthouse Life Insurance Company

Ref:                     “Accompanying Information” below

 

For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions from the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth [above]below.

Accompanying Information   

Name of Issuers: AARON’S, INC.

AARON INVESTMENT COMPANY

 

Description of

Security:             4.75% Series B Senior Notes April 14, 2021

 

PPN:                   00256@ AC3

 

Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.

Address / Fax # / Email for all notices and communications   

[New England]Brighthouse Life Insurance Company

c/o [Metropolitan Life Insurance Company]

MetLife Investment Advisors, LLC, Investments[, ]-Private Placements

[P.O. Box 1902]

[10 Park Avenue]

One MetLife Way

[Morristown]Whippany, New Jersey [07962-1902]07981

Attention: Edward Teagan, Director

[Facsimile (973) 355-4250 ]

Emails: PPUCompliance@metlife.com and

edward.teagan@metlife.com

 

With a copy OTHER than with respect to deliveries of financial statements to:

 

[New England]Brighthouse Life Insurance Company

c/o [Metropolitan Life Insurance Company]MetLife Investment Advisors, LLC,
Investments Law

[P.O. Box 1902]

[10 Park Avenue]

One MetLife Way

[Morristown]Whippany, New Jersey [07962-1902]07981

Attention: Chief Counsel-[Securities ]Investments Law (PRIV)

Email: [sec_invest_law@metlife.com]sec_invest_law@metlife.com

 

Schedule A-9



--------------------------------------------------------------------------------

[]Purchaser Name

  

[NEW ENGLAND]BRIGHTHOUSE LIFE INSURANCE COMPANY

Instructions re Delivery of Notes   

[New England Life Insurance Company]JP Morgan Chase Bank NA [c/o Metropolitan
Life Insurance Company ]

[Securities Investments, Law Department]

[10 Park Avenue]

[Morristown, New Jersey 07962]

4 Chase Metrotech Center, 3rd Floor Brooklyn, NY 11245-0001 Attention: [ Thomas
Pasuit, Esq.]Physical Receive Department

Ref: G 05314

cc:         tpasuit@metlife.com

Signature Block Format   

[NEW ENGLAND]BRIGHTHOUSE LIFE INSURANCE COMPANY [ By: Metropolitan Life]

(f/k/a MetLife Insurance Company[, its] USA)

By: MetLife Investment Advisors, LLC, Its Investment Manager[ ]

 

By:                                                         

  Name:

  Title:

Tax Identification Number    [42]06-[2708937] 0566090

[

 

Schedule A-10



--------------------------------------------------------------------------------

]

 

[Purchaser Name]

  

[GENERAL AMERICAN LIFE INSURANCE COMPANY]

[Name in which to register Note(s) ]    [GENERAL AMERICAN LIFE INSURANCE
COMPANY] [Note registration number(s); principal amount(s)]    [RB-5;
$2,000,000]

[Payment on account of Note(s)]

 

                [Method]

 

                [Account information]

  

 

[Federal Funds Wire Transfer]

 

[Bank Name: JPMorgan Chase Bank]

[ABA Routing #: 021-000-021]

[Account No.: 323-8-90946]

[Account Name: General American Life Insurance Company ]

[Ref: “Accompanying Information” below]

 

[For all payments other than scheduled payments of principal and interest, the
Company shall seek instructions form the holder, and in the absence of
instructions to the contrary, will make such payments to the account and in the
manner set forth above.]

[Accompanying information]   

[Name of Issuers: AARON’S, INC.]

[ AARON INVESTMENT COMPANY ]

 

[Description of]

 

[Security: 4.75% Series B Senior Notes April 14, 2021]

 

[PPN: 00256@ AC3]

 

[Due date and application (as among principal, interest and Yield-Maintenance
Amount) of the payment being made.]

[Address / Fax # / Email for all notices and communications]   

[General American Insurance Company]

[c/o Metropolitan Life Insurance Company]

[Investments, Private Placements]

[P.O. Box 1902]

[10 Park Avenue]

[Morristown, New Jersey 07962-1902]

[Attention: Director]

[Facsimile (973) 355-4250]

 

[With a copy OTHER than with respect to deliveries of financial statements to:]

 

[General American Life Insurance Company]

[c/o Metropolitan Life Insurance Company]

[P.O. Box 1902]

[10 Park Avenue]

[Morristown, New Jersey 07962-1902]

[Attention: Chief Counsel-Securities Investments (PRIV)]

[Email: sec_invest_law@metlife.com]

[Instructions re Delivery of Note(s) ]   

[General American life Insurance Company ]

[c/o Metropolitan Life Insurance Company]

[Securities Investments, Law Department]

[10 Park Avenue]

[Morristown, New Jersey 07962]

[Attention: Thomas Pasuit, Esq.]

 

Schedule A-11



--------------------------------------------------------------------------------

[Purchaser Name]

  

[GENERAL AMERICAN LIFE INSURANCE COMPANY]

[Signature Block]   

[GENERAL AMERICAN LIFE INSURANCE COMPANY

By: Metropolitan Life Insurance Company, Its Investment Manager ] [
By:_________________________________________

Name:

Title:]

[Tax identification number]    [43-0285930]

 

Schedule A-12



--------------------------------------------------------------------------------

SCHEDULE 3F

CHANGES IN CORPORATE STRUCTURE

The merger of Merger Sub into Progressive Finance, with Progressive Finance
being the survivor thereof on the Closing Date in accordance with the Closing
Date Acquisition Documents.

 

Schedule 3F



--------------------------------------------------------------------------------

SCHEDULE 5O

PROGRESSIVE FINANCE SUBSIDIARIES

 

Legal Name of Entity

  

Jurisdiction of Organization

[Pango LLC]    [Utah] Prog [Finance]Leasing, LLC    Delaware [Prog Finance]NPRTO
Arizona, LLC    Utah [Prog Finance]NPRTO California, LLC    Utah [Prog
Finance]NPRTO Florida, LLC    Utah [Prog Finance]NPRTO Georgia, LLC    Utah
[Prog Finance]NPRTO Illinois, LLC    Utah [Prog Finance]NPRTO Michigan, LLC   
Utah [Prog Finance]NPRTO New York, LLC    Utah [Prog Finance]NPRTO Ohio, LLC   
Utah [Prog Finance]NPRTO Texas, LLC    Utah [Prog Finance]NPRTO Mid-West, LLC   
Utah [Prog Finance]NPRTO North-East, LLC    Utah [Prog Finance]NPRTO South-East,
LLC    Utah [Prog Finance]NPRTO West, LLC    Utah [NPRTO Arizona, LLC]    [Utah]
[NPRTO California, LLC]    [Utah] [NPRTO Florida, LLC]    [Utah] [NPRTO Georgia,
LLC]    [Utah] [NPRTO Illinois, LLC]    [Utah] [NPRTO Michigan, LLC]    [Utah]
[NPRTO New York, LLC]    [Utah] [NPRTO Ohio, LLC]    [Utah] [NPRTO Texas, LLC]
   [Utah] [NPRTO Mid-West, LLC]    [Utah] [NPRTO North-East, LLC]    [Utah]
[NPRTO South-East, LLC]    [Utah] [NPRTO West, LLC]    [Utah]

 

*Note: Amended to reflect removal of Inactive Subsidiaries of Progressive
Finance referenced in Schedule 10 below

 

Schedule 5O



--------------------------------------------------------------------------------

SCHEDULE 6C

EXISTING INDEBTEDNESS

[As of the Date of Closing:]

 

[1. The Company has $3,250,000 of outstanding Indebtedness incurred under that
certain Loan Agreement by and among Fort Bend Industrial Development Corporation
and Aaron Rents, Inc., dated on or about October 1, 2000.]

 

[2. Current Outstanding Capital Lease Obligations in the amount of $13,846,776]

 

[3. Indebtedness in an amount up to $225,000,000 under the Prudential NPA]

 

[4. Indebtedness in an amount up to $125,000,000 under the Existing Note
Purchase Agreement ]

None.

 

Schedule 6C



--------------------------------------------------------------------------------

SCHEDULE 6D

EXISTING LIENS

None[; except for any Liens securing the Capitalized Lease Obligations described
on Schedule 6C so long as such Liens do not extent to any asset other than the
leased property relating to such Capital Lease and any proceeds thereof. ].

 

Schedule 6D



--------------------------------------------------------------------------------

SCHEDULE 6G

EXISTING INVESTMENTS

[1. ]1. Investment in Perfect Home Holdings Limited having a cost basis of
approximately $21.3 million at March 31, 2014.

[2. Investments in corporate bonds having a cost basis of approximately $87.0
million at March 31, 2014.]

[3.]2. Investments in Subsidiaries existing as of the [Closing]Fourth Amendment
Effective Date as set forth below:

 

[Legal Name of Entity]

  

[Jurisdiction of
Organization]

  

[Ownership]

[Aaron’s Production Company ]    [Georgia]    [100% of the equity is owned by
Aaron’s, Inc.] [Aaron Investment Company]    [Delaware]    [100% of the equity
is owned by Aaron’s, Inc.] [99 LTO, LLC]    [Georgia]    [100% of the equity is
owned by Aaron’s, Inc.] [Aaron’s Logistics, LLC]    [Georgia]    [100% of the
equity is owned by Aaron’s, Inc.] [Aaron’s Procurement Company, LLC]   
[Georgia]    [100% of the equity is owned by Aaron’s, Inc.] [Aaron’s Strategic
Services, LLC]    [Georgia]    [100% of the equity is owned by Aaron’s, Inc.]
[Aaron’s Foundation, Inc.*]    [Georgia]    [100% of the equity is owned by
Aaron’s, Inc.] [Aaron Rents Canada, ULC*]    [Canada]    [100% of the equity is
owned by Aaron’s, Inc.] [Aaron Rents, Inc. Puerto Rico*]    [Puerto Rico]   
[100% of the equity is owned by Aaron’s, Inc.] [Virtual Acquisition Company,
LLC**]    [Delaware]    [100% of the equity is owned by Aaron’s, Inc.]

 

Legal Name of Entity

  

Jurisdiction of

Organization

  

Status

  

Ownership

Aaron Investment Company    Delaware    Guarantor    100% of the equity is owned
by Aaron’s, Inc. 99LTO, LLC    Georgia    Inactive    100% of the equity is
owned by Aaron’s, Inc. Aaron’s Logistics, LLC    Georgia    Guarantor    100% of
the equity is owned by Aaron’s, Inc.

 

Schedule 6G



--------------------------------------------------------------------------------

Aaron’s Procurement Company, LLC    Georgia    Inactive    100% of the equity is
owned by Aaron’s, Inc. Aaron’s Strategic Services, LLC    Georgia    Inactive   
100% of the equity is owned by Aaron’s, Inc. Aaron Rents Canada, ULC    Canada
   Inactive    100% of the equity is owned by Aaron’s, Inc. Aaron’s Progressive
Holding Company    Delaware    Guarantor    100% of the equity is owned by
Aaron’s, Inc. Progressive Finance Holdings, LLC    Delaware    Guarantor    100%
of the equity is owned by Aaron’s, Inc. Woodhaven Furniture Industries, LLC   
Georgia    Guarantor    100% of the equity is owned by Aaron’s, Inc. Pango LLC
   Utah    Inactive   

100% of the equity is owned by

Progressive Finance Holdings, LLC

Prog Leasing, LLC    Delaware    Guarantor   

100% of the equity is owned by

Progressive Finance Holdings, LLC

Prog Finance Arizona, LLC    Utah    Inactive    100% of the equity is owned by
Prog Leasing, LLC Prog Finance California, LLC    Utah    Inactive    100% of
the equity is owned by Prog Leasing, LLC Prog Finance Florida, LLC    Utah   
Inactive    100% of the equity is owned by Prog Leasing, LLC Prog Finance
Georgia, LLC    Utah    Inactive    100% of the equity is owned by Prog Leasing,
LLC Prog Finance Illinois, LLC    Utah    Inactive    100% of the equity is
owned by Prog Leasing, LLC Prog Finance Michigan, LLC    Utah    Inactive   
100% of the equity is owned by Prog Leasing, LLC Prog Finance New York, LLC   
Utah    Inactive    100% of the equity is owned by Prog Leasing, LLC Prog
Finance Ohio, LLC    Utah    Inactive    100% of the equity is owned by Prog
Leasing, LLC Prog Finance Texas, LLC    Utah    Inactive    100% of the equity
is owned by Prog Leasing, LLC Prog Finance Mid-West, LLC    Utah    Inactive   
100% of the equity is owned by Prog Leasing, LLC Prog Finance North-East, LLC   
Utah    Inactive    100% of the equity is owned by Prog Finance, LLC Prog
Finance South-East, LLC    Utah    Inactive    100% of the equity is owned by
Prog Leasing, LLC Prog Finance West, LLC    Utah    Inactive    100% of the
equity is owned by Prog Leasing, LLC NPRTO Arizona, LLC    Utah    Guarantor   
100% of the equity is owned by Prog Leasing, LLC NPRTO California, LLC    Utah
   Guarantor    100% of the equity is owned by Prog Leasing, LLC NPRTO Florida,
LLC    Utah    Guarantor    100% of the equity is owned by Prog Leasing, LLC
NPRTO Georgia, LLC    Utah    Guarantor    100% of the equity is owned by Prog
Leasing, LLC NPRTO Illinois, LLC    Utah    Guarantor    100% of the equity is
owned by Prog Finance, LLC

 

Schedule 6G



--------------------------------------------------------------------------------

NPRTO Michigan, LLC    Utah    Guarantor    100% of the equity is owned by Prog
Leasing, LLC NPRTO New York, LLC    Utah    Guarantor    100% of the equity is
owned by Prog Leasing, LLC NPRTO Ohio, LLC    Utah    Guarantor    100% of the
equity is owned by Prog Leasing, LLC NPRTO Texas, LLC    Utah    Guarantor   
100% of the equity is owned by Prog Leasing, LLC NPRTO Mid-West, LLC    Utah   
Guarantor    100% of the equity is owned by Prog Leasing, LLC NPRTO North-East,
LLC    Utah    Guarantor    100% of the equity is owned by Prog Leasing, LLC
NPRTO South-East, LLC    Utah    Guarantor    100% of the equity is owned by
Prog Leasing, LLC NPRTO West, LLC    Utah    Guarantor    100% of the equity is
owned by Prog Finance, LLC Approve.Me LLC    Utah    Guarantor    100% of the
equity is owned byProgressive Finance Holdings, LLC AM2 Enterprises, LLC    Utah
   Guarantor    100% of the equity is owned by Progressive Finance Holdings, LLC
Dent-A-Med, Inc.    Oklahoma    *(See Note Below)    100% of the equity is owned
by Progressive Finance Holdings, LLC HC Recovery, Inc.    Oklahoma    *(See Note
Below)    100% of the equity is owned by Progressive Finance Holdings, LLC

[

 

Schedule 6G



--------------------------------------------------------------------------------

]

[SUBSIDIARIES ACQUIRED ON THE CONSUMMATION OF THE CLOSING DATE ACQUISITION]

 

[SP GE VIII-B Progressive Blocker Corp.*]    [Delaware]    [100% of the equity
is owned by Aaron’s, Inc.] [SP SD IV-B Progressive Blocker Corp.*]    [Delaware]
   [100% of the equity is owned by Aaron’s, Inc.] [Progressive Finance Holdings,
LLC]    [Delaware]    [100% of the equity will be owned by one or more of
Blocker Corporations, Aaron’s, Inc. or another Obligor] [Pango LLC]    [Utah]   
[100% of the equity is owned by Progressive Finance Holdings, LLC] [Prog
Finance, LLC]    [Delaware]    [100% of the equity is owned by Progressive
Finance Holdings, LLC] [Prog Finance Arizona, LLC]    [Utah]    [100% of the
equity is owned by Prog Finance, LLC] [Prog Finance California, LLC]    [Utah]
   [100% of the equity is owned by Prog Finance, LLC] [Prog Finance Florida,
LLC]    [Utah]    [100% of the equity is owned by Prog Finance, LLC] [Prog
Finance Georgia, LLC]    [Utah]    [100% of the equity is owned by Prog Finance,
LLC] [Prog Finance Illinois, LLC]    [Utah]    [100% of the equity is owned by
Prog Finance, LLC] [Prog Finance Michigan, LLC]    [Utah]    [100% of the equity
is owned by Prog Finance, LLC] [Prog Finance New York, LLC]    [Utah]    [100%
of the equity is owned by Prog Finance, LLC] [Prog Finance Ohio, LLC]    [Utah]
   [100% of the equity is owned by Prog Finance, LLC] [Prog Finance Texas, LLC]
   [Utah]    [100% of the equity is owned by Prog Finance, LLC] [Prog Finance
Mid-West, LLC]    [Utah]    [100% of the equity is owned by Prog Finance, LLC]
[Prog Finance North-East, LLC]    [Utah]    [100% of the equity is owned by Prog
Finance, LLC] [Prog Finance South-East, LLC]    [Utah]    [100% of the equity is
owned by Prog Finance, LLC] [Prog Finance West, LLC]    [Utah]    [100% of the
equity is owned by Prog Finance, LLC] [NPRTO Arizona, LLC]    [Utah]    [100% of
the equity is owned by Prog Finance, LLC] [NPRTO California, LLC]    [Utah]   
[100% of the equity is owned by Prog Finance, LLC]

 

Schedule 6G



--------------------------------------------------------------------------------

[NPRTO Florida, LLC]    [Utah]    [100% of the equity is owned by Prog Finance,
LLC] [NPRTO Georgia, LLC]    [Utah]    [100% of the equity is owned by Prog
Finance, LLC] [NPRTO Illinois, LLC]    [Utah]    [100% of the equity is owned by
Prog Finance, LLC] [NPRTO Michigan, LLC]    [Utah]    [100% of the equity is
owned by Prog Finance, LLC] [NPRTO New York, LLC]    [Utah]    [100% of the
equity is owned by Prog Finance, LLC] [NPRTO Ohio, LLC]    [Utah]    [100% of
the equity is owned by Prog Finance, LLC] [NPRTO Texas, LLC]    [Utah]    [100%
of the equity is owned by Prog Finance, LLC] [NPRTO Mid-West, LLC]    [Utah]   
[100% of the equity is owned by Prog Finance, LLC] [NPRTO North-East, LLC]   
[Utah]    [100% of the equity is owned by Prog Finance, LLC] [NPRTO South-East,
LLC]    [Utah]    [100% of the equity is owned by Prog Finance, LLC] [NPRTO
West, LLC]    [Utah]    [100% of the equity is owned by Prog Finance, LLC]

*[Not an Obligor or Subsidiary Guarantor]Note: Dent-A-Med, Inc. and HC Recovery,
Inc. are not Subsidiary Guarantors as of the Fourth Amendment Effective Date but
are required to become Subsidiary Guarantors thereafter in accordance with the
terms of the Note Purchase Agreement.

[**Will merge out of existence on the Closing Date]

 

Schedule 6G



--------------------------------------------------------------------------------

SCHEDULE 8B

DISCLOSURE DOCUMENTS

None

 

Schedule 8B



--------------------------------------------------------------------------------

SCHEDULE 8G

RESTRICTIONS ON INDEBTEDNESS

Restrictions on incurring additional Indebtedness are contained in documents
associated with the following existing agreements and documents:

 

1. The SunTrust Agreement

 

2. The SunTrust Loan Facility Agreement

 

3. The Prudential NPA

 

4. The Existing Note Purchase Agreement

 

Schedule 8G



--------------------------------------------------------------------------------

SCHEDULE 8I

USE OF PROCEEDS

The proceeds from the sale of the Notes will be used by the Issuers to finance
the Closing Date Acquisition, for payment of related transactions expenses and
fees and for general corporate purposes.

 

Schedule 8I



--------------------------------------------------------------------------------

SCHEDULE 10

INACTIVE SUBSIDIARIES

 

Legal Name of Entity

  

Jurisdiction of Organization

99LTO, LLC    Georgia Aaron’s Procurement Company, LLC    Georgia Aaron’s
Strategic Services, LLC    Georgia Aaron’s Canada, ULC    Canada Pango LLC   
Utah Prog Finance Arizona, LLC    Utah Prog Finance California, LLC    Utah Prog
Finance Florida, LLC    Utah Prog Finance Georgia, LLC    Utah Prog Finance
Illinois, LLC    Utah Prog Finance Michigan, LLC    Utah Prog Finance New York,
LLC    Utah Prog Finance Ohio, LLC    Utah Prog Finance Texas, LLC    Utah Prog
Finance Mid-West, LLC    Utah Prog Finance North-East, LLC    Utah Prog Finance
South-East, LLC    Utah Prog Finance West, LLC    Utah DAMI, LLC    Oklahoma

 

[Exhibit A][25]Schedule 10



--------------------------------------------------------------------------------

EXHIBIT A

[FORM OF NOTE]

AARON’S, INC.

AARON INVESTMENT COMPANY

4.75% SERIES B SENIOR NOTE DUE APRIL 14, 2021

 

No. RB-[__]    [Date] $[            ]    PPN: 00256@ AC3

FOR VALUE RECEIVED, the undersigned, AARON’S, INC. (together with its
successors, herein called the “Company”), a corporation organized and existing
under the laws of the State of Georgia, and AARON INVESTMENT COMPANY (together
with its successors, herein called “AIC”, and together with the Company,
collectively, the “Issuers”), a corporation organized and existing under the
laws of Delaware, hereby jointly and severally promise to pay to
[                    ], or registered assigns, the principal sum of
[                    ] DOLLARS (or so much thereof as shall not have been
prepaid) on April 14, 2021, with interest (computed on the basis of a 360-day
year of twelve 30-day months) (a) on the unpaid balance thereof at the rate of
4.75% per annum from the date hereof, payable quarterly on the 14th day of
January, April, July, and October in each year, commencing with July 14, 2014 or
the next such payment date succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) (i) to the extent permitted by
law, on any overdue payment interest and (ii) during the continuance of an Event
of Default, on such unpaid balance and on any overdue payment of any
Yield-Maintenance Amount, payable quarterly as aforesaid (or, at the option of
the registered holder hereof, on demand), at a rate per annum from time to time
equal to the greater of (i) 6.75% or (ii) 2.0% over the rate of interest
publicly announced by the Bank of New York from time to time in New York City,
New York as its “base” or “prime” rate.

Payments of principal of, interest on and any Yield-Maintenance Amount payable
with respect to this Note are to be made at the main office of the Bank of New
York in New York City or at such other place as the holder hereof shall
designate to the Company in writing, in lawful money of the United States of
America.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase Agreement, dated as of April 14, 2014 (as from time
to time amended, herein called the “Note Purchase Agreement”), among the Issuers
and the original purchasers of the Notes named in the Purchaser Schedule
attached thereto and is entitled to the benefits thereof.

This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer, duly endorsed, or
accompanied by a written instrument of transfer duly executed, by the registered
holder hereof or such holder’s attorney duly authorized in writing, a new Note
for a like principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Issuers may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Issuers shall not be affected by any notice to the contrary.

 

Exhibit A-1



--------------------------------------------------------------------------------

The Issuers agree to make required prepayments of principal on the dates and in
the amounts specified in the Note Purchase Agreement. This Note is also subject
to optional prepayment, in whole or from time to time in part, on the terms
specified in the Note Purchase Agreement.

In case an Event of Default, as defined in the Note Purchase Agreement, shall
occur and be continuing, the principal of this Note may be declared or otherwise
become due and payable in the manner, at the price (including any applicable
Yield-Maintenance Amount) and with the effect provided in the Note Purchase
Agreement.

THIS NOTE IS INTENDED TO BE PERFORMED IN THE STATE OF NEW YORK AND SHALL BE
CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF NEW
YORK.

 

AARON’S, INC.

By:     

Name:   Title:   AARON INVESTMENT COMPANY

By:     

Name:   Title:  

 

Exhibit A-2



--------------------------------------------------------------------------------

EXHIBIT B

PAYMENT INSTRUCTIONS

[COMPANY LETTERHEAD]

April 14, 2014

To the Purchasers identified on Schedule A

to the Note Purchase Agreement dated

as of April 14, 2014 by each of the Issuers

with each of the Purchasers (the “Note Purchase Agreement”)

 

  Re: Payment Instructions

Dear Sirs:

Pursuant to paragraph 2 of the Note Purchase Agreement, we hereby deliver to you
our written instructions for payment by you of the purchase price for the Notes.
Capitalized terms used in this letter and not defined herein shall have the
definitions given such terms in the Note Purchase Agreement.

Deliver the purchase price for the Notes no later than the Date of Closing by
transferring by wire transfer through the Fedwire Funds Transfer System
immediately available funds to the following account of the Issuers:

Bank Name: SunTrust Bank

Bank Location: Atlanta, Georgia

ABA Transit No. 061000104

Account No. 8800631981

Account Name: Aaron’s, Inc. Wire Account

Please confirm the origination of the wire transfer by telephonically providing
our attorneys applicable FED reference numbers.

 

Sincerely, AARON’S, INC. By:     

Name:   Title:  

 

 

Exhibit B-1



--------------------------------------------------------------------------------

AARON INVESTMENT COMPANY .

By:     

Name:   Title:  

 

 

Exhibit B-2



--------------------------------------------------------------------------------

EXHIBIT C

OPINION OF COUNSEL FOR THE OBLIGORS

Attached.

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF INTERCREDITOR AGREEMENT

Attached.

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF SUBSIDIARY GUARANTEE AGREEMENT

Attached.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F

AMENDMENT TO EXISTING NOTE PURCHASE AGREEMENT

Attached

 

Exhibit F



--------------------------------------------------------------------------------

EXHIBIT B

Reaffirmation of Guarantee

Dated: September 18, 2017

Reference is made to that certain Note Purchase Agreement, dated as of April 14,
2014, as amended by that certain Amendment No. 1 to Note Purchase Agreement,
dated as of December 9, 2014, that certain Amendment No. 2 to Note Purchase
Agreement, dated as of September 21, 2015, and that certain Amendment No. 3 to
Note Purchase Agreement, dated as of June 30, 2016 (as so amended, the “Current
Note Purchase Agreement”), by and among Aaron’s, Inc., a Georgia corporation
(together with its successors and assigns, the “Company”), and Aaron Investment
Company, a Delaware corporation (together with its successors and assigns,
“AIC”, and together with the Company, collectively, the “Issuers”), and each of
the Persons holding one or more of the Issuers’ joint and several 4.75% Series B
Senior Notes due April 14, 2021 (the “Notes”) on the date hereof (collectively,
the “Noteholders”). The Current Note Purchase Agreement is being amended
pursuant to the terms of that certain Amendment No. 4 to Note Purchase
Agreement, of even date herewith (the “Amendment Agreement”; and the Current
Note Purchase Agreement, as amended by the Amendment Agreement, shall
hereinafter be referred to as the “Amended NPA”). Capitalized terms used but not
defined herein shall have the meaning ascribed to them in the Amended NPA.

Each of the undersigned Subsidiaries (each a “Subsidiary Guarantor”, and
collectively, the “Subsidiary Guarantors”) is a party to that certain Subsidiary
Guarantee Agreement, dated as of April 14, 2014 (the “Subsidiary Guarantee
Agreement”). Each of the Subsidiary Guarantors hereby (i) acknowledges receipt
of a copy of the Amendment Agreement, (ii) consents to the Issuers’ execution
and delivery of the Amendment Agreement, (iii) acknowledges and affirms that
nothing contained in the Amendment Agreement shall modify in any respect
whatsoever its obligations under the Subsidiary Guarantee Agreement and
reaffirms that the Subsidiary Guarantee Agreement shall remain in full force and
effect, and (iv) acknowledges and agrees that, for the avoidance of doubt,
Guaranteed Obligations (as such term is defined in the Subsidiary Guarantee
Agreement) include obligations in respect of the Amended NPA. Although each of
the Subsidiary Guarantors has been informed of the matters set forth herein and
has acknowledged and agreed to the same, each Subsidiary Guarantor understands
that the Noteholders have no obligation to inform any Subsidiary Guarantor of
such matters in the future or to seek any Subsidiary Guarantor’s acknowledgment
or agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.

[Remainder of page intentionally left blank; next page is signature page.]



--------------------------------------------------------------------------------

SUBSIDIARY GUARANTORS: AARON’S LOGISTICS, LLC By Aaron’s, Inc., as sole Manager

By:     

Name:   Title:   PROGRESSIVE FINANCE HOLDINGS, LLC

By:     

Name:   Title:   NPRTO Arizona, LLC NPRTO California, LLC NPRTO Florida, LLC
NPRTO Georgia, LLC NPRTO Illinois, LLC NPRTO Michigan, LLC NPRTO New York, LLC
NPRTO Ohio, LLC NPRTO Texas, LLC NPRTO Mid-West, LLC NPRTO North-East, LLC NPRTO
South-East, LLC NPRTO West, LLC,

By:    PROG LEASING, LLC, Sole   Manager By:   PROGRESSIVE FINANCE   HOLDINGS,
LLC, Sole Manager

 

  By:     

  Name:     Title:  

 



--------------------------------------------------------------------------------

PROG LEASING, LLC By:   PROGRESSIVE FINANCE   HOLDINGS, LLC, Sole Manager

  By:        Name:     Title:  